Resumption of the session
I declare resumed the session of the European Parliament adjourned on 21 November 1997.
Welcome
Ladies and gentlemen, the European Parliament sets great store by its relations with Russia. I am therefore pleased to announce the presence in the official gallery of a delegation from the Duma and Federal Council of the Russian Federation, led by Mr Vladimir Ryzhkov, the First Vice-President of the Duma and chairman of the delegation for relations with the European Parliament.
I extend our official welcome to the delegation and congratulate them on their constructive and valuable work in the context of the first meeting between the European Union and the Russian Parliamentary Cooperation Committee.
Approval of the Minutes
The Minutes of 21 November 1997 have been distributed.
Are there any comments?
Mr President, in relation to the Minutes, has any progress been made by yourself and your offices in the matter of correspondence with a Member of this House who made charges of a serious criminal nature in respect of the buildings policy of the institution?
Several letters have been exchanged, Mr Cox. I would be happy to let you have a photocopy if you would like more information.
(The Minutes were approved)
Agenda
Mr Bazin has asked for his report (A4-0369/97), which was due to be taken without debate, not to be put to the vote tomorrow, but postponed to the December part-session in Strasbourg.
Mr President, the reason which led me to make this request is no longer valid. I would therefore ask you to consider this request null and void and keep the item on tomorrow's agenda.
Very well, Mr Bazin. Unless there is any change, it will be on tomorrow's agenda.
The Committee on Research, Technological Development and Energy has asked for the proposal for a Council regulation extending the programme to promote international cooperation in the energy sector (Synergy) (C40555/97) to be added to the agenda under the procedure without report (Rule 99).
(Parliament approved the request)
Enlargement - Agenda 2000
The next item is the joint debate on the following reports:
A4-0368/97 by Mr Oostlander and Mr Barón Crespo , on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the communication from the Commission "Agenda 2000 - for a stronger and wider Union' (COM(97)2000 - C4-0371/97); -A4-0331/97 by Mr Colom i Naval, on behalf of the Committee on Budgets, on Agenda 2000: the 2000-2006 financial framework for the Union and the future financing system (COM(97)2000 - C4-0372/97).
Mr President, ten years ago anyone who suggested that central and eastern European countries might join the Union would have been accused of telling fairy stories. Now it has become a sober reality which we are facing. We have become quite accustomed to some people reacting by asking what it will it cost.
In the meantime we should realize that we are living amongst half-realized ideals for which we are not prepared. I would like to bring up a few essential points. The Intergovernmental Conference in Amsterdam has brought many benefits to this Parliament and the Union, but the ministers did not manage to adapt the Union for enlargement to another dozen members. The Council's position that we do not need to worry about that until the Union has more than twenty members, has led to a proposal for a division of the candidates into an elite group of five against the rest. This proposal is very discouraging for governments and citizens who have to pursue, or indeed carry, a tough and courageous policy. We should be glad we have such courageous governments and citizens in central Europe, but we have to protect them carefully. I am thinking primarily of Bulgaria and Romania where changing governments are tackling corruption and other problems highly intensively. They do not deserve this two-tiered thinking. Moreover, that kind of thinking lessens the pressure on the chosen elite to work on diligently, and we know that all candidates have a lot more homework to do. It does not do us any good if the privileged position of a few means they come to us at once with their demands.
The European Commission is fully aware that a rigid division of candidates is unrealistic. During each half-yearly, or as we suggest, yearly evaluation it might turn out that the order of states has changed yet again. Understandably, because all these counties are developing very fast, and, all being well, have ambitious governments. They are caught up in an honourable competition, one might say. Some might develop faster than others. It depends on the quality of their dedication and the quality of their public administration and their government.
Almost the entire Parliament supports the justifiable wish of the Commission to hold an Intergovernmental Conference which will genuinely reform the Union, before the first accession is to take place. With this proposal the justification for classifying the candidates into two groups is removed. If an Intergovernmental Conference is held first, then afterwards we will only have to deal with ten very different central and eastern European countries and Cyprus. There is no need to arrive at a two-tier classification on the basis of a proposal by the Council which is no longer in effect.
The political decision to take the road to membership via a strengthened entry and negotiation process with all candidates which are constitutional states, is a political decision that is being taken now. This road does not have to obstructed by broaching political decisions or particular issues, such as last chapters. They will be dealt with automatically when the time has come. No extra barriers therefore for less developed states. We call this the starting line principle. This means a substantive start and not just a symbolic one with a family photo.
We all know that the bilateral negotiations will differ slightly in approach, because the partners are markedly different. Hungary will be able to start with Chapter 20, as it were, Bulgaria with Chapter 2. But they are taking part in the same competition. One is better prepared for a more intensive process than the other. The countries will reach the finishing line at different times. But this will not be the result of a political decision by us, but of the capability of the countries themselves. Not until the end of the road will our political opinion be given, yes or no, to their accession.
Perhaps there are candidate countries which will surprise us with their speed, and perhaps others will disappoint. This all depends on the dedication of those countries and of course on our help with the improvement of their public administration. I am pleased to see in Agenda 2000 that such a high percentage of Phare aid is being made available for this.
Talking about the quality of administration and the quality of the constitutional state, I have to say that I find it regrettable that Slovakia does not yet meet the Copenhagen criteria and the constitutional state, for which a democracy clause was incorporated into the Treaty of Amsterdam at our request. In the event that Bratislava changes course then Slovakia will belong to the most advanced candidate members. But perhaps the country needs a government which is better at presenting the European character of Slovakia than the present one. Nevertheless we do not want to isolate countries like this. In addition to the bilateral process, we propose multilateral negotiations. At the European conference we will be able to discuss issues of common interest in the second and third pillar with all applicant countries, including Turkey, Slovakia, Malta, whoever, during the annual Conferences of Ministers. Within this framework there is also a proposal to invite an even smaller group, only comprising the constitutional states for continuous in-depth negotiation about several matters of communal interest. This is intended as a kind of prelude to what will happen after full membership. The European Conference could be held from within this negotiation. For that matter, we believe that the absence of a full European policy towards Cyprus is unacceptable. We are seriously suffering from the absence of a foreign policy from the Union. The Union should not limit itself to talks about accession, but should apply sustained effort to the solution of the problem of this divide. We have someone in the Middle East; we can also have someone who, from a European perspective, helps solve Cyprus' problems from within.
Turkey does not yet appear to be taking the road to membership of the Union; its actions suggest this. Otherwise this country would, for example, cooperate constructively on the Cyprus issue, or offer its services. The transformation to a true stable constitutional state is more difficult in Turkey. We should not underestimate the problems related to this. It will take a long time. We recognize that something like this cannot be achieved overnight. Partly because of many well-meaning friends in Turkey, the European Conference is also a suitable bridge to ensure that, in addition to the Customs Union, the links with Turkey will be enduring ones and will be protected.
To achieve the ideal of enlargement of our association of constitutional states with a large number of countries, which until recently suffered under a totalitarian regime, one should not respond primarily with a calculator. It would be a bad sign for the quality of European culture. But calculating how we can foster accession financially and work out the cost implications is advisable. The positions on this vary in this Parliament. The difference between us amounts to approximately a quarter cent on a tax guilder. In other words, it is not very dramatic. I think that the present frugal policy of our Parliament will make it possible to achieve the enlargement within the financial parameters agreed earlier.
Finally, Mr President, that we will all be distinctly better off, is shown by many an independent economic research institute. Substantial benefit is to be had in a guarantee of security and an environment in which human rights are respected: lasting liberation of peoples from the clutches of totalitarianism, a socially and ecologically responsible development based on a democratic legal system. Generations before us have longed for this. We can give them a little push, so that it will become reality.
Mr President, ladies and gentlemen, we are gathered here today, on the threshold of the new millennium, to inaugurate a new stage in the building of Europe. On the basis of Agenda 2000, we have to send a clear and concrete message to the forthcoming European Council in Luxembourg. I think we are witnessing a historic opportunity, and there are two fundamental aspects we need to think about. The first is that as citizens of the European Union we now have the historic opportunity to transcend Munich - to reverse the events of 1939 when the people of central and eastern Europe were abandoned - and this must be done on the basis of what we have built. I think it is a question of amending history, and we should welcome the opportunity to do so. It is a chance to add a Europe of goodwill to the Europe of liberty which eleven countries of central and eastern Europe, and Cyprus, wish to join. It is a shame that its current government has not seen fit to include Malta among these countries, since it is an old friend with whom we enjoy good relations.
I think the first thing we have to do is discuss the best way to begin the process. I believe Parliament is ready to recognize these countries' right to become members of the European Union, and thinks we should set out along the road towards enlargement and a rapid reinforcement of our relations with them. We need to start with a solemn act which will reflect this moment's historical importance, and also define a general framework, as we have done on other occasions, in order to proceed in an orderly and democratic fashion. I think these are the two first steps upon which the process of negotiation should be based.
If you will allow me to do so, Mr President, I would like to draw an analogy between this moment and another of our great European traditions: the Olympic Games, which marked the first occasion on which the ancient Greeks called a truce in their wars. In this case we are going to set a single starting line, but not necessarily a single finishing line. These countries are going to have to make valiant efforts to conform to the rules and heritage which govern our relations, and they are going to have to do so based on the recognition of the rights expressed in our treaties and at the Copenhagen summit. They will need our help with this, because they face a triple challenge. They must consolidate their democracy, restructure their economy and learn the meaning of good neighbourliness in European Union terms. Mr President, you and I share the experience of having been forced to spend the greater part of our lives under a dictatorship, and we can appreciate what these things mean.
For that reason, I believe we need to open our gates wide to receive these countries, and start the process of enlargement with generosity and openness. This solemn act needs to be performed on the understanding that this is an all-inclusive project - a process which must encompass everybody. I think the Commission will be sympathetic to this basic approach, and once the European Council has worked out the general framework, the Commission can begin the process of bilateral negotiations with these countries, with openness and a clear sense of its responsibility to Parliament.
The second thing we have to think about, Mr President, is the impact, bearing in mind that this is a complex situation. We have to be able to adapt the national and Community interests we have created for ourselves to the solidarity and openness we are calling for, which will be needed in areas of trade and politics. This will not be easy, as is shown by the fact that in the last few months nearly all of our parliamentary committees have been busy working out which areas are likely to experience difficulties or conflicts of interest.
Most of us sitting here today are the products of the progressive enlargements of a project which started off as a historical absurdity, but I am glad to say was gradually consolidated and came to change the face of history. I think we should remind ourselves today that all the enlargements which have taken place since the days of that initial nucleus of six countries have, on balance, had a positive effect overall, despite the many voices which predicted failure or disaster. Our common will to seek peace, democracy and prosperity has succeeded in proving wrong all those experts, and their voices of doom.
I believe this is the approach we have to take now in planning this, the greatest enlargement - the greatest challenge of our history. The reasons are not just political; I think there are also selfish reasons which we have in common. We can see a great market opening up before us, composed of eager countries with a lower level of income than ourselves, with whom we have a positive balance of trade overall. What we must do is not just take advantage of this situation, but open ourselves up to them, not just for the sake of our prosperity, but for the sake of the stability of Europe.
Mr President, I am not going to go on much longer. I should just like to thank Mr Oostlander, my co-rapporteur, for the tireless and unyielding persistence with which he tackled the work, and also all those draftsmen of opinions who collaborated with us, and pointed out that certain very important matters need mentioning, which they will shortly do on behalf of their respective committees.
Reference has been made to the cost. I believe we cannot talk about the cost without weighing up the benefits. However, I think the Committee on Budgets has established a good basis, to which we in the Committee on Foreign Affairs, Security and Defence Policy give our support. The estimates so far, which do not yet constitute the financial perspectives, depend not just on growth but also on the reforms we must make in agricultural, regional and other policies - not for the sake of enlargement, but just to survive. If we do not do this, we run the risk of turning this debate into a question of finance. The fact is, if this debate only considers the financial aspects, selfishness will prevail and we will not be able to take this historic step.
I shall stop there, Mr President, because my time has run out. Please just let me conclude by mentioning that great European, President Vaclav Havel, who says that we human beings try to master history, but history is more dynamic, richer and more logical than we are. I believe that is the spirit in which we must confront this unprecedented challenge for the European Union.
Mr President, firstlI would like to thank the secretariat of the Committee on Budgets sincerely for their invaluable help with the preparation of this report. I am also grateful to the many MEPs who have contributed, especially the members of the Committee on Budgets. Their contribution has been so great that I am not going to say that I take full personal responsibility for this report, as is traditional with academic works. Since all of us in the Committee on Budgets voted for this report, I think I am justified in saying that my fellow committee members share the responsibility for both the good points and any errors in the proposal we are presenting to Parliament.
To get down to business, ladies and gentlemen, I must point out that although today's joint debate is about enlargement, that is not the sole concern of this report by the Committee on Budgets. This is a first reaction report on the Agenda 2000 communication and, notwithstanding the importance of enlargement, it considers many other aspects as well. However, let me say that those of us who suffered forty years of fascist dictatorship, were not liberated by the Allies, and had no Marshall Plan at all, well understand the aspirations of the citizens of eastern and central Europe, and we support their hopes and wishes to join us soon.
Ladies and gentlemen, the Commission has fulfilled its political obligation, according to the Intergovernmental Conference, to present a post-1999 programme, which we could think of as a notebook containing the European Union's tasks for the first years of Agenda 2000. Among those tasks, the word enlargement is written in capital letters, but there are other entries in capitals too. In any case, enlargement affects them all.
We must realize that whether or not enlargement takes place we have to reform and adjust our common agricultural policy, while our obligations to GATT and the World Trade Organization mean that we will have to change substantial elements of our current agricultural policy by 2003. We must remember that the structural fund regulations expire in 1999, whether enlargement is to take place or not, and therefore we will need to revise our cohesion policy, and everything included in the existing category II of the financial perspectives.
As for monetary union and the single currency, these will be brought in regardless of whether or not enlargement takes place. Do we know what changes the euro will entail for our internal and external policies? What will be the European Union's role on the world stage in the Twenty-first Century? What is our contribution to the development of peace? What are the consequences of the Treaty of Amsterdam for the Union's budget? All these questions were waiting to be answered, and the European Commission has tried to answer them by means of Agenda 2000, which includes a financial framework for the period 2000-2006.
It was a difficult task, and we think the Commission has been too pragmatic. On previous occasions, such as the Delors I and II Packages, the Commission evaluated the objectives and the requirements, and then made the most moderate and cautious financial proposal possible. We have the impression that on this occasion they used the opposite approach. It seems that their starting point was a prefixed and immovable financial ceiling - the sacrosanct 1.27 % of GNP - and, based on that figure, they balanced the finances to fit as much as possible under that ceiling.
I am not going to say that it is impossible for things to happen as the Commission predicts. In fact, between 1988 and 1997 we have never reached the prevailing own resources ceiling, and there was only one financial year in which the budgetary authority (of which Parliament forms a part) was unable to make significant savings compared with the financial perspectives. Moreover, the amount saved between 1988 and 1996 compared with what the national parliaments authorized in ratifying the own resources decision, is greater than the total amount envisaged by the Commission for pre-accession and enlargement.
Nevertheless, the Committee on Budgets thinks that the Commission's proposal is based on too many uncertain hypotheses. For example, that growth of GNP in the Fifteen should be 2.5 % per year. It is plausible, and we hope it happens. However, in the previous period, 1991-1996, the real growth among the Fifteen was 1.5 %, one point less each year. If it were to continue at 1.5 % during the period 2000-2006, the budget planned by the Commission would exceed the 1.27 % ceiling in five of the seven budgetary years. However slightly the interannual growth rate drops below 2 %, the Commission's structure will totter - and I do not mean the Berlaymont Building!
What would be the result of a different timetable for enlargement? If the accession date or the number of new Member States changes, can anybody be sure now, in autumn 1997, what our future members' requirements would be, without even knowing the content of the accession treaties, or what the transitional periods will be - if there are any - for each country and sector? The Commission's proposal oversimplifies the Council debate, but it is based on what we in the Committee on Budgets have termed "virtual savings' . They are possible, but they are by no means guaranteed. We are being asked to exercise austerity and responsibility and, for our edification, the Council rejects a reduction in cereal aid, a sector in which it has been shown that overcompensation was paid, to the tune of ECU 3 thousand million, by the member governments of the Council.
If that is the Council's remedy for CAP reform, the Commission's proposal will experience an annual financial shortfall of about ECU 4 billion just in Category I - that is, agricultural spending. And that takes no account of the financial engineering they propose for objectives 5a and 5b of the structural funds, which they are trying to include in Category I.
Similarly, the proposal contains a series of interesting points on cohesion policy, including the very maintenance of the cohesion fund, which will provoke more serious objections from Parliament in the future, although we may already hint at them. But what will happen, ladies and gentlemen, if not all the points in the proposal are approved? To what extent is it realistic to assume that the Fifteen will accept a reduction in the structural funds directed towards their own territories and their own citizens?
I want to make it clear that we fully understand why the Commission is proposing to concentrate funds in the least welloff and least-developed zones of the current Union, taking it for granted that it is neither logical nor fair for enlargement to take place to the detriment of these regions. Enlargement should be paid for by everybody, in an equitable manner.
All of this leads us to make the following offer to the Council and the Commission. We accept the financial content of the Commission's communication as the starting point. We are critical of it, and even question the timescale. But let us be clear about this: Parliament thinks that the challenges facing the European Union mean that it is advisable for us to have budgetary peace, and therefore we call for the formal presentation of the financial perspectives for the Union of the Fifteen, including of course a chapter on enlargement, and preferably an interinstitutional agreement on financial and budgetary discipline. However, that does not mean that Parliament is prepared to be taken for a ride. Budgetary agreements such as last Thursday's make the Committee on Budgets deeply suspicious of the Council's attitude.
Therefore, we ask that our criticisms of and suggestions for the Commission's proposal should be heeded. We consider it an essential condition that a revision clause should be included, to make it possible to work out the budgetary implications of the various accession treaties, of course, but also the implications if the virtual savings are fulfilled - if reforms of the common agricultural policy and the structural funds (which in themselves do not aim to achieve savings) generate the savings predicted by the Commission, or if it is shown that the rate of growth of the Community economy exceeds the hoped-for 2.5 %.
We also think that between now and enlargement we should update the budgetary procedure and the own resources system, to make them fairer and more transparent to the European public.
Ladies and gentlemen, members of the Council and the Commission, the challenges of the next few years are important for Europe and, I would add, for the rest of the world. We should certainly tackle them with austerity and responsibility. However, the first rule of responsibility is not to try to deceive oneself, especially where money is concerned. Therefore, it is no good pretending that we can guarantee at this stage that the whole of Agenda 2000, including enlargement, will involve no cost to anybody. Europe deserves a more serious approach, and Parliament will demand that that is what it gets. And I still have 30 seconds left, as a symbol of economization!
(Applause)
Mr President, ladies and gentlemen, it is both an honour and a pleasure for me to take part in your discussions today in my role as President-in-Office. The theme around which I wish to develop my speech is based on the plan for a stronger and wider Union, which induces us to cherish a high level of political ambition. The communication from the Commission regarding Agenda 2000 and enlargement, together with the opinions on each of the applicant countries, probably represents one of the most important issues for the European Union. The Luxembourg Presidency is aware that the fundamental stage which we must pass through in December in Luxembourg has a political impact of the highest importance. This is what we have set out to achieve since July, when the Commission presented its communication to the Council, and your debate today, along with your resolution, will in turn make an essential contribution to this debate.
In June, the European Council of Amsterdam, in anticipation of the December deadline, had already traced the general outlines of our work, since it invited the Council to examine in detail the opinions of the Commission, as well as Agenda 2000, and to present a report to the European Council. Thus the European Council of Luxembourg must take the necessary decisions on the enlargement process as a whole, particularly regarding the practicalities of the initial phase of negotiations, the strengthening of the pre-accession strategy, and other methods which will strengthen cooperation between the European Union and all the applicant countries. It is also understood that the European Council must, on the basis of the Council's work, draw up general directions with a view to preparing political reforms, particularly agricultural and structural, as well as drawing up the future financial framework.
So in July, the Presidency began its work. In that work we have been guided by an idea, which we consider fundamental, in which two areas - development of Union policies and enlargement - make up two inextricable parts of a global package. This very global nature was demonstrated by the European Council of Amsterdam when they entrusted the report as a whole to the General Affairs Council. Within this forum, the Ministers of Agriculture have made some very useful contributions.
The Commission's document is, furthermore, an illustration of the Presidency's concern to concentrate all available skills and resources around the preparations for a particularly complex process of enlargement. In this regard I would like to thank the European Parliament for its contribution. Mr Oostlander's and Mr Barón Crespo's reports, as well as that of Mr Colom i Naval, highlight the essential questions. The ideas expressed in these reports, particularly the idea that a well-functioning Union, reinforced rather than weakened by enlargement, are in the interests of both applicant and member countries.
We fully support this idea. The fact that enlargement is an opportunity for the Union must be repeated and explained as often as necessary. Allow me to pick up on some of the terms in your report. An opportunity, not only in terms of security and economics, but also in terms of culture. It is far more than a stage, it is a measure of our political ambition, and it is for this reason essential that the conditions of its achievement should be the best and the most equitable for all. The General Affairs Council has discussed this issue five times, including at its informal meeting in Mondorf. On 24 November, the Presidency submitted to the Council, on its own initiative, a first draft of a report on the issue in general.
This is composed of three parts. The introduction reminds us of certain deadlines, such as the start of the accession process six months after the end of the Intergovernmental Conference. A second part is dedicated to questions regarding enlargement. With regard to these questions, I do not want to pre-empt the decisions to be taken by the European Council, and I must admit that certain sensitive questions still currently remain unsettled. But I can share with you the spirit which animated the Council's work.
Our meeting at Mondorf showed that all the Member States were agreed on considering enlargement as a group process from which no applicant country should feel or be excluded. Each applicant country should be treated individually, objectively and personally, and according to their own merits. The process of accession will take place in stages, according to the particular pace of each applicant country and according to its degree of preparedness. The European Parliament furthermore proposes exactly the same thing in its draft resolution. Cyprus and all the applicant countries of eastern and central Europe are destined to be members of the Union. This is the basis on which we are working.
Enlargement not only consists of commencing accession negotiations. It is a much wider process. It is a question of ensuring that all applicant countries are capable of joining the Union, and thus the commencement of negotiations is but one factor in this process. The European Conference, the strengthening of the pre-accession strategy, the holding of ministerial level meetings between Member States, the Union and applicant countries, as well as the regular examination of progress accomplished by applicants, are other factors in the process. It is vital, in the coming years, to concentrate our efforts in order both to prepare applicant countries for membership and to prepare the Union itself for enlargement under the best possible conditions.
As you well know, at this stage, none of the applicants from eastern and central Europe fully satisfy all of the criteria. It is agreed that as much advantage as possible should be taken of the pre-accession period from now on. Thus accession partnerships will be set up for each eastern and central European applicant country in order to mobilize all possible forms of financial assistance for these countries. We hope that there will be, as from the year 2000, a substantial increase in pre-accession aid. It is also agreed that Community programmes and agencies should be set up in applicant countries in order to enable them to familiarize themselves with the policies and working methods of the Union.
The Council has also taken a positive view of the Commission's proposal to centre Phare around an accession perspective by setting two priority objectives: the strengthening of administrative and judicial capacity and investment linked to the resumption and implementation of the acquis . The Council is also discussing defining a particular preaccession strategy for Cyprus, aimed at the individual needs of this island. An important element in this process is review of the progress accomplished by each applicant country along the path to membership, in accordance with the Copenhagen criteria. As from the end of next year, each applicant country will be the object of an annual report to the Commission and the Council.
The Commission's reports will serve as a basis on which the European Council will take the necessary decisions on the conducting or extending the accession negotiations. The moment at which the different candidates accede will depend essentially on their respect for the Copenhagen criteria and the capacity of the Union to assimilate new members. The opening of negotiations implies no accession priority. The decision to initiate negotiations, in accordance with the procedure anticipated in article O of the treaty, does not imply that these negotiations will be concluded at the same time. May I remind you that negotiations will be conducted between the fifteen Member States and each applicant country on an individual basis.
I would now like to turn to the subject of the European Conference. Although broad consensus exists about the opportunities such a multilateral framework for dialogue between the fifteen Member States and the countries not yet members of the Union provides for debating horizontal questions of common interest, it will be for the European Council to decide on the make-up and mandate of this conference. Turkey, whose eligibility for membership is unquestionable but which currently does not fulfil the political conditions, should take its place within our global approach to enlargement.
Finally, a third section of the draft report concerns the development of Union policies and the future financial framework. Regarding this area, it seems to me particularly important to highlight from the outset that the objective, in Luxembourg, is not to take decisions on reforms. As I reminded you just now, the European Council must evaluate the possibilities, where it considers necessary, of formulating general directions on the basis of which the Commission will present its proposals during 1998. The Council will take the necessary decisions when the time comes.
The reflections undertaken by the Council therefore consist of bringing out, on the basis of proposals presented in July, the fundamental factors for the future on which it will be important for the European Council to give an opinion. It is vital to make sure that the necessary reforms to be undertaken with a view to enlargement in the area of agriculture contribute to consolidating our common project of a stronger and more united Union, taking into account on the one hand, the demands of competitiveness and, on the other, an individual identity based on concepts of balance and quality, of harmonious rural development and respect for the environment.
Concerning economic and social cohesion, it will be necessary to put in place, at community level, overhauled instruments which are more efficient, more rational and more transparent, in order to guarantee the continuity of effort in the cohesion process between the Member States of the Union. Similarly, on the level of both internal and external policies, it will be necessary to set priorities in order to propose to tomorrow's members of the Union a truly common project which respects the measures set out in the treaty. It is at last clear that the prospects for enlargement and policy reform demand that we look from now on into a revision of the financial perspective for the period 2000-2006, bearing in mind the need to find a balance between the new needs, brought about by the process of enlargement and the principle of budgetary austerity, without which there is no good policy.
Yesterday, COREPER analyzed the part of the draft report containing the detailed proposals presented by the delegations at the time when the proposals advanced by the Commission for each one of the policies and for the future financial framework were examined in detail. This section will be submitted to the General Affairs Council on 8th December, along with the whole of the report. From now on, the work of the Council will consist of identifying, on this basis, the factors around which the European Council must formulate general directions. The European Parliament's contribution to this reflection will be very useful and you will be made a part of our deliberations.
Mr President, ladies and gentlemen, in conclusion please allow me to emphasize once more the exceptional and complex character of the enlargement process we have commenced. It is vital for the countries which have applied to join the Union and which have expectations we cannot disappoint. It is complex, from the point of view of the Union itself, which must provide itself with the means to face up to this challenge by strengthening its unity and by strengthening the effectiveness of its policies and its own identity on the world scene.
Mr President, may I begin by expressing my thanks and appreciation to the rapporteurs, Mr Oostlander, Mr Barón Crespo, Mr Colom i Naval, and also to Mr Spencer who has had a coordinating role, and to the many other people who have contributed to the two reports, in the committees and the joint parliamentary committees.
The two reports comprehensively cover the complex issues which will be on the agenda in the coming European Council of Luxembourg. The Commission would like to thank this Parliament for its constructive approach and observes with a certain satisfaction that the ideas of the European Parliament and the Commission largely coincide on a number of important issues. I would like to use this opportunity to touch briefly upon the main points of enlargement and financing proposals in Agenda 2000, and to draw attention to areas on which there might still be some disagreement.
In politics it is sometimes necessary to make clear decisions, however tempting it may be to let a certain ambiguous situation continue to exist, and this serves a justified political aim. We believe that the Member States asked for clarity when they asked the Commission to give advice on the applications for entry from the ten countries in central and eastern Europe. Over a period of more than a year the Commission analyzed the information which had been supplied by the candidates. We then verified these using the most reliable sources in the Member States, and also international institutions; and the Member States, as well as the candidate countries, and recently also the European Bank for Reconstruction and Development, have recognized that the Commission's evaluation and judgment have been professional and correct.
Listening to the rapporteurs and reflecting on earlier constructive debates on enlargement which we have been able to engage in, I would like to underline how to the Commission, and we presume also to many in this Parliament, the enlargement operation is very much a process, a process from which none of the candidate countries should be excluded. No enlargement scenario is to be allowed which would lead to new dividing lines in Europe. This applies in particular to countries in central and eastern Europe, who have for too long been separated from us, and we from them, by the disastrous tide of history.
The President of the Council also pointed out that this enlargement procedure included both the negotiations and the preparations. Whether a candidate is able to progress from preparation to negotiations is purely to do with the degree of progress. Whether a candidate negotiates or prepares himself for this, and let there be no mistake about this, it in no way influences their chances of membership, because the certainty of membership was, after all, already given to all candidates by the decree of the European Council in 1993. The historical character of enlargement and the historical duty which the European Union took upon itself not to exclude any candidates, was already announced and confirmed.
That is why the Commission wonders whether a joint start in negotiations with all candidates would not be an extremely artificial approach. We have said it so often: differentiation is not discrimination but a natural consequence of the acknowledged differences in progress towards membership. In our opinion a joint starting line would only give satisfaction in the short term, which would then turn to disappointment and frustration when the negotiations did not show the expected progress through lack of sufficient preparation. Besides, the Council President pointed out just recently, that an earlier start to negotiations by no means automatically implies an earlier accession date. More than that: overtaking by the "pre-ins' is possible, just as the "ins' may experience delay. This all depends on the efforts and results of each individual country.
Another important consideration for the Commission, in not opting for the joint starting line, is that to the candidate countries which are presently most advanced, there may obviously also be a risk of delay. For that matter, for the least advanced candidates it will mean a less effective operation which will hinder the necessary concentration on the implementation of partenariats.
By the above I wanted to explain we adhere to the differentiation between more and less advanced candidate countries, and why we differentiate between negotiations and preparation, and that this differentiation cannot in any way be taken as discrimination, let alone disqualification. We express this not only in words, but also in action. The pre-accession strategy includes six or so core elements which apply to the "ins' and to the "pre-ins' , in other words to all the candidate countries in central and eastern Europe. This shows very clearly the all-encompassing nature of the enlargement process.
We are talking about six elements; first, the entry partnerships. I will not go into detail; you know about those.
Secondly, doubling the financial support to help each candidate country with preparations for membership. And as from 2000 the candidate countries will receive a total of ECU 3 billion a year, of which ECU 1.5 billion will come from Phare, ECU 1 billion from the structural funds, and ECU 500 million out of the Section I Agriculture, assuming that our financial proposals are accepted by the Council. In addition, the Commission is investigating whether it is possible to create what I would like to call a takeover fund out of Phare, which anyhow will be on top of the existing national allocations. A fund which, as the title of takeover fund suggests, is intended for those countries who have to make the greatest extra efforts, in other words, for the "pre-ins' .
Third core element: the Commission proposes to introduce a permanent European Conference. Council President Poos also mentioned this, a multilateral forum in which all candidate countries are involved. It is important that the conference, despite its simple structure, be given substantial issues to deal with, because otherwise it will remain an empty shell and will have little value as a forum for candidates.
Fourth core element: the Commission commits itself to evaluate the candidates' progress annually, starting in December 1998. This evaluation has to offer the necessary certainty and at the same time act as a incentive for them to continue with the requisite reforms.
The fifth core element is to open up the possibility for all candidates to take part in a Community programme so that they are able to get used to our programmes, institutions and working method.
And sixth, the Commission will recommend immediately that negotiations are opened up to include the remaining candidate countries as soon as they have fulfilled the necessary conditions.
I thought it would be helpful to sum up once more why the Commission made the choices it is currently submitting to the Council, and about which it would like to hear the advice and opinion of this Parliament.
The Commission, would also like to say a few words about Turkey. Agenda 2000 went into this issue, after all. The importance of close links with Turkey are generally acknowledged. Turkey has been linked to Union for some time already; through the Association Agreement, and the Custom Union, effected in 1995, reflects the special nature of our relations. Turkey, in particular in the run-up to Luxembourg, has asked a number of times for clarity with regard to its prospects of future membership of the Union, even though Turkey understands that it is a long-term issue. The Union for its part is asking Turkey for more clarity on its intention to overcome the political problems related to human rights, the situation in Cyprus, and the tense relationship with our Member State, Greece.
The Commission is in favour of clarity on both sides. We therefore hope that the European Council in Luxembourg will be able to start registering positive steps in Ankara on the one hand, and that on the other hand it will formulate substantive conclusions on how Turkey might achieve EU membership. Vis-à-vis the latter, the Commission has come out with building blocks, including enlargement and deepening of the Customs Union, and participation by Turkey in a substantive European Conference. Furthermore, the Commission pleaded earlier for the implementation of financial cooperation with Turkey, which would form the logical and contractual complement to the Customs Union.
It is entirely clear to the Commission that the Presidency obviously will want to avoid the summit in Luxembourg, which has enlargement as its main agenda point, degenerating into a summit in which the discussion about the future relationship with Turkey would dominate. This would do no justice to the reasonable expectations of our partners in central and eastern Europe. We hope that Luxembourg will be a significant step forward, which at the same time is able to promote a favourable climate for the start of entry negotiations with Cyprus, in which, it is the majority of the Member States' view, the opinion of the Turkish Cypriot community will have been included.
In the draft report another important point is touched upon. The European Parliament rightly points out that, just as during the previous enlargement round, widening of the Union must go hand in hand with a number of necessary reforms, if it wants to be able to function efficiently and effectively. I think that in this, the European Parliament has chosen the same approach as the Commission in its Agenda 2000, which advocates that decisions about this should be made before the first new Member States join the Union.
Finally, a few words about financing the enlargement. The report submitted by Mr Colom i Naval on behalf of the budget committee, meets the considerations which the Commission had in mind when working out the new financial framework on several essential points. It primarily dealt with the following aspects. The importance of retaining the financial prospects instrument is stressed, and of entering into a new interinstitutional agreement. The orientation which the Commission proposes in the province of common agricultural policy and in structural measures seem to appear in the report in broad outline. Strengthening Community policy areas which can contribute the most to employment and growth, are considered a high priority by both the Commission and the report.
The financial framework and Agenda 2000 are reference frameworks. The Commission thinks it as important to come to a correct balance between the financial resources which the Union needs to carry out important tasks during the coming decade, and on the other hand the requirements for budgetary discipline to which everyone has to subject himself. The proposed framework shows that it is possible to continue implementing Community policy, and gradually absorb new Member States, with the own resources ceiling at 1.27 % of GNP, whilst at the same time allowing for considerable safety margins. The aim was to work out whether our various proposals displayed a proper general coherence from a financial point of view. This context being the starting point for the Commission, the discussion will undoubtedly have to be made more profound and further fine-tuned. So, in accordance with its obligations, the Commission will submit two kinds of financial proposal before the end of the coming six months: a survey of financial prospects for the period 2002-2006 for a Union of fifteen Member States, taking into consideration sums which will continue to be available to cover the cost of enlargement to a number of new Member States. This Parliament will have to give its opinion on this overview.
The financial prospects will have to be adjusted in consultation between institutions when the accession of a number of additional countries takes place, dependent on the entry date and on the agreed entry conditions. At that point the actual developments of the economic parameters compared to original expectations can be taken into account. The budgetary consequences of the reforms the Fifteen will have started will also be better known.
In addition, a report on the implementation of the interinstitutional agreement of 1993 will also be submitted, together with guidelines for a new agreement. On this basis a debate will have to be started on, in particular, some of the issues cited in the report, such as the degree of flexibility needed for the next financial framework and the resources necessary to improve interinstitutional cooperation during the completion of the budgetary procedure.
As far as the financing system is concerned, the Commission acknowledges that the current system in force meets these expectations. The system succeeds in its most important task, namely to see to it that there are stable and sufficient means. The distribution of the financial burden, especially after the recent changes, is in line with the fairness principle, bearing in mind the relative prosperity of the Member States. The positions of the Member States on the budget does not depart much from the expectations at the time that the Delors II package was specified. It is unlikely that the situation will be profoundly modified during the coming period, except in the sense that inevitably, all present Member States will have to share the cost of enlargement.
During the period of the next financial perspectives the preservation of the present finance system and the effects of the reforms of the principal Community policy areas will not cause any significant changes in the relative budget situation. These considerations have again been set out and specified in the working paper the Commission submitted at the informal Ecofin Council of 13 October 1997, which pointed out the restrictions and deficiencies of an approach which is too strongly focussed on the budget balance per Member State. It was the duty of the Commission to announce this requirement now in its Agenda 2000, and to indicate that as a result, a complete reworking of the system of means is not necessary. It goes without saying that, in accordance with the agreement the Commission has entered, it will submit a detailed report on the working of the system of own resources in the course of 1998.
Mr President, Mr President of the Council, Mr Commissioner, as an Austrian I am delighted to be the first speaker from my group - in fact, I come from a country which is considerably affected by the enlargement of the European Union, although I realise I am only speaking first because Klaus Hänsch arrived relatively late due to difficult circumstances and he was generous enough to allow me to speak. I also thank him for the fact - he played a decisive part in this - that we in our group were finally able to find common ground with another group, which I consider to be very positive.
Over the past few weeks "joining fever' has been raging in this House. The big question has been: are you in favour of regatta or are you in favour of five plus one? At breakfast, lunch and dinner, and not just during meetings of the Committee on Foreign Policy, that has been the central question dividing people, to exaggerate a little, into friends and enemies. Ultimately, as befits both Parliament and ourselves, we are in favour of both. But that is not just a lazy compromise - it is also a good compromise, as the President of the Council and the Commissioner have already pointed out.
So this has kept us intensely busy, and for us it is not just a matter of fact question, it is also a very emotional question. What better verdict on of the European Union can there be than the fact that so many countries are queuing at the door of this Union with one predominant desire, namely to become a member of this Union? However critical we may be, however dissatisfied with so much, and our citizens even more so, it is nevertheless the best possible sign for a community when, really, all those inside it want to stay there and all those outside it want to come in. That is what our neighbours want and we should help them.
In fact, they see in membership of the European Union the opportunity to overcome all the grief, all the bad economic developments, all the political difficulties of the past decades, and it is our downright responsibility and obligation to help them triumph! After all, the fall of the Iron Curtain, the destruction of the communist regime does not bring about, on its own, the peace and prosperity we want for them and which is necessary for us as well. Of course we should give equal consideration to the fact that many of us are frightened of this enlargement process, because there will be migrations, because there will perhaps be less money for us or for some of us, or because some of us will be asked to pay more money. This fear should be taken seriously, for without our own people and their approval we cannot conclude this expansion process positively, so that it is supported by our people not only in form but also in substance and we ought to say that.
We should tell them that it is a huge opportunity for Europe and for all of us. Enlargement is not a game in which one wins and the other loses, in which Hungary, Poland and all the other countries win because we lose. No, enlargement is a chance to create a common area of welfare and security in Europe, and we must seize that chance!
Despite this positive emotional attitude we should also be frank and honest. It is not an Easter stroll, with spring already here and summer just around the corner. It is a difficult, protracted process of negotiation and discussion which, given goodwill, can be properly concluded. But it requires goodwill on both sides and of course it requires the applicant countries to carry out reforms. It will take time to carry out these reforms and therefore I would discard any short term prognosis. The essential point is not what prognoses we venture to make as to when these countries may join. What is decisive is that next year we begin serious negotiations, immediately, that we start work immediately to introduce the reforms, both in the countries which want to join and in the countries of the European Union.
The formula we have found, or are in the process of finding together - by this evening we will have to consider it - is in my view a thoroughly practicable formula. We want everybody to participate in this enlargement process, so that nobody is excluded, nobody feels forced to stay outside, without knowing how long the wait will be. Above all, we want negotiations to take place with those who espouse democracy not only in theory but also in practice, and we want intensive negotiations to take place with those now proposed by the Commission. If something changes in these countries - and things can change rapidly, as we see in the Czech Republic - then we simply negotiate with those who have meanwhile improved.
In this respect I would like to thank the Commission and pay tribute to its work, even if the proposal has now been changed. We could only change it, we could only reach this compromise, because it was possible to build on the Commission's proposal. In this sense we have found a very good solution. In this sense it is possible to carry out this process of enlargement without weakening the European Union, for we want enlargement to strengthen the European Union. We will succeed if we work at it together.
Mr President, ladies and gentlemen, the European Parliament is today holding its second debate on the enlargement of the European Union by ten states from central and eastern Europe and Cyprus. On 16 July the European Commission introduced its Agenda 2000 and we discussed it on the same day. Today we are debating on the basis of the reports by our colleagues, Arie Oostlander and Enrique Barón Crespo, and I would like to talk about these two reports. On behalf of the Group of the European People's Party to express very sincere thanks to Mr Oostlander and Mr Barón Crespo for their difficult and excellent work!
The people of Estonia, Latvia and Lithuania, of Poland, the Czech Republic, Slovakia, Hungary, Slovenia, Bulgaria and Rumania would like to belong to the European Union because they share our convictions and ideals for Europe in the 21st Century, in order, as stated in the Treaty of Rome of 1957, and I quote: "... to lay the foundations for an ever closer union ... (and) ... by thus pooling their resources to preserve and strengthen peace and liberty ...' . This wish is shared not only by the people in the five countries which the Commission has proposed for entry negotiations but also by the people in all ten states of central and eastern Europe which are associated with the European Union by European Agreements. Let us not forget that in 1989-90 it was the people of the states of central and eastern Europe who by their desire for freedom, their struggle for democracy, their desire for a market economy made possible the change in our continent, and we must not disappoint these people, who engendered the peaceful revolution in Europe, by the decision which we take now.
(Applause) These are people in central and eastern Europe who live as we do in a free society and therefore the Group of the European People's Party is convinced that all Europeans have a political and moral right to live in security, peace and freedom. Therefore for us the First Commandment is that entry negotiations must begin. We must not discriminate against any country and let us not be so arrogant as to say what discrimination is, rather let us hear how these people themselves might feel discriminated against by our decisions. We must therefore make our decisions so as to encourage these States, these people, to carry forward this difficult and frequently painful process of reform in anticipation of entry to the European Union. The people need encouragement. Therefore the Group of the European People's Party calls upon the Heads of State and of Government at the Summit on 12 and 13 December in Luxembourg to send a signal to the peoples of central and eastern Europe that they belong to the European family and that they will grow step by step into the community of nations of the European Union.
The Group of the European People's Party passed unanimous resolutions on 1 October and 26 November in Brussels and then at its congress in Toulouse on 11 November 1997. The discussions, and I agree with Mr Swoboda, were very difficult, but we finally reached unanimous resolutions and recommend the following process for enlargement: first, an intensified accession and negotiation process with the central and eastern European countries which meet the political conditions for membership, together with Cyprus, should begin in 1998; secondly: intensive negotiations on an individual basis should be pursued with those countries which have made most progress; thirdly, an enlargement dialogue, in which the candidate countries participate, should create an informal network, in order to discuss all areas of European Union policy; fourthly: the European Conference proposed by the Commission can be a useful instrument of cooperation in order, in particular, to strengthen relations with Turkey.
The process of enlargement is becoming difficult and there are many stones in the path to enlargement which must be cleared away by the applicant countries but also by the European Union itself, which must prepare itself via the necessary institutional and political reforms for enlargement. We should not just talk about the tasks the applicant countries must perform. We should also be talking about the tasks which we ourselves as the European Union have to perform, because we want enlargement to lead to a strengthening of the European Union and therefore we must make this European Union more capable of action, we must make it more democratic, so that the peoples of central and eastern Europe will enter a Union enables all Europeans to achieve a stable future for the entire 21st Century.
We, the European Parliament, which today represents 370 million people must be the advocate of the peoples of the whole of Europe. If we are not the advocate then who will be? We, the Members, must be the advocate. Europe is not just the European Union of today! We must work to ensure that the peoples of central and eastern Europe with whom we want to begin the intensified accession and negotiation process at the start of 1998, also send their representatives step by step to the European Parliament. The European Parliament, where we are now, here in Brussels - we have just moved into the new offices - is certainly much too big to be merely a European Parliament for the European Union of today! We must open up this Parliament!
Let us work together to ensure that as soon as possible in the next decade, which will also be a new century and a new millennium, we will be able to welcome freely elected representatives from central and eastern Europe here in the European Parliament. A few years ago this idea was still utopian. Today it is not even a vision any more but a probability which will soon become a reality if we ourselves are committed to work for it. The Group of the European People's Party sets itself this historic task for our old continent of Europe, which is constantly renewing itself.
(Applause)
Mr President, ladies and gentlemen, to build and achieve a stronger Europe, finally reunified and reconciled with itself, is the great historic pan-European challenge which we must take up at the dawn of the Third Millennium. It is a question not only of finally turning the page on the division of Europe imposed by Stalin at Yalta but of consolidating peace and security on our continent whilst giving our nations as a whole the possibility of spreading the human values for which they stand. The very technical approach followed by the Commission in the Agenda 2000 document, which proposes a strategy for the enlargements to come, conceals somewhat the importance of the political, moral and cultural issues with which Europe is today confronted.
As we know, this enlargement will not be like previous ones because of its geographical and historic dimension and the difficulties due to the consequences of collectivism which has deeply affected the social structures, even the mentalities, of the applicant countries. It will demand considerable efforts both from the current members and from the applicant countries which, to be agreed on, will have to be based on a political vision which is likely to galvanize energies. I doubt that a simple transposition of the "acquis communautaire' to the applicant countries, a sort of leitmotiv of the strategy proposed in Agenda 2000, will be sufficient to create the political momentum necessary to overcome the difficulties of the undertaking.
At the time of the collapse of the communist regimes of the eastern bloc, some western leaders hoped and prayed for the implementation of a new Marshall Plan to assist the newly emancipated countries. What has happened to that today? The financial effort in terms of net transfers to the CEECs, as anticipated within the context of Agenda 2000, has been calculated by the Committee on Budgets at 0.13 % of the GNP of the fifteen current members of the Union. Is it sufficient, given the enormous needs of the CEECs to modernize their essential infrastructure, their agriculture, their heavy industry and to get their businesses up to the environmental standards of the Union? You could be forgiven for doubting it. How do we preserve the gains of the common agricultural policy, of the structural funds and of cohesion policy when the needs to be satisfied in order to enable the incomes of future Member States to catch up cannot be compared with those in the poorest of the current Member States?
The ceiling of Community budget resources set at 1.27 % of GNP is based on a certain number of assumptions which it will not be at all easy to adhere to. Are those who seek enlargement the most, not always selflessly and in terms of their medium term commercial interests, ready to pay the full price for it? And are not those who think things will improve given time - hoping the gods will smile on Europe - burying their heads in the sand by refusing to consider truly all the political and financial challenges of this enlargement?
Given these conditions, has the time not come to define a new European project, able to cope with the challenges of the emergence of a stronger Europe? This will not be achieved without establishing new unions in the areas of defence, internal security and the economy. For some applicant countries, membership of NATO, the guarantee of their territorial integrity and of their external security, takes precedence over accession to the European Union, which cannot currently offer them the same guarantees. Has the time not come to reverse priorities by restoring pride of place to the political construction of a reunified Europe? To the achievement of political construction, clearly necessary, but sometimes considered less vital and an excessive constraint on the great single market and on the implementation of the single currency from which, furthermore, most of the new Member States would be excluded in the medium term. Should we not give priority to the building of a political Europe for fear of seeing the integration process, as it has so far been pursued, collapse in time or get bogged down in technocratic procedures? The European Council of Luxembourg must give this enthusiasm for enlargement the political inspiration that the Agenda 2000 programme lacks. The setting up of the European Conference, bringing Heads of State and of Government from current Member States and applicant Member States together, could be the most appropriate arena in which to define and decide on the wider directions of a future stronger Europe. Parallel to this, accession negotiations could be opened with all the applicant countries, with no exceptions, in order to avoid recreating new divisions of an artificial and dangerous nature within Europe. I must note that I would recommend to my group not to vote for the Oostlander report if a single state had to be excluded from the negotiation process, as is currently being proposed.
On this subject, I was shocked, if not scandalized, by Mr Oostlander's comments suggesting earlier that things could go better for Slovakia if the people of that country had a different government. This is unacceptable interference in the domestic policy of a pluralist democracy.
But in order to succeed, these negotiations must be undertaken within the framework of the vision of a new European architecture in which Europe is a political entity which respects the wealth of national identities, but which at the same time is clearly decided to affirm itself on the international scene in order to defend its future and the universal values which have fuelled its history. Institutional reform would be easier to achieve if the political objectives of European construction were more clearly stated. Similarly, the efforts which will be required of all would be better accepted and shared if the new unions demanded by the building of a great Europe were better understood and shared. To build a Europe of the 21st Century commensurate with the continent is a great and passionate adventure. Let us manage to find once more this spirit of adventure which up until now, unfortunately, has been so cruelly lacking.
(Applause)
Mr President, the most important foreign political responsibility of the European Union in the coming decades will be contributing to the security and stability of this continent. The historical responsibility for our generation is to do for the whole of Europe as the generation Adenauer, Beyen, Monnet and Spaak did for France and Germany: to build one communal house, a joint framework within which power is subordinate to the law.
Ten central and eastern European countries, as well as Cyprus, have applied for membership. All will be able to join once they have fulfilled the conditions. When this happens is largely in their own hands. My group agrees with the Commission's view that Poland, Hungary, the Czech Republic, Slovenia and Estonia are the best prepared at this moment in time.
As far as the current fifteen Member States are concerned, enlargement is in the national interest of all of them. That is why they should not put up any financial barricades. Net receivers and net contributors ought to remember that security is more important than subsidies. This is particularly the case in areas such as asylum policy and combatting crime. The Member States will be prepared to introduce these reforms under external pressure. This pressure will come about once our citizens discover that with each new Member State the Union not only imports decision-making problems, but also extra crime. The sooner the Union is widened, the sooner it will be deepened.
Enlargement to the former communist countries will fundamentally alter the Union's character. From a primarily economic organization, the Union will develop into a geopolitical factor of growing significance. This is obvious from the Union's attitude towards the Baltic region. When, in a few years time, Estonia indeed becomes a member of the Union, the EU will have taken a step which NATO was not prepared to take. But the Union is not ready for its new responsibilities. It will only be able to fulfil its role as a cornerstone of stability and security effectively if it intensifies its relations with three important countries: Turkey, Russia and America.
The Union is not a religious organisation. Turkey's membership application must therefore be judged by the same criteria as apply to other countries. But if Turkey ever wants to join the Union it must behave as a European country. As long as there is no freedom of speech in Turkey, and as long as torture, even of children, occurs everywhere on a daily basis, starting negotiations with Turkey is out of the question. Yet it is a country that is important to Europe. It is a parliamentary democracy, it is member of NATO, it is a regional power. That is why it is important that Turkey is included in the European Conference. Greece's resistance to this idea is shortsighted and misplaced.
As far as Russia is concerned, the Union lacks a framework for relations which reflects the enormous significance of European-Russian relations. NATO has brought about a permanent joint council with Russia. The Union ought to consider strengthening its political relations as well. An annual summit at presidential level would enable the Union to deepen its relationship with Moscow.
That leads me finally to relations with the United States. Whilst transatlantically our economic relations remain good, it seems as if we are drifting apart politically. That is dangerous. Investing in stronger political relations between the Union and the United States is urgently desirable, particularly in view of the political management of enlargement of both the Union and NATO. Nobody has forgotten Mrs Tansu Ciller's threat that Ankara can obstruct enlargement of NATO in the event that there is insufficient progress in Turkey's membership negotiations with the Union. Nor has anybody forgotten Greece's Prime Minister Simitis' threat to block enlargement of the Union if Cyprus does not join soon. NATO enlargement and the enlargement of the Union are independent processes, but they are two sides of the same coin. Both require careful and constant consultations between the European Union and the United States.
Mr President, we are entering a phase in which the Union will change character fundamentally. History gives us few such opportunities. Let us seize them.
Mr President, so much has been said and written recently about the enlargement and Agenda 2000 that there is a real risk that the analyses and proposals made by the representatives of the people of Europe will not be noticed, or at least will seem less important in the eyes of the public and even the Community institutions. Therefore, I will try to express the views of the European United Left concisely and simply. We arrived at these views on the basis of the reports being presented today. In the case of the Colom i Naval report on financial perspectives, our group feels able to give its support.
Our messages are as follows: Yes to enlargement, which is the appropriate response to the challenge of building Europe at this decisive moment in its history. However, enlargement cannot be tackled without attending to its institutional, economic and financial consequences. Enlargement should not be at the cost of renouncing the objective of economic and social cohesion among the current Member States, accompanied by an alarming reduction in the structural funds and the cohesion fund, with reform going way beyond the stated aims of concentration and effectiveness.
We need an Intergovernmental Conference to tackle the institutional review which did not happen at Amsterdam. This needs saying clearly, and the date needs to be specified: as early as possible - the year 2000, to be precise - without waiting until the Union has been enlarged to 20 Member States.
Accession negotiations should be initiated with all those countries which satisfy the political criteria. Given that none of them satisfies the economic criteria, initial discrimination could have serious effects on the countries concerned.
We are very critical of the proposal to freeze the Community budget, with 1.27 % of GNP as the own resources ceiling. That would certainly mean paying for enlargement out of the current structural funds.
We think Agenda 2000 makes very specific proposals in some sectors of the common agricultural policy, apart from the effects of enlargement -because the enlargement will have effects on the common agricultural policy. That is the case, in Agenda 2000, with the three bovine meat sectors, milk quotas and cereals, not to mention Mediterranean products. Agenda 2000 eagerly envisages a second reform of the common agricultural policy, following the 1992 reform, which should be judged not just by improvements in agricultural income, but also by the loss of more than a fifth of the sector's jobs.
A misplaced focus on enlargement, added to the social consequences of the so-called Stability Pact, and the conditions for nominal convergence, could become a serious obstacle to job creation, both in the Member States and in the candidate countries. That would go against the proposals recently decided upon in Luxembourg.
Finally, faced with an enlargement to cover the whole of Europe, we need to strengthen our political unity in view of the risk that the European Union might become just a huge free trade area. The Europe of the twenty-first century cannot be simply a market, it must be an integrated area of democracy and solidarity.
Mr President, it was yearning for democracy that brought down the Berlin Wall. The impetus for this democracy movement came from Prague and Gdansk. Now we have a unique opportunity to create an entire Europe of peace, of democracy and freedom. The Commission's plan is however not exactly an invitation, but rather an obstacle for those who in previous decades, at the cost of great personal privation, supported the idea of a democratic Europe in the east. The basic decision of Copenhagen to accept the central and eastern European states was the logical political consequence stemming from the historical situation. Agenda 2000 lags far behind that. It contains no convincing strategy for enlargement.
On the one hand high ranking politicians from the Member States bask in praise in eastern capitals for their statements about future prospects. On the other hand they could not agree in Amsterdam on reforms which would make the EU democratic and capable of enlargement. Germane institutional questions were deferred. As a consequence the European enlargement process now faces disaster, since the preparatory work for the acceptance of new applicants has begun but there is as yet neither a substantial strategy nor a timetable. Now we are trying, by means of petty reforms, to cheat on the timetable. Therefore the Commission's proposal to begin negotiations only with five plus one corresponds to the readiness in the Council to provide in future the 20 Commissioners equivalent to one per EU Member State. In Agenda 2000 there are no concrete proposals or ideas to solve the problems associated with a possible second wave of applicants. The impression is thus created that the five plus one enlargement merely opens the door to the EU a crack and it will then close again for a long time.
With this separation of the applicants from central and eastern Europe into welcome rich countries and the poor backyard, the Commission is already causing a political mess. The rejected not only have the disadvantages due to the drawing of international borders in Europe, but they are also held responsible by their people for the whole wretched state of affairs. Their efforts to make progress with democratic reforms and economic stabilization in their countries receive no international recognition. The negative effect on the readiness of foreign capitalists to invest is preprogrammed. Great hopes are vested in this parliament. It is possible for us to send out a signal that we do not want any drawing of borders in this continent.
For a long time a clear majority in the Foreign Policy Committee has spoken out in favour of supporting the democratic forces in central and eastern European countries and not giving them the boot. But why, dear Social Democrats, are you toppling over like ninepins? Is it a sound argument that merely to accept Estonia will have massive effects on the free trade and free movement area between the Baltic states, now of all times? Dear Christian Democrats, why are you so laboriously withdrawing from a position which has been achieved, like the one in point 3 of the Oostlander Report? We in the Green Party are in favour of the common start of negotiations with all applicants who have created the necessary democratic conditions and who recognize human rights and the rights of minorities.
Of course it is sensible to have a differentiated form of entry and negotiation process. We give top priority to the cooperative character and the multilateral dimension of the entry process and therefore demand a substantial strengthening of the European Conference. We support the proposal of the French Government which seeks to extend cooperation to further areas such as institutional reform, economic cooperation and cross border projects. The European conference also offers the chance of political dialogue with Turkey and Slovakia and will not let it be interrupted. Civilian methods of conflict regulation in this country have of course not yet been developed by the European Union.
In Agenda 2000 scant regard is paid to the progress made by the central and eastern European countries towards meeting the environmental and social standards of the EU. We regard that as a central, important matter. In addition we need comprehensive and targeted support of a financial, legal and technical nature. In terms of the political challenge which enlargement on our European continent represents, the Commission must be corrected and needs more courage to be honest.
Mr President, Mr President-in-Office, Mr Commissioner, only a few days away from the European Council of Luxembourg, this is an occasion to state Parliament's position on what will be the great issue in years to come, the enlargement of the Union eastward.
Without repeating all the points, I will insist only on those which to me seem essential. First, as you have said, Mr President-in-Office, this enlargement is an opportunity for Europe and for ourselves. An opportunity because it is an occasion to reunite what the tragedies of recent history had torn apart. An opportunity, too, because it is the occasion to open up a market of 500 million inhabitants, to stabilize our continent and to increase its strength in the world.
This being so, and even if this may seem very optimistic and even paradoxical, the enlargement of the European Union could favour the emergence of a true common foreign and defence policy and a true European identity. Because the CEECs are well placed to appreciate how useful a guarantee a strong political union is for their future and their security. I stress this opportunity for, as time goes on, enlargement is too often being perceived and presented as a sort of inevitable threat, fraught with danger. But for this beginning to be a success, it still needs to be achieved under good conditions, by surmounting the incontestable difficulties of the exercise.
First, may I remind you of the importance we attach to institutional reform of the Union. I will not press the issue: our convictions on this matter are well known. Amongst the difficulties to be overcome there is also the temptation to distinguish the good candidates, those better able a priori to satisfy the Copenhagen criteria. The Commission succumbed to this temptation, which seemed to have the advantage of lightening its task and reducing the costs of negotiations, and of enlargement in general.
Happily, and I congratulate the rapporteurs on this, Parliament is moving towards a text which sets the same starting line for all the applicant countries and I sincerely hope that the European Council, under the beneficial impetus of the Luxembourg presidency, will have the wisdom always to choose what unites rather than what uselessly divides, for what separates the good candidates from the bad is not so important as the risk of splitting them into two distinct groups. In fact, the way they are presented is not a neutral act. It has a psychological and political impact, even if it is not discriminatory, Mr Commissioner. Furthermore it is in this spirit that I would like to see Slovakia dealt with. Certainly, today, the political climate which dominates this country is not favourable to a strict respect for democracy and human rights, but changes are entirely possible and we must be ready to encourage Slovakia to rejoin her Czech twin sister and all the other central European countries.
The question of Turkey is a more difficult one. In our group we are largely in favour of the text proposed by the rapporteurs in point 28 of their proposal for a resolution. It is a cautious text, which deals with the future and leaves the European Conference, the Commission and the European Council the margin for manoeuvre that they will need in order to map out our future relations with that country. Clearly, Turkey does not respect our standards in the area of human rights and nothing final can be decided without progress in this extremely sensitive area. But in the interim, and whilst encouraging Turkey on the path to democratic reforms, we must together reflect on our common future, avoiding situations which prevent progress, putting to one side prejudices and assumptions and above all showing some imagination. After all, our future relationship, which will be as important for Turkey as for the Union, could take a variety of different forms, with a minimum of good faith and audacity. We must be able to do something other than curse or remain transfixed in immobility.
I would like to highlight another point. It relates to the financing as it is proposed in Agenda 2000. Just like the rapporteur, Mr Colom i Naval, I have some real concerns in the face of the Commission's proposals, which furthermore concur with the finance ministries of the Member States. To do more with the same money is always an attractive proposal, but it is hardly realistic. The applicant countries are clearly trailing economically, and even if on their part they make remarkable efforts, the ECU 76 billion over eight years forecast for 110 million inhabitants will not be sufficient. The European Union will have to support them to a far greater extent.
From now on, should we reduce the aid which our regions and sectors in difficulty benefit from? Should we revise the common agricultural policy downwards? Certainly, the list of beneficiaries needs to be revised, along with the criteria and rules for allocation of resources. But the situation in some of our regions and some of our social strata is not buoyant enough for an overall reduction in the aid budgets to our Member States. If this was done, we would risk introducing the ferment of division within the Union and of favouring an unhealthy competition. In addition we risk making enlargement to the eastern and central European countries intolerable, if public opinion feels that the latter are taking away from us what is rightfully ours.
On these financial questions, as on the procedure for enlargement itself, the approach must be political, in the widest sense of the term. Of course, technical factors, facts, figures, must be known and taken into account. The Commission's executive, by proposing Agenda 2000 has, from this point of view, done a good job, which clearly has to be completed and clarified.
I am, however, happy to see that Parliament has not been satisfied with this technical approach. Thanks to the clarity of the rapporteurs, it has embarked on a more political approach and I hope that when the time comes to vote, tomorrow morning, the House will not backtrack from this sensible line. I also hope that the European Council of Luxembourg will confirm this political approach.That is its duty and I hope that, this being so, it will respond positively to the remarkable efforts of the President-in-Office of the Council, whom I congratulate.
Mr President, a bad text based on bad proposals: that is what the ambiguous, confusing and contradictory report from the Committee on Foreign Affairs, Security and Defence Policy on Agenda 2000 appears to be. It is certainly difficult to draw up a good report on an unsatisfactory basis. Let us not forget, indeed, that the Agenda 2000 proposals are covering up a huge political failure. The fact that we have had to wait for almost ten years after the fall of the Berlin wall in order to initiate negotiations which recognize as fully European the Poles, Hungarians, Czechs, all those who have been lumped together under the dreadful acronym CEECs and who have written the pages of European history as much as we have, and participated in the development of its civilization to the same extent as we have. This says a lot about the unsuitability of the concepts which the Commission uses in an intangible way to the new European reality.
By persistently opposing enlargement and consolidation, two archaic concepts born during the Cold War, the Commission has delayed as much as possible the advent of enlargement. It has considered it as a threat, a threat to its ideology and to its bureaucracy instead of seeing it as an opportunity, an opportunity to modify radically the way in which Europe is made up so that each one can find in it their place. We all have the feeling that we have missed a great historic rendez-vous and that the two lungs of Europe have not been reunited as they should have been, through our inability to reform Europe in time. It would have been sufficient to opt for an infinitely variable Europe, so that from the moment of their liberation from communism, the countries of east and central Europe could immediately participate in circles of cooperation, thus recognizing them fully as Europeans.
Does Agenda 2000, at least, finally open up this debate? Does it lay out the different possible options enabling a great Europe to be built in the best interests of each of its members and of all? No. The Commission continues its course unperturbed, as if nothing had happened, and as if there were only one direction possible, forever building a federal Europe. The debate will therefore be initiated elsewhere. It could have been initiated within this Parliament. This was not the case, since instead of correcting the dogmatism of the Commission, the report presented to us endorses it. It wants to impose federalism on us all. It says so quite explicitly. It does not question the arbitrary pre-selection that the Commission is carrying out between first class and second class European, and orders an unfounded ostracism of Slovakia. It omits to note that the euro, if it is brought in, will be a new and powerful factor of division between the Member States of the wider Europe. It endorses the participation of Turkey in the European Conference, which takes any real significance out of it. Our relations with that great country merit an approach other than this headlong rush into double-speak, unworthy of us all. The report nowhere protests at the distortion of the CAP surreptitiously carried out in favour of enlargement. The report raises no objections to Agenda 2000's neglect of Lomé and the ACP countries.
So it is in the national parliaments that the real debate will be initiated. It is already beginning, since we heard only yesterday, in the French National Assembly, the new Minister of Foreign Affairs wondering out loud wether Europe still responds to the hopes previously vested in it? Does its construction strengthen or weaken us? Good questions, to which the European Parliament's report unfortunately does not give any answers. That is why we cannot vote in its favour, for we will not build a great Europe with old recipes of federalism.
Mr President, ladies and gentlemen, if today's debate is not the most important of this legislature, it certainly deals with one of the most significant issues, not only in this legislature but in the recent history of the European Union. The coming enlargement is the direct and logical consequence of that revolutionary act which was the foundation of the construction of Europe - I refer to the Schuman Plan - revolutionary because it has weakened the nationalist culture which had been laid down over the centuries, east and west of the Rhine, giving rise to wars and tragedies with monotonous regularity.
That act underlies fifty years of peace and prosperity for the west and is also the indirect origin of the liberation of eastern Europe from the communist regimes. The Europe which is being extended towards the east - a great man once spoke of a Europe extending to the Urals - can surely be an essential factor for equilibrium and progress on our planet. But the enlargement must take place with all the guarantees that are needed to meet such a challenge; and I am extremely worried by the fact that not all of these guarantees seem to be there.
The resolution on the Commission's communication "Agenda 2000 - for a stronger and wider Union' seems to me to be primarily about a wider Union; I have my doubts about a stronger Union. There is one point which does not appear in the recitals to the resolution, a phenomenon which is spreading through our countries: the return of the issue of national structures. How can we claim to have a strong Union if its foundations are constantly being weakened by the advance of the separatist leprosy? Also, this frequently generates terrorist violence and can only be explained by the actions of a few individuals who are myopic enough to prefer narrow interests to great ideals. So in Spain, Belgium, Italy and elsewhere, we witness tensions which may originally have been justified and legitimate, but degenerate into dangerous attacks on national unity and democratic institutions. I am worried about this and would therefore have liked to see, amongst the many recitals in the report, at least a hint, a recommendation, a spur to greater internal cohesion in the Union.
Still in the context of the necessary strengthening of the Union through the consolidation of the Member States - because, I repeat, only a Union that is strong in every sector can sustain the shock which an enlargement of this size will inevitably produce - it is necessary to stress the management of the other two weaknesses which, together with terrorism, currently constitute the flaw in the Union: unemployment and crime - a dread combination - the one a function of the other, to which the antidotes have not yet been found.
The issue at the Luxembourg European Council was not employment but unemployment. I cannot disguise my concern about solving this dramatic problem, and I also feel a responsibility towards the unemployed people who voted for me and for others. This is no time for professional demagogues to wave magic wands, inventing formulae which too often resemble slogans to be trotted out at political meetings - repatriating the immigrants or having a thirty-five hour week - but nor is the time for endless debates about the sex of the angels, which reverberate from part-session to Council, from Council to part-session and so on.
The situation is moving fast. The European Union is facing increasingly fierce competition from countries with low labour costs where, amongst other things, many companies, including European ones, are relocating their centres of production, thus creating a real vicious circle. The enlargement must take place, but beyond the institutional reforms it is necessary to rediscover economic growth - and perhaps the single currency may not be a good trampoline - because otherwise we risk seriously disturbing the economic equilibria achieved with difficulty by candidate countries like Poland, which is today achieving success with its own development gamble to create thousands of small and medium-sized enterprises. But will these small and medium-sized enterprises succeed in surviving tomorrow's enlargement? Will small and medium-sized European enterprises succeed in withstanding the impact of competition from products using cheaper labour?
Mr President, I would like to conclude by saying that I appreciate the emphasis the rapporteur places on Turkey and hence Cyprus. Resolving the Cyprus problem in an equitable way means pacifying Turkey and guaranteeing it against the temptation of religious fundamentalism which, if it should prevail in that country, would mean exponential growth in the tragedy currently being experienced by Algeria.
Mr President, I will be speaking first as co-rapporteur for Bulgaria. Everyone who has followed the developments in Bulgaria knows that its government and population are extremely motivated about joining the Union. The Bulgarian Parliament has declared itself unanimously in favour of this. Enormous efforts have been made in the transition to a market economy. The budget deficit was pushed back spectacularly. During the first months of this year inflation was 300 % a month and has now been pushed back to 0.5 %. All are clear signs of an immense amount of hard work in order to not miss out on accession.
It is evident that decisive measures will also have to be taken in the fields of environment, transport, agriculture and energy. A thorough reform of the administration will require a great deal of energy. Yet the Committee for Foreign Affairs was of the opinion that the most important political criteria had been met, and that opening negotiations will give a new impulse to the reforms in Bulgaria, and that, in addition, the Bulgarian population will start to feel a sense of belonging. What is more, the presence of the Union will be strengthened in a region which from a political point of view is very unstable.
On behalf of the Green Group I can confirm what Mr Swoboda said, namely that the toughest point of political dispute in Parliament had been the question: do we want to start the negotiations with five plus one, as suggested by the Commission, or do we want this start to include all? I have to say that I am little surprised at the categorical statements by Commissioner van den Broek, as what he is saying today is exactly the same as what he said in July. It is as if there had been no clear political signals questioning these issues, naturally above all from the countries which will end up in category B. I fully understand and even respect people who display great tenacity, but on the other hand, closed-minded stubbornness can be counterproductive politically. It is clear that the countries ending up in category B have the feeling that they were excluded, and clearly see this as a loss of face toward their own population. It should not be forgotten that many of them have had the door shut in their faces twice, as they were not allowed to join NATO either. They also foresaw a deterrent effect on foreign investors. That is why we as a Green Group prefer a flexible system with a joint start for all, but obviously individual arrivals related to the progress actually made. The Bulgarian Government, for instance, has said publicly in its own country that they know very well that it will take at least eight years before it will be able to qualify for membership. I therefore think that we must, in particular, keep our ear to ground with respect to those who were in category B.
Secondly, I would like say that the entire process will only really have a chance of success if we manage to carry out serious agricultural reform within the Union. I must express great concern about the way the Commission's proposals, which were partly aimed in the right direction, were received at the Council of Ministers of Agriculture. There were very distinct signs of obstructions, and if we do not succeed in implementing agricultural reform in the right sense, this will have disastrous consequences for the already extremely shaky agricultural structure in the eastern European countries, which is very important in terms of employment - an average 20 % of the population still works in agriculture - and therefore accessibility for the population. Our big question is whether this Parliament in its majority statement should continue to choose the option preferred by the Commission on 19 November, and that there should be a clear signal from this Parliament, with a view to the Luxembourg summit, so that a courageous agricultural reform which truly meets the needs of eastern European countries could really take shape.
Mr President, the three Baltic Republics share certain common characteristics. All three were occupied by the Soviet Union for more than 50 years, interrupted only by German occupation during the Second World War. All three have sizeable Russian-speaking minorities, especially Latvia and Estonia. All three are small countries. And all three have made tremendous advances since national liberation in 1991. I do not wish to be a Cassandra but I still consider they have a very long way to go. I hope they will make it by the time the Union has made the necessary institutional reforms.
As rapporteur on Estonia and supporting the Commission's view on that country, I am afraid that taking only Estonia, among the Baltic states, on board is creating a new borderline between the haves and the have-nots. There should not be a new Yalta Agreement supported by the European Union. I understand the reasons for excluding Latvia and Lithuania but I do not see a big difference between the three countries in terms of development towards accession. I therefore respectfully support an open approach. We Finns had to face the challenge of the Soviet Union attacking us and wishing to destroy our country in 1939. Having today's Russia as a neighbour should not be considered a threat. It gives us a chance to participate in a development that will lead, hopefully, to a still larger family of European nations, including Russia.
In terms of security, joining the Union was for us a way of underlining where we belong in a community of independent democratic nations. I know that the Baltic Republics share the same aspirations. Personally I see the minority questions in a far more optimistic light than some people, especially in Estonia. In many part of Europe we have seen the destructive effects of so-called ethno-nationalism. Building stable institutions and the rule of law must one day lead to a multicultural, multilingual society where nobody will be excluded. Whatever is being decided here, it is my conviction that we are starting an irreversible process which will change the face of the whole of Europe.
Mr President, as rapporteur on Hungary I was very pleased to discover that throughout the discussions of recent months Hungary was always cited as an example. I believe that is only too justified. I happen to know this country really well and am also probably the only Member who speaks Hungarian, whose mother-tongue is Hungarian. I therefore communicate more easily with the people than anyone else here. There are objective reasons why Hungary is today in a favourable position vis-à-vis Europe. First there is the fact that this country has always been European in outlook, ever since its establishment 1, 100 years ago. That has never been shaken, it has always been European in outlook.
The best proof in our time is Hungary's freedom-struggle in 1956, which, if the cold war is regarded as the Third World War, might really be described as the Stalingrad of the Third World War, for since that Battle of Budapest, relations with the Soviet Union have gone steadily downhill. All that was due to a great national unity which existed in Hungary and which is a characteristic of this nation. I would like to refer to a fact which I only came across when I was researching for the drawing up of this report: as early as 1982 - and at that time there was absolute one-party government in the country - the government had already issued orders to the various sectors of the administration to frame all laws and regulations so that Hungary might one day join the European Union.
If therefore the Commission states in its report how positive it is that in Hungary the "acquis communautaire' , particularly on the legal level, will not meet the same difficulties as elsewhere, then this is due to the initiative of these people who were all official members of the Communist Party but who, in decisive questions, acted as patriots and not as communists.
These are contributions to Europe which somehow remind me of what Spain brought to Europe. I have been in this Parliament since 1979 and at that time I had the honour of being a member of the joint committee with Spain. At that time, one of the most encouraging things was seeing how Spaniards across the political spectrum were united on the question of Europe, and therefore they have handled the transition better than any other country. From the outset democracy in Hungary was taken for granted, and it was fortunate for Hungary that following liberation the free elections brought to power first a conservative government and then a left-wing government which, however, represented uniform views and worked together on the basic issues facing the country.
We also have the great advantage in Hungary that there is not a single representative of the extremist parties in the Hungarian Parliament. None of them were elected. During the last referendum both fascists and communists joined forces to oppose NATO membership for Hungary, but the Hungarian people voted by a crushing majority of over 80 % in favour of NATO and that result is still significant.
These are things which show that Hungary has really belonged to Europe from the start and therefore has a right to be accepted as soon as possible, quite apart from the fact that the Hungarian economy has a thoroughly western style and has made great progress. Thank you!
Mr President, as rapporteur for Latvia, I would first like to underline what Mr Donner has already said about Estonia. Latvia is one of the three Baltic countries which were part of the Soviet Union only six years ago; it is a country which has made extraordinary progress given the tragic legacy of the Soviet system, a country which has made huge steps towards a very efficient market economy, with privatizations which should be concluded in June 1998, an inflation rate which will be 9 % by the end of 1997 and set to reach 7 % in 1998, and a budget which is very likely to be in balance in 1998. I do not know how many countries in western Europe will be able to boast a balanced budget.
Well, Latvia is doing all that. Certainly there are problems: there is an administrative system and a legislative system to be reformed, also the legacy of a Soviet system which had in fact devastated any possibility of protecting the state of law. There are criminal codes and the law on criminal procedure to be rewritten, there are minorities to be better protected, there is the problem linked to the acquisition of Latvian nationality by the Russian-speaking minority, there are many "non-citizens' , there is a so-called "windows system' which does not work. But it is clear that the progress achieved by Latvia up to now cannot be regarded as second rate and therefore, Mr President, we cannot raise new barriers where barriers have never existed. Let me state clearly that it would be a resounding blunder to start negotiations with series A countries and series B countries at different times, especially for the Baltic countries.
We should remember that we have to put Yalta behind us, and likewise Munich agreements and Ribbentrop-Molotov pacts!
Mr President, ladies and gentlemen, I am the rapporteur for Lithuania. I can honestly say that it has given me pleasure, because I have noticed the great effort being made in Lithuania and I could write a whole catalogue of things that have been achieved with political reforms, with the market economy and the removal of restrictions with regard to foreign currency, prices, the movement of goods and so on. And I might point out that Lithuania does not have problems with minorities in the same way as Estonia and Latvia. But the crucial thing for me is to point out that the idea is to get this Europe repaired and bind it together again. A characteristic of this part of the world is that for centuries at regular intervals we have bashed each other over the head, and time and time again Europe has been dismembered. In fact you have to marvel that this part of the world has survived at all.
But now at the end of this century the important thing is to organize relationships in this part of the world and to repair the damage that was done in the first half of the century. The task therefore is to screw Europe together again in the political workshop after the Stalin-Hitler pact - also known as the Ribbentrop-Molotov pact - and the division of Europe into spheres of interest. The task is to repair post-Yalta Europe and its subsequent division by the Iron Curtain in 1945. There were three independent countries which suffered heavily under this division of Europe, and they are the Baltic states of Estonia, Latvia and Lithuania. For me it is natural to think of these three countries together, since these three countries were erased as independent nations and were under the Soviet Union for 50 years. We Danes have a special interest in this question and a special relationship with the Baltic states. They are our neighbours on the shared Baltic Sea. Of course we would also think of them as separate countries, but I am pleased that the attitude of this Parliament appears to be in the direction of a practical joint start for all the applicant countries of central and eastern Europe and therefore also the three Baltic states. That is what I want too.
I have visited Lithuania and Latvia several times and meeting the people in these countries, not just government representatives, has made a strong impression on me. I have noticed that they are working hard to qualify as full members of the EU. There is still a lot to do, not least in the area of administration, and also in the securing of borders, which will become the external borders of the EU. There is a need for support, a lot of support, but there is also a need to control the financial investments in order to counter crime, mafia activity and fraud. Honourable Members, for me it is important to stress that these are independent countries, not just accession areas, but countries with their own identity and history and their own languages. They are countries which have reclaimed their freedom and rediscovered themselves. That is something which people should respect, which people should recognize and acknowledge, including the EU, and which should characterize the current forthcoming dialogue with these countries.
Mr President, it looks as if we might reach a good compromise on the question of how the European Union should be enlarged. I was from the start of the opinion that in the new phase of the development of the European Union all applicant countries which would meet the political and economic criteria, must be invoked. There must be no "ins' and no "outs' , as has already been said, in a process which concerns the formation of Europe.
Of course the most intensive enlargement negotiations will be with the countries which have achieved the greatest progress. These include Poland, the country for which I presented the report. This is especially pleasing because there is in this a portion of historical justice. The political signal for the democratic movement in central Europe stemmed from the Solidarity Movement of the 1980s. Now, as we begin the transition into the 21st Century we have the great chance of moulding the European Union in such a way that we, and the generations which come after us, will in future live in peace and democracy, in prosperity and stability. We must make use of this opportunity. We must not miss it.
Poland will have a very important role to play in this and therefore it is good that the new Polish government regards itself as part of the tradition of peaceful revolution of 1989 and seeks to align the future of Poland in the European Union. Poland's Foreign Minister Geremek stated last week in the Committee for Foreign Affairs that its policy will be directed towards developing good neighbourly relationships with Germany, with the Russian Federation, with the Baltic states and with the Ukraine. I would like to encourage the Polish Government and also the Polish Parliament to continue with this harmonizing policy. Foreign Minister Geremek also said last week that the timing of the entry of Poland itself into the European Union depends on its reforms and its efforts to modernize.
Poland is a very large country, in its history, its culture, its spiritual and intellectual bases. It will return to Europe and in future share in the building of our common future, and it will make up for what 40 years of Communism withheld from it. Poland is also a big country in terms of its geography, of its population figures and of its economic potential. Poland is also a country with the typical structural problems of an as yet unmastered modernization. Poland must and will modernize. A process of transformation and structural change is required, particularly in agriculture, in the coal and steel industry and in the removal of environmental destruction. My report describes the problems and the Commission's analysis in Agenda 2000 is very clear in these matters.
After its entry, Poland will represent an important external border of the European Union. But it must not be an invitation to international migration and criminal movement. Therefore it is important that as soon as possible - and Foreign Minister Geremek underlined this himself - the Union and the applicant countries work closely together in the sphere of justice and home affairs and start, even today, to develop joint initiatives to solve problems in the fight against international crime. The planned European Conference is an important forum for this. So I appeal for the conference not to be simply the scene of an exchange of views, but a committee which gives concrete impetus to joint actions in the realm of the second and third pillars. Keeping entry to the EU as a goal firmly in view, there is a clear indication of the pace of the modernization process. The yardstick is the "acquis communautaire' . The EU will help Poland with all its resources and facilities, as well as it can. The entry of Poland into the European Union should take place as quickly as possible and as well as necessary.
Mr President, I would like to stress that the Confederal Group of the European United Left - Nordic Green Left fully supports the enlargement of the European Union to include the countries of central and eastern Europe and Cyprus. This enlargement should be a process which will allow us to create political, economic and social benefits for the citizens of the Member States and the candidate countries. There would be no sense in turning this into a source of unnecessary problems, and causing sections of European public opinion to turn against the idea.
For this reason, we do not go along with some of the basic proposals which the Commission has included in Agenda 2000. We think that if they were implemented, they would end up slowing down the process of enlargement and creating unacceptable malfunctions. Firstly, we think that negotiations should be initiated simultaneously with all the countries of central and eastern Europe which, judged objectively, are ready to fulfil the Copenhagen criteria in the future, rather than with just a sub-set of them. Obviously, the criterion which demands a system of democracy must be met. We are therefore in favour of the so-called regatta method: that each country's accession should depend on its own ability to become a member of the European Union, at the appropriate time.
Therefore, we are opposed to any delay or conditions imposed on the start of negotiations with Cyprus, which should begin at the same time as with the other countries and involve the legitimate Government in Nicosia. If there is a European Conference, it should be for the purpose of discussions about the second and third pillars, and Turkey should not be involved. Turkey is a very different case from the countries of central and eastern Europe and Cyprus. It is not a full democracy, and its government has allowed itself to make totally unacceptable threats in relation to the initiation of discussions with Cyprus.
To tackle enlargement properly will require a substantial increase in the own resources ceiling proposed by the Commission which, at the level of 1.27 %, is clearly inadequate. The cost of enlargement should be borne by all the Member States together, in a spirit of solidarity, making sure that the least-developed do not end up paying for it indirectly. Therefore, we are opposed to any questioning of or reduction in the structural funds and cohesion policies. These aspects have to be considered as additional to enlargement.
Nor do we accept in any way that enlargement should be used as an excuse for an inadequate reform of the common agricultural policy. We believe that the accession of new members to the European Union should strengthen rather than undermine the European social model, which should aim for job creation and improvements in working conditions and living standards.
The Union should not lend its support to ultra-liberal policies, the harmful results of which everybody is aware of. In this respect, questions such as strengthening essential public services, promoting equality between men and women, and protecting the environment should be given priority status. By the same reasoning, we do not think the Union's enlargement process should be artificially speeded up, since this might result in economic shocks with harsh social consequences for the new Member States.
In the area of the common foreign and security policy, enlargement ought to imply an increase in the European Union's own capacity for external action, but we note that unfortunately other organizations, such as NATO, seem to have taken sole charge of the security aspirations of some of the candidate countries.
As far as institutional matters are concerned, we ask that the necessary reforms (which were not adopted at Amsterdam) should be carried out before enlargement takes place. We continue to call for consolidation as well as enlargement.
In conclusion, we are in favour of enlargement, but we cannot help being highly critical of the content of the Commission's proposals. In our view, that is the message this Parliament should give out, but unfortunately this has not been sufficiently stressed in the report by the Committee on Foreign Affairs, Security and Defence Policy.
Mr President, in my capacity as co-rapporteur on the Czech Republic for that report, I should like to stress that the Committee on Foreign Affairs is fully in favour of starting accession negotiations with that country, notwithstanding our demand that that country should quickly find a satisfactory political solution to current discrimination against the gypsy minority, and to the various other problems related to the administration of justice and the financial system.
Mr President, Mr Commissioner, ladies and gentlemen, when the founding fathers laid the bases of the Community, they stated two fundamental conditions for being a part of it: firstly and obviously, to be situated geographically in Europe, and secondly, to have democratic institutions. In their eyes all else was no more than practical detail.
On the eve of the greatest enlargement we have ever experienced, it is perhaps useful to recall this approach, which signals a certain concept of Europe, political, open, generous, long term. I sincerely believe that each time fundamental decisions have to be taken in Europe, it is this concept that must inspire us. But for all that, we cannot forget the practical details, for the success of this enlargement depends on respect of a certain number of rules, particularly economic ones.
It is clearly this that the European Council meant by asking the Commission to examine the situation of ten applicant countries, with a view to democratic criteria, certainly, but also with regard to economic criteria such as their capacity for competition or mastery of the "acquis communautaire' . The Commission has done its job. It has done it well, and this is acknowledged by virtually all the Member States and applicants. We should particularly note two interesting proposals, that of the European Conference and that of reinforced partnership.
Nevertheless, the study of the different countries, particularly from the point of view of economic criteria, led the Commission to make proposals which have given the impression that it was setting itself up in judgement by distinguishing two categories of countries amongst the applicants. It did not require much perception to anticipate that the second category would see this as a division. It is the reason why, based on the Commission's objective analysis, I repeat again that Parliament, playing fully its role, wishes to move on from this analysis by introducing a more political and more cultural judgement into the issue of enlargement, along with a longer term outlook. The countries in the second group know very well that the road to accession will be a long one for them. But they need to be indisputably told once more that they are a part of the European family. They need a sign of encouragement and a message of hope, and they need them now.
By way of example, I would like to take the case of Romania. Only a few days after its application for membership of NATO was turned down, Romania found out that she was not amongst the countries with which the Commission considered the European Union could open accession negotiations. For this country of 23 million inhabitants, European by culture, by history, geography and now by democracy, it was a harsh blow. Of all of the former satellites of the USSR, Romania is certainly the one which had to endure the harshest dictatorship. Its international trade has had to be reoriented extremely quickly, and it has had to cope with the difficult consequences of the embargo on Yugoslavia.
On a geostrategic level, Romania plays an important role in the stability of the region, particularly in the numerous accords it has entered into recently with several of its neighbours. Furthermore, a very large consensus exists amongst the Romanian people in favour of accession, and the efforts to reform and transform Romanian society achieved by the current government are worthy of being mentioned, as are also the truly remarkable sacrifices which the Romanian people accept with stoicism in order to introduce the necessary factors of change and modernization into their society. This people and its leaders would not understand if the European Union did not give them a firm helping hand.
The concept we have of Europe, that of a generous and united continent, demands that Romania, too, should be invited to negotiate her entry as from next year. Furthermore, the speed of negotiations will depend on the capacity of Romanian society to cope with the reforms. Nobody knows the date they will join, but we must not today give the impression that the door to accession is closed. We must offer Romania an outlook worthy of the idea that it is becoming one of us.
Mr President, I think one point should be a very clear in this debate: this new phase of enlargement of the European Union is of unprecedented historic and political importance. We cannot diminish that significance or set limits on it. What gives the enlargement that significance is not just quantity, the number of countries applying for membership, but the process of democratic stabilization and cohesion it involves. For these reasons, we, as the European Parliament, have a great political responsibility.
There are two main issues we have to confront: first, accompanying the enlargement with consolidation and reform of the European institutions and, secondly, ensuring that the process of enlargement gets off to a good start, without excluding any countries which meet the basic requirements, without causing disappointment and division. So it is fundamental that negotiations should start with all those countries which respect the political and democratic criteria. I hope and believe that the European Parliament will express itself clearly to that effect and will send a clear message to the Council along those lines.
As regards Slovenia, I just want to make some fundamental points. The country is starting from a good basis for negotiations with a view to membership. The political and democratic situation is solid and the economy is dynamic. Of the applicant countries, it is the one with the highest average per capita GDP and where the rate of employment in agriculture is similar to that of the existing fifteen Member States of the European Union. It has a positive budget position and is doing its utmost to bring the other macro-economic criteria under control.
Naturally, there are many problems in this country too, which are being confronted with seriousness and continuity to achieve the objective of an open and competitive economy, to modify the internal structures, to transpose Community legislation, and to intensify training and information. But what I want to emphasize and what I have directly observed in drafting the report on this country is the commitment and awareness of the leaders of Slovenia, the determination of the government and the parliament to pursue these objectives, as is also demonstrated by the preparation - I think it is the only country to have done this - of a strategic document which was presented this week, an important and binding document, setting out deadlines, stages and methods. I think it sets a good example for others.
Naturally all this must proceed consistently, without uncertainty or ambiguity, but the political fact of the commitment of the institutions and leaders should be emphasized. Slovenia can play an important political role for the European Union, filling a territorial gap, integrating that part of Europe politically, establishing new relations with neighbouring states, and providing positive stimulus for other entities created from the dissolution of former Yugoslavia. I believe that should be seen as an important factor too.
For all these reasons, I not only believe negotiations can quickly begin, but that they can possibly enter an intensive and highly advanced stage very soon.
Mr President, on behalf of this Parliament I have been able to deal intensively with Slovakia, one of the 11 candidate countries, over the past few months. I would like to say many things about the general aspects of the Union's enlargement, but I will deal with only one issue, Slovakia. Others have already said enough about all the other issues. Slovakia is important enough in itself. The future of a country and its population are at stake. In the debate on enlargement, Slovakia stands out in a distinctly negative way.
In Agenda 2000 the Commission expresses the opinion that Slovakia, or should we say the present government of Slovakia, does not fulfil one of the most important conditions for EU Membership, namely the establishment a stable, political democracy in which human rights and minorities are respected. Otherwise the country would be able to meet the criteria in the medium term. The Commission is of the opinion that it is not possible to negotiate with Slovakia as long as these problems have not been solved. We have tested the Commission's opinion carefully in many discussions held with all those involved in Slovakia. We have had to recognize that the government is indeed trifling with the constitution, the rights of parliament and the Hungarian minority. The European Parliament and its delegation for Slovakia pointed this out earlier. We recall only recently the case of Gaulieder, the Member of Parliament who was removed from the national parliament in an unconstitutional way.
The European Parliament did not only pronounce judgment, it also tried directly and indirectly to influence the situation in Slovakia. There has been a great deal of contact. In June this year the joint parliamentary delegation even published recommendations on what measures Slovakia should take, in particular on a number of important democratic issues. This joint effort, or should I say pressure, has led to some progress over the past few months. The President, who is virtually opposition leader in Slovakia, and the Prime Minister are communicating again, albeit haltingly; this was a big problem. Opposition and governing parties have promised to champion Slovakia's EU interests to a greater extent.
This is not enough to change Parliament's judgment, however. That is why it is being suggested that Slovakia is excluded from the concrete negotiations as long as democracy fails to function normally. How Slovakia is to be involved in the wider negotiation process, is still unclear. This depends on the negotiation formula. Should the Council or this Parliament opt for simultaneous negotiations with all candidates, then we do not think Slovakia should be included at the moment. In the event of a half-regatta, to use another phrase, the situation would be different; if there was to be a more symbolic start to negotiations, and subsequently more concrete ones, then Slovakia would be able to join in the first phase.
But as I said, our critique of the government in this country is the main thing. At the same time we do not want to shut the door on Slovakia, and its population. It is and will remain a European country which must not be allowed to disappear over the European horizon. It is Europe's youngest state. This can lead to extra problems. That is why we support the creation of an entry partnership and regard Slovakia's inclusion in the European Conference as a positive counter sign for everyone in that country. That way the responsibility for Slovakia's failure will be placed where it belongs: with the government. It is unacceptable that a government should treat the interests of a country in this way. We hope that the opinion of the European Parliament, but also that of European Commission, will make those responsible in Slovakia think again. Better to change now than to find a closed door later.
Mr President, I am speaking on behalf of Mr Bertens our distinguished rapporteur on Cyprus. He is in Canada attending the conference on landmines. With regard to Cyprus Mr Bertens says that we are today repeating a debate we had in this House in June 1995. Both Parliament and the Council have several times expressed the view that the accession negotiations with Cyprus will start six months after the IGC. Today we confirm this position.
Cyprus is a special case. As the Commission stated in Agenda 2000, Cyprus is economically and politically ready for Union membership. It is evident says Mr Bertens that we cannot allow a foreign occupant to dictate the date and pace of accession negotiations. Therefore, the negotiations should start as planned. Neither the negotiations nor accession should depend on a solution of the Cyprus problem. The Union should contribute massively to the solution of the Cyprus problem. The UN efforts of Cordovez deserves all support. By extensive information to both communities and dialogue with and amongst them the Union can improve the atmosphere on the island.
It should push for representation of both communities in the enlargement negotiations. The Union can make a difference if it acts coherently and consistently.
Mr President, I have listened to the speakers representing the various political groups with interest, along with the oral reports on the Commission's opinion. I was extremely pleased to note that the European Parliament by and large shares the analysis of its rapporteurs, Mr Oostlander, Mr Barón Crespo and Mr Colom i Naval.
Your rapporteurs have said that this fifth enlargement, Mr President, is a great opportunity for Europe. It is clear that if, on the one hand, enlargement has a cost, it also creates new markets and thus new jobs, and it substantially increases the weight of Europe in the world, an important secondary effect that cannot be measured in financial terms. Many speakers have highlighted the global nature of the enlargement package. Mr Pöttering, for example, said that it was necessary to strengthen and deepen the European Union, reform its policies and its institutions and the way its institutions work, so that it may welcome eleven new Member States.
With regard to the procedure for negotiation, Mr Swoboda spoke of an accession fever. He spoke of an accession fever in this Parliament, but I fear that this fever has not yet touched public opinion in our own countries. A great effort is needed to explain to the people of the fifteen Member States, which the European Parliament, the national parliaments, the Commission and the fifteen governments will need to support.
In the coming days we have to find a procedure which discriminates against no-one. In this respect, your Parliament's motion for a resolution, which is under discussion, is a good compromise, as Mrs Hoff said. It says, in point 3, that all the applicants have the right to initiate negotiations at the same time, but in point 6 it clarifies that it shares the Commission's opinion which states that intensive negotiations should first begin with those countries which have achieved the most notable progress. There is therefore on the one hand the date of commencement of negotiations, and on the other the speed of negotiations. This therefore acknowledges a differentiation based on the state of preparation of applicant states. There must be no exclusion, but a differentiation, within the very nature of the negotiation process with the eleven applicant countries.
Mr President, the discussions within the Council are currently moving in the same direction. The idea of a European Conference has not been challenged during the debate. You have acknowledged, through your position, that a multilateral framework is required for the eleven applicant countries. It needs an instrument of political cooperation. With regard to Turkey's participation in this conference, that question currently remains open. Your Parliament is calling for a difficult step. The Commission, through the intermediary of its Commissioner, Mr van den Broek, has expressed a wish for clarity. But the Commission and the Council also hope for positive signals from Ankara. Whilst waiting, the intention of the Presidency is to propose to the Council that Turkey should have a place in the enlargement process and that a strategy for closer ties should be defined between Turkey and the European Union.
I would also like to thank Mr De Vries for having placed enlargement within the context of the common foreign and security policy. In fact, the incorporation of new members from the east and centre of the European continent should be seen in the same context as our relations with Russia, the United States and Canada. A strengthening of our relations with Russia has been brought about through the partnership agreement which came into force on 1 December and of which the implementation and execution will be achieved through the high level meetings anticipated in this agreement.
Regarding links with our transatlantic partners, the United States and Canada, I would like to inform you that a summit is taking place tomorrow and the day after in Ottawa and Washington, during the course of which we will deepen our relations and strengthen dialogue on all questions of current concern, including enlargement of the European Union, with our transatlantic partners. Let me add to this list some partners who are not to be neglected because we are embarking upon the venture of enlargement, our Mediterranean partners. The Community must not become unbalanced through enlargement and we must at the same time strengthen our ties with our southern partners.
Finally, regarding political reforms and the financial framework, I note that these were questioned by no-one. Opinions diverge once you begin to talk figures. Failing an agreement today on figures, let us be agreed on a principle, that stated by Mr Puerta, for example, who said that a Europe of the 21st Century must be not only a market, but also an area of solidarity. Solidarity between the fifteen former members, but also solidarity between the old and the new. I am convinced, Mr President, that the European Parliament and the Council are on the same wavelength on this point.
Mr President, ladies and gentlemen, enlargement of the European Union to the CEECs and Cyprus is certainly one of the most important challenges for the future of the European institutions. But to have two minutes in which to present to you the opinion of the Committee on Agriculture and Rural Development on two such important reports, you will agree, I am sure, is very little.
Be that as it may, the pitfall to avoid is both that of weakening existing Union policies, particularly the common agricultural policy, and of disappointing applicant countries.
The Committee on Agriculture has declared itself to be in favour of this enlargement, on condition that a European agricultural model which makes use of the space and development of the countryside is respected. We would like to remind you that it is agriculture which moulded our European civilization, and that it goes back more than 2000 years. An extraordinary European summit on employment recently took place. It would be good to try to solve the problem at the source. I would like to remind you that, in the agricultural sector, the European Union lost 230, 000 jobs in 1996 and in the same year nearly 800, 000 farms disappeared. These figures are terrifying, Mr President, terrifying for future generations.
So, the question is, has the Commission exceeded the mandate entrusted to it by the European Council? The reply is probably yes. From the commissioning of a technical study has come 1500 pages, duplicated into millions of copies, of a real political programme with no consultation. A programme in which you anticipate, with meticulous care and detail, the development of our European policies, enlargement, reform and budget, although budget, reform, enlargement would have been a more realistic order. A programme which makes, under the pretext of harmonizing agricultural and structural policies adapted to the new cycle of the World Trade Organization, the same mistake as in 1992. Will the American task force already have caused Europe to fold in on itself, even before the deadline? Under the pretext of enlarging Europe eastward, which will need structural and not agricultural funds, and under the pretext of budgetary constraints, guidelines and other convergence criteria with, for good measure, a growth rate of 2.5 % in Member States and 4 % in the CEECs between the years 2000 and 2006.
It is true that if you want something done it is better to do it yourself and that the best way of doing it is simply to confuse the issue so that only a few insiders understand what is going on, in this case the Commission...
(The President cut off the speaker)
Mr President, the initial political decision on enlargement has already been taken and this has been reaffirmed in the debates and speeches that have taken place here today. We must therefore focus our attention on attempting to implement this political decision correctly, that is, on the ways in which enlargement is to take place in the smoothest and most effective way to ensure it achieves its objectives, which we have all outlined on various occasions.
For this reason, some basic principles, chiefly those regarding the financial sector, which I am about to discuss, and the issue of European Union resources, must be accepted from the outset and must always be debated on this basis without continual changes in policy.
The first thing is that reform of the economies of those states is a long and difficult process. We must also bear in mind that, if this reform does not happen, accession which does not fulfil these conditions will create very serious problems not only for the state concerned but also for the European Union. No in-depth analysis is necessary for us to realize that if we accept in our midst a society and an economy which has not advanced to the point which will enable it to fulfil the conditions which accession entails, then there will be enormous problems for both.
For this reason, there must be adequate pre-accession aid and a pre-accession period to allow these states to prepare their economies adequately for proper accession.
I listened with great interest to what Commissioner van den Broek said about the creation of a fund to make up the difference. This proposal has been elaborated by the European Parliament regarding the change to the Phare programme and I assume that what we have just heard is the development of this proposal.
Of equal importance is the issue of pragmatism and flexibility. We cannot fashion inflexible frameworks when we do not even know if the conditions that we have set will be met, nor what the future progress of the economy will be.
For this reason, Mr President, I think we must look at the totally inflexible proposal to formulate an immediate schedule of financial perspectives for the year 2006 extremely carefully. As you have seen, the recommendations of Parliament say that we must have a certain flexibility in this matter, that is, there must be provision for a reform clause which will adapt the financial perspectives to the situation that has developed. I am sure that, when it drew up Agenda 2000, the Commission took account of the fact that the conditions it contained would simply serve as an economic model, without being, of course, the kind of issues which would not incite any debate and which a priori would not undergo any change.
For this reason I believe that the recommendations of the European Parliament for flexibility in the matter of financial perspectives are quite correct and I think that we will eventually come to an agreement on that issue. However, to give the impression at the present time that we are adopting an inflexible policy and that we are beginning negotiations with some but not all of the applicant countries, which, fortunately, is now changing, creates all kinds of erroneous impressions, as well as political problems for the applicant States. These problems are sometimes of such significance, although logic tells us that they should not be, that they may have very serious repercussions on the progress of the issues.
However, whatever changes may come about, Mr President, and whatever the debate on cutbacks and on internal changes in the context of the financial perspectives, they must concern all areas and not focus on a few. We must not reach a point where enlargement takes place with a reallocation of funds in the context of the financial perspectives, as proposed for the year 2006, which would damage efforts to deepen the Union. Whatever happens must cover all actions of the European Union.
One final point, Mr President, which was extremely well set out by Mr Oostlander, using the Cyprus issue by way of example, in an objective and proper analysis: it is high time that the European Union assumed a political dimension. What we see emanating from our debates is that, if we do not have a proper political dimension, everything that we debate henceforth will remain ineffectual. This is therefore something which we must take into serious consideration.
Mr President, on behalf of the Committee on Research, Technological Development and Energy I would like to point out, first, that enlargement is obviously our greatest challenge in the coming period. As far as energy is concerned, our attention is particularly focussed on nuclear power stations. We observe that in this area no "acquis communautaire' exists in Europe. It is therefore extremely important that we make every effort now to bring the existing nuclear power stations in central and eastern Europe up to Western safety levels, and to ensure that industrial safety is checked, against the negotiating power of the IAEA. It is also important, of course, that we make safety checks on highly radioactive waste. Euratom could play a significant role in this.
We advocate that countries from central and eastern Europe are able to participate in the fifth framework programme. Where this might not be possible, then this should at least be able to continue with Copernicus which has been extremely successful. Participation in the European Union's information society projects is very important. That way we can ensure that we are making an investment now which will lessen any claim on the structural and cohesion funds later is lessened. That way we can also make sure that we will have a win-win situation, both here and over there.
Now I would like to make a few remarks on behalf of the Group of the European People's Party about the starting model. Rightly, the Commission and Council President Poos pointed out that preparation and negotiations are part of the same process. And everyone has pointed out that at the moment there is no single country we can admit, as no single country is ready. Fine, I would say. But let us not only give an explanation of the rational factors needed to make such a choice, as the Commission did, but also let us look at the psychology.
In countries like Romania, Bulgaria, etcetera, Yalta 1944 still lives on. They have interpreted what is happening at the moment, whether we like it or not, whether we think it is right or not, as dividing Europe for a second time. Their assessment of the security situation and stability in Russia is different from ours. But they live closer to Russia, and they have personally experienced it for 45 years. I would like to argue strongly and emphatically that these kinds of feelings and this kind of psychology are taken into account as well.
These countries in central and eastern Europe are rightly facing enormous reforms which have yet to take place. We are not talking about small reforms, we are talking about fundamental, far-reaching reforms which will adversely affect countless people. If you cannot offer any true prospects, such as accession to the European Union before too long, the outcome of the debate in Luxembourg might be interpreted differently than it is over here. Rationality is not immediately obvious to them, so motivating the population once again to continue with such heavy reforms and high unemployment is not easy. It requires a great deal of courage from politicians.
Investors, too, in the end make choices about whether to go Estonia and not to Lithuania, because it will be argued that the latter is a country which is not in the first round. So I sincerely hope that we will not have two groups of countries, and that we will be able to find a way to make rationality on the one hand go hand in hand with a feeling of solidarity on the other. I would also like to make a forcible and emotional plea to the Commissioner to find a solution which will include everyone, because we want to have an inclusive process; this will have to find expression in our strategy.
Mr President, there are no precedents for this process. Enlargement should therefore be seen as a historic undertaking, but also as a political necessity in the context of our search for European identity and an opportunity in the context of future economic developments.
We think the Commission's proposal for pre-selection is a mistake. It could damage and delay the adhesion process for some prospective members, causing rifts between them, and might create different opportunities at the outset - such as the opportunity to attract foreign investment - which would discriminate unfairly between them. It would also be a mistake to retain the 'untouchable' 1.27 % ceiling, because that ceiling is dependent on an underestimate of the enlargement costs for purely tactical reasons, with a dubious allocation of two-thirds of the financing to the cost of economic growth. This will very probably cause a reduction in the weight of political structures at the present time, when major disparities exist between the regions. It would be equally wrong not to allow for the possibility of financial reviews, if they prove necessary, because it would be the poorest countries which would bear the cost of enlargement, and that would undermine their solidarity and cohesion.
It is neither acceptable nor consistent to support enlargement without providing the means that are needed to realize it with the greatest possible functional efficiency, which must be in all our interests, and strictly according to the existing rules, using the European agreements by which countries become associates or members of the World Trade Organization as an important reference framework.
It is also consistent to support the proposition that enlargement will be an alternative, instead of complementarity and interdependence, to other existing programmes, such as those proposed for the Mediterranean or ACP countries.
To down-value the redistributive aspect and function of the Community budget and underestimate the costs of enlargement for reasons connected with the present internal politics of one Member State or another would be not only a deplorable mistake but a near reductio ad absurdum of this process, which is decisive for the future of the European Union.
Mr President, the Committee on Legal Affairs shares the Commission's concern about the inability of the applicant countries to apply Community legislation in their administrative and judicial systems. This is included in the resolution. Furthermore, we stress the need for intensified measures in the applicant countries to increase knowledge of Community legislation.
The Committee has also proposed, and the Committee on Foreign Affairs, Security and Defence Policy has taken up the need for effective and reliable systems for property and company registration. When there are deficiencies in this system, you do not have the conditions, that is, the basis, for a market economy.
The Committee on Foreign Affairs, Security and Defence Policy also stresses that the protection of minorities is of crucial importance and that the Commission should solve this problem as quickly as possible jointly with the applicant countries. This wording is too vague. I am disappointed that the proposal by the Committee on Legal Affairs and Citizens' Rights, that the Member States and the applicant countries should, as a first step, ratify the Convention of the Council of Europe, has not been reconsidered. It is the argument and evidence of the Council of Europe which are fundamental; and this is the work we must take as a basis if we are to be credible. We cannot create a stable Europe without respect for the rights of minorities.
I consider it to be an even greater weakness that nothing is said about the rights of children in the applicant countries. The Committee's report is even weaker than the Commission's investigation of the position of children country by country. I noticed that the Commission only mentioned children in Romania, Bulgaria and Lithuania. The UN's Convention on the Rights of the Child is only mentioned in the case of Romania. I therefore wonder whether, in its future annual assessments of human rights, the Commission will investigate how the Convention on the Rights of the Child is being carried out, especially the obligation to report progress, since all European countries have signed up to this convention. In the future assessment of the Phare programme we should also find out how funds have been used to improve the position of children. We must also press for the banning of child prostitution in all applicant countries. It is a well known teaching from the Bible that the way we treat our little ones tells us what we are: humane or inhumane.
Mr President, Ladies and Gentlemen, the question of enlargement to the East is a matter of making good use of the historic opportunity for Europe. Making good use, however, means that in this extremely decisive question for the future, policy cannot be made over the heads of the people concerned. The massive difference in prosperity arouses on the one hand justified hopes for a better future, but on the other hand there are fears of declining prosperity and the loss of jobs. The way in which this question is dealt with is undoubtedly crucial for success. If the social dimensions, the social development of our new Europe is not driven forward purposefully or with the necessary sensitivity we are heading ever more certainly for new social conflicts and that is particularly the case in the border regions of the European Union.
It is precisely that which we must avoid. The "how' has been discussed by the Committee for Employment and Social Affairs in its opinion, and proposals have been made. The conclusions were almost unanimously passed on to the Committee for Foreign Affairs. But one conclusion of the Social Committee, relating to the transition periods for freedom of movement of employees was rejected by a majority of one vote. It is this conclusion which is now before the full house for a decision to be made. We need this proposed, very flexible condition in order to reduce the pressure on the European social model in the first phase, and particularly in the EU-border regions we must help to remove the citizens' fears with the aid of credible transition regulations. Only in this way will we be able to begin a good cross-border dialogue in order to promote the structure in the applicant states of a lasting development. On behalf of my group I therefore urge you to support this motion.
Mr President, I do not wish to go into what the rapporteurs of the leading committees have said about regional and structural policy. I will only say this: a reform of the structural policy, of the structural funds, is indispensable, with or without enlargement. We should not lose sight of that in this context. From the conclusions drawn by the Regional Committee the authors of the reports have kindly accepted some points. I would like to deal with two points here.
The first point is that the applicants for membership should be required to create efficient local, regional and national administrative structures, that they should encourage non-governmental players and that they should improve the systems of financial control, so that they will at least be in a position to receive and administer structural funds properly, in order to remove disparities. I would refer to the fact that the applicants for entry together and separately, apart from Cyprus, have had to live under conditions of real socialism, where there was no such thing as regional policy. There may well have been an economic policy, a financial policy, a cultural policy, irrespective of how good or how bad these policies were, there was the concept of these policies. There was no regional or structural policy. To that extent it is very important to develop amongst the potential candidates for entry at least an idea that regional and structural policies must exist.
The second point taken up by Mr Oostlander and Mr Barón Crespo is that we must seek a strategy with the central and eastern European applicants for entry so that after a first wave of enlargement it would not turn out that the prosperity gap between the European Union and the countries which do not belong to it is not just pushed, in a sense, a few hundred kilometres eastward. That way we shall have gained nothing. In other words, the candidates for entry must take care as soon as possible that the areas close to their particular eastern neighbours are not allowed to slip behind, thus creating new conflicts there, because the fact is that in connection with enlargement the maintenance of peace in freedom remains, as ever, the most important goal of the European integration.
Allow me in conclusion to thank the rapporteurs. All three rapporteurs have displayed not only great knowledge of the subject matter but also in particular a very high degree of sensitivity, and I believe that this sensitive topic demands both!
Mr President, on behalf of the Committee on Transport and Tourism, I would like to present the viewpoints discussed by the Committee in connection with this report. Traffic is, as you know, increasing rapidly in Europe, and many new trading relationships which increase the level of traffic have been set up, particularly with the establishment of the new democracies. It is the Committee's view that the new Member States should live up to EU policy on sustainable mobility. In that context the required initiatives and the required support should be set up. The priorities, as set out in the trans-European networks, should also apply to the new Member States. It is also important for the Committee on Transport to stress that the rules on health and safety should apply in a transport market which does not recognize borders, which is transnational. The single market for transport is already hectic. For competition reasons and out of consideration for the environment and workers, it is necessary for us to implement binding agreements so that the traffic development is balanced and takes the environment into consideration. New Member States should receive support for this process.
So Mr President, I would like to add, that I am pleased to hear that there is now talk of a softening with regard to negotiations and to the possibility of starting them with the applicant countries. Today we have heard that all the applicant countries have the same opportunity, but we are still talking about a selected group and the rest. That is a bit self-contradictory. Perhaps it is connected with the fact that I disagree with the Commission's methods of measuring. Who is furthest ahead? Is this being assessed from an economic viewpoint, or on the basis of ability or will to participate in the European Union? What is the difference between preparation and negotiation? The Commissioner said it was one process, but the Commission still has a start group as part of its strategy. From the budget attached to Mr Colom i Naval's report it appears that there are three times as many euros for the first group. I do not understand that if you are talking about equal opportunity. But today the Commissioner has talked about a new fund, as far as I understood. From today's debate I would conclude that, regardless of what model is chosen and regardless of how the parallel conferences are organized, an applicant country which has gone through the technical preparations and is ready for negotiations will be invited to concrete negotiations, and that is the decisive factor. If the assurances of the Commission and the Council hold good, the reality of who will be included first will be very different.
Mr President, from an environmental point of view this Parliament's Committee on Environment has chosen the least possible distinction between the countries, because in order to reach the environment "acquis' , countries who are not in the first round may show a certain passivity, whilst those who are in the first round may display a certain selfsatisfaction. This is what such a distinction may result in. During my visit to a number of applicant countries my impression of the environmental issue was confirmed.
The enlargement of the Union is primarily a politically driven process, but that does not mean it should jeopardize European policy. This is a danger with regard to the environment. The cost of meeting the environmental legislation in the Member States is so enormous - it is estimated to be ECU 120 billion - that this cannot be reasonably produced within 20 years. Despite this time bomb which is slowly ticking away, enlargement will go ahead.
To defuse this time bomb, the Committee on Environment adopted some amendments which have partly ended up in the plenary reports. It is of course evident that in order to be able to join, environmental legislation related to the internal market White Paper has to be complied with, but as far as the other environmental legislation is concerned, we must ask the European Commission to set priorities. Otherwise it will take too long for the entire "acquis' has been incorporated. Then it might not be until 2020 or 2030 that the first country is able to join. We would like to have a copy of that priority list.
Another important amendment is that we call for, together with EIB and EBRD, a kind of guarantee fund to be set up for banks in regions which as yet are little prepared to lend money to small and medium-sized companies for profitable environmental investments. It would be helpful if we could support this initiative. Private finance will thus be released for accessions.
Finally, we should not underestimate the lack of capacity in these Member States, nor the lack of capacity amongst their citizens. I hope we will also allocate Phare funds for this.
Mr President, as draftsman of the opinion of the Committee on Youth, Culture, Education and the Media on the Oostlander, Barón Crespo and Colom i Naval reports, I welcome the fact that in Agenda 2000 the Commission describes enlargement as a challenge for the Union and as an opportunity vis-à-vis its security, economy, culture and its position in the world. The cultural diversity of Europe will be a source of creativity and prosperity. The entry of new Member States will increase the weight of the Union and its international influence.
Education and culture are an important component of confidence-building measures to secure an enlarged Union. They also represent one of the few spheres where there are no differences between poor and rich countries, between those who have made more or less progress, but where Member States and applicants work together on the basis of equality and partnership. Therefore we regard the spheres of education and culture as particularly important in an age where nations are planning to draw close together.
A clear sign of this is that the applicants for membership are already taking part in cultural and educational programmes and have a particular interest in the Community programmes Socrates, Leonardo, and Youth for Europe. Therefore, in the view of the Committee on Youth, Culture, Education and the Media, it is absolutely essential to increase the financial resources for these programmes. This amendment was unfortunately not accepted but at least the declaration of intent, that the promotion of cultural and educational programmes are of equal importance for both Member States and applicants. Here I would like to appeal to everybody, but above all to the Committee on Budgets to raise the budgetary resources in real terms from the present total of 0.48 % of the total budget for general professional education, culture, media and information, because it is precisely in the realm of educational and cultural policies, quite significant effects can be wrought with only small financial resources.
The basic principle, the culture and education are the key to the success of rapprochement strategies, has been recognized, and I therefore ask the EU institutions to accept our motion and also to deal with cultural and educational topics at the European Conference.
It is also accepted and obvious, that cultural and educational policies not only create jobs but also exert a significant influence on the quality of life, the strengthening of Community solidarity, of Union citizenship and of democracy itself. So it is important to me that our European Parliament, which I belong to, accepts our amendment tomorrow and raises the status of education and culture in an enlarged Union.
Mr President, with the process of enlargement, there are countries lining up for EU membership, who all display one common characteristic: a low level of income to qualify. When you realize that the intention behind enlargement policy is to keep within the present budget, we can expect economic problems to emerge in areas other than in the relationship between Member States and an EU that has duly expanded and is expanding now.
In terms of GDP many applicant countries are at the same stage as mid-level developing countries, and some even have a lower level of income. Despite the statistics, however, these countries are not considered to be developing countries as far as their educational systems, health care arrangements and existent infrastructure are concerned, although they are in pretty poor shape in many respects.
Negotiations are going on, at least partly simultaneously with those on enlargement, between the EU and countries in Africa, the Caribbean and Pacific countries on relationships beyond the year 2000, when the fourth Lomé Conference resolutions expire. It is quite likely that the meagre resources available for the EU enlargement process will make it tempting to redirect funds traditionally used by the EU and its Member States to help developing countries towards the candidate countries. If this were to happen, it would mean that the poor developing countries would be, to some significant extent, funding EU expansion. This is totally unacceptable.
The Standing Committee on Foreign Affairs is to be congratulated on its approval of the point in the report which excludes the possibility of shifting economic resources dedicated to the developing world to aid new and future Member States. The EU with its Member States is the world's largest provider of development aid. This brings with it a responsibility to avert poverty in the world, at a time when in our immediate environment revolutionary changes are taking place which demand huge amounts of investment.
Mr President, Mr Commissioner, ladies and gentlemen, the Committee on Civil Liberties and Internal Affairs targeted and concentrated all its discussions and then its final opinion on enlargement towards the creation of an extended area of freedom, security and law. From this point of view we reached the unanimous conclusion that enlargement can make a decisive, positive contribution to this, both for the present Member States and the future new Member States. This result will only be achieved if special efforts are made by participants, by the present Member States, by the institutions of the Union and by the applicant countries.
These efforts must above all serve the following goals: the improvement of protection of basic rights and the protection of minorities, in particular of the Roma and the Sinti. We must require the applicants to abolish the death penalty. We must require them to contribute with us to increasing of nuclear safety, if necessary also by decommissioning and closing down nuclear power stations. The creation of administrative and legal authorities able to cope with the full implementation of the "acquis' must be guaranteed, in order to secure for the new citizens of the Union all the rights which the Union guarantees them. It requires the setting up of efficient border controls which conform to the Schengen Agreement on the future new external borders of the Union. We need a concept, and I cannot yet find one in Agenda 2000, of where and when these external border controls will be deployed. We need a European Conference, which creates binding common procedures in the spheres of justice and internal security, and a reform of the Union which guarantees greater powers of decision-making in the spheres of justice and internal security.
Mr President, as spokesman for the Committee on Budgetary Control, I support a statement on key problems seen in relation to securing an effective and transparent administration in the countries of central and eastern Europe, both before and after accession to the Union. The applicant countries should give priority to acquiring well-functioning legal systems and preventing and fighting corruption and criminality, and we should contribute to this through our cooperation and economic help. The applicant countries should also give priority to border controls. They must build up an effective customs service and so on. All of these are tasks and requirements which are common to all applicant countries. The same applies in a lot of other areas, such as environment, infrastructure, safety of nuclear power, etcetera. If the countries have the same tasks there must, in principle, also be the same need for economic support.
I am therefore quite unable to understand why the Commission is setting the scene for such a drastic difference in treatment as is the case, particularly in category 2, structural measures, with an allocation of ECU 38 billion for the countries which are admitted first and only ECU 7 billion for the rest. This points to a totally unreasonable preferential position and one which could contribute to increasing social and economic inequality. The countries which are left at the starting post, so to speak, by not being admitted to membership in the first round, are precisely those which will have a special need for help in order not to be left out. The Commission's proposal lacks logic. Normally we give most support to those who have the greatest need. The Commission has carried out some GNP calculations under conditions which appear both unreasonable and unreliable. The figures themselves cry out when it is proposed that ECU 70 per inhabitant per year be given in pre-accession support, while at the same time support per inhabitant in the new Member States will increase from ECU 92 to ECU 248. There does not appear to be any consistency in the Commission's proposal, either politically, economically or in terms of need. And I would therefore appeal for the distribution to be changed. It is not reasonable for the countries which are not yet ready for membership to be punished further by substantially lower economic support. On the contrary, we should use our energy and funds to make it possible for all the applicant countries to achieve membership.
Mr President, Mr Commissioner, it was essential that the most important factors of the opinion adopted by the Committee on Institutional Affairs were included in Mr Oostlander and Mr Barón Crespo's report, and I congratulate them on their work. It was therefore with conviction that I co-signed Amendments Nos 43 and 44, tabled by Mr Martens, Mr Méndez de Vigo and Mr Oostlander, on behalf of the Group of the European People's Party, along with Mr Tsatsos and others. I thank them for this initiative.
A simple reference to the report by Mr Méndez de Vigo and Mr Tsatsos would not have been sufficient. It was necessary that the institutional reforms considered to be the most urgent should also be brought, in this report, to the attention of those countries applying for accession to the EU. May I remind everyone that institutional reforms must be carried out before any enlargement takes place, that the conditions for the effective work of the Commission must be specified, that the Council's way of working, that is that with five exceptions there must be a qualified majority in any vote, the political mandate given to our House and the power conferred on it with regard to the adoption of the procedure for institutional reform, are truly very important.
In summary, Mr President, this is the opinion of the Committee on Institutional Affairs.
Mr President, the Committee on Fisheries has looked at this from a technical point of view because it is a very technical subject. Eight candidate countries have a coastline and three candidate countries are just interested in fish farming. For the first time we will have an involvement in the Black Sea and later, with all the countries which wish to join the European Community, we will have by far the largest coastline around the Black Sea. That will have a huge political impact eventually on the European Union.
From the technical point of view, it has been difficult to get a lot of information. We held a hearing when we had representatives from the delegations and ambassadors of the applicant countries. As far as the European Union is concerned, the main interest lies with Poland and the Baltic states. Eventually, as I said, Romania, Bulgaria and Turkey will have a large interest too because the Black Sea is greatly polluted. Poland and the Baltic states are important because of the overall size of the fleets and the social and economic dependency of the coastal regions. For instance, Poland ranks thirty-five in the fifty main fishing countries of the world. Historic performance is going to be important. Everybody knows of the difficulties of fishing quotas but historic performance will mark up those quotas for the future. Probably one of the most significant things as far as the European Commission is concerned is going to be the maintenance of new third country agreements that will come on-stream with Russia, the United States, Canada, Sweden which is already a member of the European Union, Norway and Mauretania.
There are limits to expansion for the fleets from incoming applicant countries. Restructuring is going to be necessary and structural funds will have to be made available. The administration of the fisheries sector within practically all the applicant countries except for Cyprus is not going to be compatible with the requirements of the European Union nor will the hygeine requirements be met. So a huge amount of work will have to be done within the fisheries sector if we are going to see proper trade taking place with those countries.
This is all summed up very nicely in paragraphs 71 and 72 of the report from the Committee on Foreign Affairs, Security and Defence Policy and I commend those paragraphs to the House.
Mr President, a democratic system of government and a viable market economy are the conditions which have been imposed on those countries seeking membership of the Union. Besides these conditions, the applicant countries must also fulfil certain social conditions before they can be allowed to become members of the EU. For example, they must be helped to bring in legislation on job protection and product safety, which must meet EU monitoring requirements. This is important, not only for the citizens of these countries, but also to ensure that bad working conditions or dangerous products cannot get to be a tempting source of competition in the internal European markets.
We also have to be able to create adequate labour systems for applicant countries. The well-matched system of negotiations between employers and employees is a part of democracy and European welfare. A condition of accepting new Member States must be that their labour market systems for negotiating and agreement are sound within the context of the European internal markets.
Obviously, enlargement creates costs for the EU. The Commission's assessment that the costs of enlargement might be covered by economic growth seem over-optimistic. That is why I agree with Mr Colom i Naval that the whole framework has to be checked mid-term if there are significant changes to what we suppose to be its basic tenets. The Committee has not been fully with me on this point.
We must be wary of pitting the present problems of the Member States, especially unemployment, against the costs of helping applicant countries meet the criteria for membership. The EU has to sort out both these problems efficiently and rationally, and use its resources to aid employment in a much more enlightened way than before.
The equation will not be met, though, if money is not going to be spent. Expansionism has its price, but it is a price that must be paid willingly for the consolidation of peace and stability in Europe.
Mr President, ladies and gentlemen, the Committee on Budgetary Control would like to applaud the efforts made by the Commission in putting forward the Agenda 2000 proposal. We applaud the concern for ambition, the effort in planning, and the desire for interconnection and coherence between the different European Union activities.
Ambition because it is the great issue of the next ten years, along with monetary union and perhaps the emergence of serious political union. It is the great issue of the European Union to reunify Europe by opening up to the part of it which was kidnapped. Effort in planning since, at last, when the governments have their noses on the handlebars and a deadline of six months, we have the desire to look a little further than the end of our nose. It is to be applauded. Finally, effort in interconnection for it was good, it was necessary, that the greatest expenses which as a whole characterize the European Union - the common agricultural policy, the structural funds, the costs linked to enlargement - should be put into perspective in a single document.
In spite of this effort, in spite of this applause, we are all the same forced to put our compliments into perspective. For we have the feeling that, in this issue, the Commission has offered us, not a smokescreen, far from it, but a document which expresses far more constraints than choices. We do not hold that against it. We understand that it is constrained in its actions and that it was confronted by some who said "I do not want to pay more, I want to pay less' ; by others saying "do not touch my structural funds' and by a third group which maintained "take care of my agricultural guideline' . So I am, we are, well aware that you are constrained in your actions. In spite of this, in the opinion of the Committee on Budgetary Control, the result is quite worrying.
We consider that worries emerge which touch on the evaluation of needs, the financial forecasts, the economic management of appropriations and the administrative and accounting implementation of the expenses. On the subject of evaluation of needs, there is not much to say on the CAP. There are objectives, they could be questioned. It is not the purpose of our committee to do that. They could be confirmed. That is not our purpose either. On the other hand, there is a coherence between objectives and means.
Regarding structural funds, we are rather worried. We witnessed, during the previous budgetary exercise, a growth in the number of categories of structural funds. Today we are witnessing their contraction. We cannot avoid seeing, Mr Commissioner, in this concertina movement, an effort, perhaps not deliberate but in any case successful, to prevent effective comparisons between what was spent yesterday and what will be spent tomorrow, in the different areas of the European Union.
We are also worried about monetary union. It is the one main thing that is absent from this document. It goes without saying that to reduce asymmetric shocks we need a budgetary tool. It would have been good to think about this, it would have been good to provide effectively for more flexible, more active instruments which would enable the negative consequences of possible asymmetric shocks to be compensated for.
It is above all regarding enlargement that we are worried. For here we have the feeling that what you are giving us is not a sum, but a balance. It is not a sum of appropriations, reflecting needs, it is the difference between two scales, neither of which you have mastery of. On the one hand contributions which must remain static, on the other, expenses benefiting the fifteen Member States, which are fixed. Between the two there is a balance and it is with this balance that the applicant countries must be satisfied.
We have the same worry concerning financial forecasts. We do not question the reasonable nature of your forecast. We are concerned about its fixed character. If you do not make the deadlines, the results, that you anticipate with regard to growth, what will you do? Will you reduce expenditure, will you increase contributions? You have put yourselves inside an ultra-rigid system, even if your forecasts bear the stamp of common sense.
We also have a great worry regarding economic management of appropriations. In reality, and this directly concerns enlargement, in the enlargement you will not be spending amounts in the new states...
Ah, I see I have already spoken for five minutes. I have gone over my speaking time. I will very rapidly conclude therefore. I would say that you do not anticipate ways of managing appropriations which are adapted to the new needs. You do not consider the principle of additionality, you do not reform your administrative structures, you do not demand sufficient compensation from the states in the area of management of appropriations. In short, you clothe what it is possible to clothe but you do not raise the problems of enlargement to their true extent. That is what we reproach you with, even if we know very well that you are only partially to blame.
Mr President, the President-inOffice has spoken about an area of solidarity. Speaking on the budget, on behalf of the Committee on Institutional Affairs, it is clear that we are far from that. Of course one can call the Commission's position realistic in not proposing a change to the budgetary procedure or any modification of the balance of own resources to make it more equitable. For the Committee on Institutional Affairs, it is very clear that this is a short term view. The theory of just returns, which Commissioner van den Broek has indicated is not the Commission's approach, can only be stimulated by staying within the existing structures. In the medium term we believe it is very important that the financial perspectives are changed to take into account that own resources are not giving a space of solidarity. For that reason we need also to revise midterm the financial perspectives taking into account that a lot of changes may take place which require institutional reform, as the Commission also recognizes with its idea of having an intergovernmental conference where institutions will be reorganized.
Mr President, it is pleasing and sensible that the Commission has included fisheries in its last communication on Agenda 2000, because although fisheries make up a small part of the total economy, it is an important part. There is a problem with regard to resources because a 13 % reduction in structural funds for the 15 Member States has been announced. If this trend continues for the new Member States, it is doubtful whether it will really be possible to finance the needs. It must be remembered that fisheries are going through dramatic structural change and that these structural changes are causing a lot of people to give up fishing. That means that other things must be put in the place of fishing in the areas concerned. I would like to point out that the fishing industry is a very important industry. Not only does it provide us with protein food, but it also has a cultural function and that is very important for the tourist industry. If fishing disappears in the small fishing communities, there will also be no opportunity for tourism.
Mr President, if you had had the courtesy and kindness to listen to me earlier, you would have understood that I have speaking time in my role as draftsman of the opinion of two committees, plus thirty seconds on behalf of my group. Also, if you will allow me to take up the train of my text once more, and if you agree to my linking the two speeches together, I will continue. If not, this is of no importance and I will stop. It will be no worse than the Committee on Budgets voting on this issue before the Committee on Agriculture and Rural Development.
So, are we reforming in all directions? By insidiously introducing, under the agricultural guideline, expenses until now non-compulsory, you cloud the distinction between the two types of expenditure.
Either the non-compulsory expenses thus transferred are requalified as compulsory expenses, or they keep their current qualification and Parliament will have to look into the expenditure which figures in the agricultural guideline, which will lead to difficult arbitration between its position and that of the Council.
With regard to the EAGGF-Guarantee appropriations, these are regularly under-utilized. If they were put towards financing measures of a structural nature, of interest to the rural environment, they would run less risk of later being arbitrarily reduced.
You are also going to present a proposal authorizing Member States to make direct aid payments conditional on respect for environmental measures. We would be curious to know what, and under what conditions, since they will add to the flexibility of the agricultural aid that you recommend and encourage.
It is evidently an excellent political remedy to the policy of levelling down and a good way of gleaning a few ECUs to round off your month end.
It is imperative, Mr Commissioner, that you clarify your intentions. It is clearly more difficult than proposing, all goods taken together, a reduction in general prices, and I would not be able to prompt you to refer to a Europe linking agriculture to its land by maintaining Community preference rather than a Europe where agriculture is linked to nothing but world prices. That would be a bad calculation.
Mr President, I hope nobody listening to this debate is in any doubt about the seriousness of the course we are about to embark upon. We are about to engage in a historic process which in my opinion will either make or break the European Union. If we handle this process properly the European Union will become a genuinely wide European Union, not simply a Western European Union. It will become a zone of stability and prosperity which will improve the quality of life of all its citizens and it will become a major force for good in the world beyond its borders. However, if we get this process wrong, the European Union will at best become a bloated introverted structure incapable of making effective decisions and it could become one which will be in danger of losing any concept of a common vocation. At the very worst we could see the European Union begin to crumble to the deafening sounds of mutual recriminations and contradictory ambitions, as well as endless disputes about obscure matters of European law.
Quite simply the challenge which is facing us today is to make quite sure that we get it right and that enlargement benefits the European Union and does not undermine it. We have to make sure that at the end of the process we have a European Union which is effective and efficient, built on democratic legitimacy, which respects the relationship between small and large states and which respects the principle of subsidiarity. That is a tall order. It will not be easy. It is the challenge we must confront at the beginning of the new century. If the challenge of the 1980s was to complete the single market, the challenge of the 1990s to complete the single currency, the challenge at the turn of the century must be to create and make enlargement work for the benefit of the European Union. It will require imagination, sensitivity, goodwill and, above all, honesty of political approach.
Our political message here today must be simply this: yes, we believe in enlargement, we want it to go ahead and we are not going to renege on our historic commitment to the countries of central and eastern Europe. Secondly, we believe this process should be an inclusive one, that all countries in central and eastern Europe and Cyprus are in the pipeline to European Union membership, although they may be at different stages of that pipeline. But we must also recognize that process will be immensely difficult. We talk glibly about taking on the "acquis communautaire' , for example. We often do not point out that the "acquis communautaire' now covers 80, 000 pages of text and 20, 000 legal acts. That is quite a lot to take on.
We must also remember that these countries are all poorer than we are and they have to go through major problems of economic restructuring. So our next message must be that it is vital for the European Union to step up its preaccession strategy, to increase the speed of preparing these countries for membership. In particular, I would urge greater attention to be paid to the administrative and judicial capacity of these applicant countries. In my view that is the biggest obstacle to accession to the European Union.
We also have to say that some countries are more ready to go through this last stage down the road to European Union membership than others. Therefore, we have to accept the Commission's recommendations that we should proceed with five countries in addition to Cyprus. A further message is that no country is in the European Union yet. Starting this process does not guarantee you will finish it. A lot of work needs to be done and, equally, if a country is not part of those initial negotiations, they can still join if they make great strides. It is a flexible process.
We must also make it clear that the European Union has to change. When we talk about change we must remember that enlargement has to be ratified by every single parliament in the European Union and by this parliament. Therefore, all the changes we propose must have the consent of the people. We cannot go beyond what they wish to see.
Finally, our message must be that the European Conference gives us a major opportunity to create a European political space that will allow us, while waiting for these negotiations, to engage in a sensible structured political dialogue with the countries which wish to join the European Union in the shorter or the longer term. I will conclude by saying that, above all, we should remember that this is a political process, not a technical one. It will require political courage and political decisions. Once we get the single currency on the road we must give every ounce of our political energy to making enlargement work for the benefit of the European continent.
Mr President, Mr Commissioner, the fall of communism gives the European Union a changed agenda. The original challenge was twofold: first, through close cooperation, to subdue an historic hostility which tears our continent apart in order instead to build up friendship and understanding, and secondly to provide political and economic strength and thus the confidence in our system based on democracy and market economics, which was necessary to be able to resist the external threat which the Soviet Empire posed on the dark horizon.
Through its successes the European Union has changed the path of world history. Former arch enemies now make up the Union's backbone instead. A trusting cooperation characterizes the members of the Union, and the Soviet threat has been out-competed. Its successes make the Union an example in the new historic era. After previously being oppressed in the Soviet Empire, new countries in central and eastern Europe are looking to the Union to consolidate their economic and political freedom. The challenge for the Union now is to offer membership to these countries which belong to the European circle.
After the institutional changes in the Union's decision-making mechanisms which are a condition for admitting more members, the Union can contribute to stability in a wider Europe. The peaceful revolution in the east has its roots in the peace which it was the European Union's original task to create. This is our historic mission.
In the new historic era, our task is not to be able to face up to someone through our strength. Instead, by virtue of its successes through a deepened cooperation in the fields of foreign affairs and security, the European Union can contribute to stability, even in parts of the world which are outside the Union. The conditions for this future task are improving to the extent that countries in central and eastern Europe are gaining membership and can thereby be given a role within the Union.
Let us make a comparison with the EMU project, which is already a success because the efforts by countries to fulfil the conditions for membership of EMU have had a beneficial effect on economic policy and have thus provided lower interest rates and lower inflation. In the same way, the Union's other giant project, enlargement to the east, has already produced important results for us and for the applicant countries. The efforts to fulfil the requirements which are a condition for membership have meant that the applicant countries have improved their policies. Important economic adjustments have laid the basis for market economics. Reforms have strengthened the democratic system, the judiciary and respect for human rights. The desire to become members has also got these countries to make great efforts to resolve conflicts, or potential conflicts, partly between themselves and partly with Russia and Ukraine. The value of this is easy to underestimate, because good health is quiet. However, the tragic experiences in the former Yugoslavia teach us how easily nationalist politicians have been able to exploit latent conflicts in the turbulence following the fall of the Soviet Empire.
We should give all the countries which apply for membership a clear opportunity to feel that they are not inadequate, and that it is worthwhile to continue the work of reform. Several of the countries have a long way to go before they succeed in getting to the stage where they can become full members. But it is perhaps especially important for those countries to be able to feel that the goal is not so distant that popular short-termism begins to take the upper hand in politics. It is difficult to carry out reforms - you have to be able to see the goal. That is why the Committee on Foreign Affairs, Security and Defence Policy is recommending that Parliament decide that a strengthened enlargement process and negotiations should be opened up with all countries with European Agreements who fulfil the basic democratic and political requirements. At the same time, however, and this is of crucial importance, the Committee stresses that intensive negotiations should quickly be taken up with those countries which have progressed furthest with their reforms. The Committee shares the Commission's view about which countries these currently are. Only through this clear instruction can the European Parliament give directions on how to set the enlargement process in motion.
Enlargement to the east is already having its budgetary consequences and will continue to do so when the new countries have become members of the European Union. These costs must be kept down through transitional arrangements and through the reforms of agricultural policy and regional policy which still have to be carried out. Whatever happens, budget costs must not be allowed to cause us to lose the enormous gains, both economic and political, which enlargement to the east is going to bring. The European Union was founded on the idea that integration brings gains, not burdens. These gains are particularly evident in the Baltic area, which at the beginning of this century had Europe's fastest economic growth. The development was interrupted when an iron curtain even divided the sea. But with the Baltic states and Poland as members, and engaging Russia and in particular the important St Petersburg region in peaceful economic cooperation, the Baltic area can again become one of the centres of European growth, which also makes an important contribution to political stability in a region which otherwise contains the greatest risks of conflict in Europe.
Madam President, representatives of the Council and the Commission, ladies and gentlemen, first I want to express, personally and on behalf of my group, fervent appreciation of the excellent and committed work carried out by Mr Oostlander, Mr Barón Crespo and Mr Colom i Naval. With the enlargement to the new countries, Europe is entering a historic stage which will mark a turning point in the geopolitical evolution of our continent. We have completed the internal market, we will have a single currency, the other major pillars are being consolidated and as soon as possible we will have an institutional order more fitted to deal with the present and future challenges of the Union.
Today we are debating and deciding on an equally historic stage but perhaps the most important of all since the signing of the first treaties, in that it is born of the truest and most intrinsic vocation of the European Union, growth and progress for the peace and prosperity of the peoples of Europe. Throwing open the doors of the Union to the countries history has divided from us for too long because of ideology and nationalism condemned by that same history, is perhaps the greatest political act in the Union's forty years of existence. It means finally sealing over those divisions which have brought destruction, poverty and marginalization to many parts of continental Europe; it means helping the young democracies to consolidate and recover a spirit of solidarity, friendship and - why not? - supporting that part of the continent which has inspired democracy and provided models of development for the whole planet; it means, above all, uniting peoples belonging to the same continent, whose history and culture are intertwined by centuries of history.
That is why, Madam President, my group has, from the start, put out a clarion call for none of the candidate countries to be excluded from this process of enlargement. Why, in a process of union willed and sought by us, ourselves become the cause of new and indeed dangerous divisions? If the European Union intends to be and recognizes that it is, first and foremost, a political as well as an economic union, it has a duty to help those very democracies which are governing on shaky legs and which expect help and encouragement from us.
We address another, different, call to Malta - I do so particularly as former vice-chairman of the EU-Malta delegation - to rediscover the reasons for its political, cultural and economic membership of our continent.
While this process of enlargement must represent a reciprocal opportunity, it is necessary to ensure that the Union seizes the occasion for an appropriate institutional reform, which we believe must be completed immediately, even before the entry of the new countries; thus, in line with the Italian, French and Belgian Governments, we make this a priority condition, just as we demand a serious and responsible effort from all the institutions, so that all the outstanding knots can be loosened in time. We think it is implausible to hypothesize the future financing of the Union on the basis of long term forecasts in an uncertain and fluctuating economic period, and in the reform of the Union's intervention policy - the structural funds and the common agricultural policy - we also have the duty to guarantee development which does not penalize our existing regions.
The solution to these problems, Madam President, ladies and gentlemen, certainly calls for an important effort, but if we want our enlargement process to be a responsible one - and I underline responsible - we have to take account of the fact that the Union's prospects must be shared by all, and by our citizens first and foremost. In supporting the objectives of the enlargement, my political group will be equally vigilant and seriously committed to achieving all this in a spirit of harmony and prosperity for all.
Madam President, the enlargement of the Union is the best way to strengthen the freedom, security, peace and economic development of Europe. It is therefore the strong wish of the Liberal Group that the process gets going quickly and that all the applicant countries become members as soon as possible.
The enlargement process includes all the applicant countries. All European democracies who share the Union's values and objectives, and who wish and are able to accept the Union's laws, have the right to become members. The distances which the applicant countries have come in their development differ. On the instruction of the Council of Ministers, the Commission has carefully analyzed which countries now appear to have the best chances of fulfilling the requirements for membership. The others should be given all possible help by the EU to get there.
For the Nordic and Baltic countries it is very gratifying that Estonia is in the first negotiating group. Estonia's participation is also important for Latvia and Lithuania. It does not create, as some people here are thought to believe, rifts between the countries. On the contrary, it draws them all in the right direction. Membership of the EU for some of the Baltic states will also be a the final proof that the Ribbentrop-Molotov pact has finally been dumped on the rubbish tip of history.
We already know that tomorrow Parliament is going to give its full support to negotiations for EU membership with countries which have been forced for a long time to cower in the shadow of the Iron Curtain and under the pressure of Soviet bayonets. The doors are now being opened to a healed and whole Europe, a Europe founded on democracy, mutual respect and trust. Nothing like it has ever been seen before. This is an historic event which fills us all with gratitude and humility.
Madam President, everyone understands the considerable impact of the process of enlargement of the European Union on the countries of east and central Europe. It takes us inevitably back to strategic choices. "Tell me how you envisage enlargement and I will tell you how ambitious you are about European construction.'
If we have the desire to build the links of our own co-development, to promote exchanges and to consolidate peace on the continent, as well as begin to make a break with the merciless logic of current globalization, then the building site of the wider Europe must respect the rules of true partnership: an effective dialogue with all the applicant countries on an equal footing, taking into consideration the real situation of these countries, a joint evaluation of the efforts of enlargement, within the perspective of a well understood mutual interest and, on this basis, the mobilization of financial means which measures up to the objectives set.
If, on the other hand, the intention of Europe is to resolutely commit itself to planetary economic war, enlargement risks being translated into draconian constraints for applicant countries, into a growth in the inequality of development between privileged and underprivileged regions, into the revision downwards of the gains of the common agricultural policy and structural funds, into an encouragement of competition between workers, into a blackmail for relocation. In short, a fool's bargain for the populations of both the old and the new members of the Union, which would not fail to translate into dangerous disillusionment and thus tension within Europe.
Who could expect any good from an enlargement of the number of workers in the Union, if this enlargement is designed to respond to the expectations of those who, like the chairman of Siemens, now declare that what interests them in the CEECs is the fact that there, for an equally qualified person, one hour's work costs DM 4.5, as opposed to DM 45 in Germany. Conversely, what benefit to their daily life can the populations of the CEECs expect from the strict application of the current rules of the Union on countries whose gross domestic product per capita is less than half or three quarters that of our states. As the Philip Morris Institute noted, membership of the European Union will plunge the former communist economies into the icy waters of the single market.
What compensation for this course of liberalism does ECU 76 billion of structural funds for 120 million inhabitants give, when the 450 billion dedicated to Germany for its new Länder in the East, with a population of only 16 million people, did not prevent a particularly sharp economic and social crisis. The Commission's directions, to be submitted to the European Council of 12 and 13 December next, fall more within the second than the first alternative that I have just summarized. This is why the effective achievement of the declared good intentions resembles the squaring of the circle. My conviction is therefore that we should consider working through this issue once more.
Madam President, ladies and gentlemen, the impending enlargement presents the European Union with its most important challenge since its foundation. It thereby fulfils its central goal, to create a united Europe and can simultaneously learn the lessons from both recent history and from the global challenges of our age, that is the danger of warlike disputes, ecological destruction, dealing with poverty and discrimination by means of the ever closer economic and political integration of Europe.
The Union is condemned to be successful. Mistakes in the enlargement process would not only obstruct development in central and eastern Europe but also expose the existing structure to a credibility crisis of considerable proportions, and, what is more, in the matter of financial requirements. We can learn this lesson from the German unification process. Let us remember for example, the words of Kurt Biedenkopf from the year 1990: nobody will have less, but everybody will give up some of their future growth in prosperity. This policy of the German government lodged in the consciousness of the people as painful arrogance towards Germany's economic power, as a missed chance for reforms and consequently as the absence of any visionary consideration. This policy was made at the expense of future generations, has contributed to considerable new gulfs between the people of West and East Germany and shares responsibility for the barrier to reform in Germany which is bewailed on all sides by our partners in Europe.
Let us not repeat the same mistakes at the European level. Let us learn from the German unification process. Let us be honest in our analysis and more logical in our proposals. The enormous transformation processes created under difficult conditions by our neighbours in central and eastern Europe since the historic turning point of 1989 should not be answered by a simple call for protection of rights of possession on our part. On this premise the financial section of Agenda 2000 must be regarded as a failed attempts as a pre-entry strategy. Even worse: basically the newcomers are themselves financing a considerable part of the eastward enlargement. The built-in margin corresponds exactly to the sum of their own resources which those countries which have joined in the Commission's model should contribute to the budget from the year 2002. That is however a very difficult venture, if one considers that in the event of fairly slight deviations from the planned growth assumed by the Commission in the gross national product amounting to 2.5 % there will be bottlenecks. With all due respect to the Commission's optimism, the average growth in the last eight years has been only 1.8 %!
A little more conservatism in the calculations would not have gone amiss. On the other hand conservatism in the worst sense has spread in the meagre proposals for reforms of the agricultural and structural policy. Basically the Commission is not developing any agricultural policy at all for the applicant states, merely relying on the beneficial effects of the world market and thus accepting to some extent a second class membership in the EU, whereas the present recipients of agricultural subsidies remain to a large extent unscathed. Any considerations with regard to freezing agricultural subsidies, the step by step transition to cofinancing, the more rapid removal of export subsidies and the diversion of the agricultural industry to regional market structures, for which there are actually good conditions in central and eastern Europe, are not even thought about.
In the structural sphere the same is happening. The cohesion fund is to remain untouched, but how can that be justified to the new Member States, who after all also want to become members of the single currency? It would be logical either to extend the fund to those countries which in the foreseeable future will meet the criteria for monetary union or to cancel it completely as we recommend. The tortuous efforts towards the necessary concentration of resources remain stuck in the blocks. What is even worse is the fact that after the first planned wave of entries the actual new Member States are to participate by up to 28 % in the structural funds, whereas the remaining candidates will receive only ECU 3 billion.
To put it more clearly: the Commission has no concept of the entire enlargement; in fact it does not even have a concept of a second round of enlargement, and hence it simply divides the central and eastern European countries from one another. Instead of this the Commission should, particularly in the financial section of Agenda, with no ifs and buts, have followed the starting line model. Irrespective of when a country joins, all candidates must have the same access to net transfers in the context of structural policies, as far as their capacity for absorption and cofinancing allows. It is precisely this separation of the negotiating level from the budgetary level which fulfils the rule of equal treatment so unyieldingly demanded by the countries of central and eastern Europe.
Madam President, ladies and gentlemen, in July the Commission presented the substance of two grand scenarios to us: one restricting the number of countries making up the first enlargement train to six, and the other setting the 1.27 % limit, that is to that maximum which must already be in force for the fifteen Member States to ensure that cohesion, the possibility of making the internal market practicable, positive and useful, without accentuating differences which have barely been flagged up, and which by some a miracle should apply to an enlargement to eighteen, twenty or twenty-five countries.
Tomorrow the European Parliament will again debate the scenario as regards the six countries, selecting or proposing another route which, of course, will also be that of the European Council of Luxembourg. In my opinion, then, our Parliament is doing the right thing with the Colom i Naval report, by placing the other problem on the table, though perhaps not forcefully enough. It is right to put the Commission on its mettle by asking whether it is sure its lack of ambition is indeed up to the challenge we are setting ourselves. This is a greater challenge than we have faced in recent years. Are we sure that, as institutions with the task of proposing scenarios which then need to be ratified, it was necessary to demonstrate quite so much timidity? Are you sure that in seven years, with a rigid system which will not, of course, allow revision of the financial perspectives in the course of the exercise, and therefore no longer according to that planned five-yearly term, are you sure it will be enough and that the challenge can be victoriously met and surpassed, both by us and by the new member countries?
Now the new scenario is opening up a different prospect, thanks also, I hope, to this report which stresses, not by chance, that the question of own resources and all the other questions on the table have not even been outlined by you. Are you sure that this midstream change of horses does not make it necessary to review the blueprint on this point?
We think it does, and that is why we will vote with conviction for the Colom i Naval report, with some important amendments which need to be passed tomorrow, because this can be the message which accompanies the other report and which will enable you - I fervently hope so - to go to the Luxembourg European Council with a revised blueprint and perhaps - if I may say so - with a little more ambition as regards a noble and important objective: making the enlargement the genuine success we all hope it will be.
Madam President, like my colleague, Dominique Souchet with regard to the Oostlander report, I do not share the conclusions of the report presented by Mr Colom i Naval on behalf of the Committee on Budgets. I have furthermore set out the reasons in a minority opinion presented pursuant to Rule 146 of the Rules of Procedure, a minority opinion of which the principle was questioned before fortunately being accepted as an addendum to the report.
The Committee on Budgets has, in effect, adopted an ideological position on the principal questions raised by the future financing of the European Union, when it should have shown realism and prudence. An ideological position regarding the duration of the financial perspective, by anticipating three scenarios in which this perspective would have to be automatically revised, while the European Union needs long term financial stability.
An ideological position with regard to the own resources ceiling, by refusing to take into consideration the fact that the Member States, concerned now, as in the future, to balance their public finances, will not agree to raise the maximum ceiling of 1.27 % of GNP. This theoretical ceiling, which clearly does not have to be spent, contrary to what is often heard here, is established at 1.15 % in the draft budget for 1998, which from now until the year 2006 leaves a considerable margin of 0.12 % of the European Union's GNP, which itself is increasing every year.
An ideological position regarding the own resources system, since the Commission wisely decided against changing it. It is for the Member States, in effect, to fund the European Union's budget, as they would for any other international organization, and the Commission furthermore reminded us that the contributions of each state are moving ever closer towards their respective wealth.
An ideological position, finally, in the report regarding sectoral considerations, when it accepts the proposals for reform of the common agricultural policy and structural policy contained in the Agenda 2000 report, without systematically examining the merits of the different Community policies as a whole. We know very well that the real aim of the Committee on Budgets, now as before, is to change the balance between compulsory expenditure and non-compulsory expenditure.
Ladies and gentlemen, it is high time we accepted the fact that an increase in the Community budget is a illusion. My group, which is in favour of retaining the ceiling at 1.27 %, therefore considers that in order to make possible the essential enlargement towards the east, the European Union must accept the budget framework as it stands, must call for intergovernmental cooperation and restrict itself to the development of a limited number of those common policies which are the most effective, in accordance with the famous principle of subsidiarity.
Madam President, ladies and gentlemen, on behalf of the coordinated European Right, of my colleagues in the National Front and the Vlaams block, I will express an opinion on the enlargement project underway in the European Union. With this in mind, let me remind you of the truly prophetic behaviour of Jean-Marie Le Pen, who was the first to bring into this Chamber, as a European member of parliament in 1984, a gentleman of Romanian origin, Mr Gustave Pordea, who we see as a symbol of the oppressed peoples.
Nevertheless, should we subscribe to the idea, which seems attractive, of extending the European club of the European Union to new members? Should we extend membership to the countries of east and central Europe, to Turkey and Cyprus? With regard to Turkey, we consider that this great state has a distinguished role to play due to its geographic location, that of a bridge between Europe and Asia, and not one member of the Union amongst others. For neither Turkey's population, nor its language, nor its culture - wonderful as it is -, nor its religion, nor its history are European. Saying this is not insulting to Turkey, on the contrary it shows respect for its difference and its identity, and for the pride of the Turkish people.
Regarding the east and central European countries, I have listened to a great number of speakers, Mr Oostlander, Mr Pasty and many others, who say that it is appropriate in order to rescue them from totalitarianism. I have heard people say that it is necessary to turn the page at last on the Yalta division of Europe, of Stalin's control over half of our continent. But, ladies and gentlemen, who are they fooling? This has already happened. This liberation, it has to be noted, owes nothing either to the European Union or to the policies followed by our states or to the policies followed by the political groups represented here, be they conservative, liberal, socialist or anything else. The communist system, the most dreadful totalitarianism ever, with its streams of tens of millions of deaths, of deportations, its restrictions, its terror, its sadness, has quite clearly collapsed thanks only to the courage of a handful of heroes and martyrs within the countries themselves who fought with determination when all the political leaders of the right, the centre and the left sided with communist dictators, with communist doctrine, with communist manoeuvres. So do not rekindle the spectre of communism from which these countries, asking nothing from you, liberated themselves, in order to absorb them into the new internationalism of which you are the standard-bearers.
And what arrogance there is in the political criteria imposed on these countries. You talk of respect for minorities. A bitter joke! In my country, in France, nearly ten million people, supporters of the National Front and their families, are denied parliamentary representation, denied on a daily basis the right to freedom of assembly, harassed, illegally prevented from standing in workplace elections, persecuted in their profession, in their free time, in their most fundamental rights, and their position is a great deal more worrying than that of the minorities you talk about.
Yes, we consider the countries of eastern Europe, sometime martyred, as sisters, and it is because we consider them as such that we say to them: what you need is a flexible, gentle structure, organized around concrete projects. Not a Europe of the Maastricht Treaty, bureaucratic, specializing in taxes, ruinous, a new Leviathan, which aims to regulate all aspects of the political, economic, social and cultural life of hundreds of millions of Europeans. What you need is an organization which guarantees your security whilst respecting your sovereignty, that is, a Europe of nations.
You, for example, the Baltic states or Slovenia, one of whose first acts, as soon as independence was gained, was to give yourselves your own currencies. As this was the first element of your liberty, are you going to abdicate this liberty, so recently gained, in the single currency system, and hand over essential financial authority to a prestigious assembly in Frankfurt, whose members you do not know, who will be known neither to your people nor to your elites, to whom you will be able to put neither names nor faces, who it will not be possible to dismiss and whose orders will not be open to discussion? You, Christian nations, are you going to allow the setting up of compulsory abortion clinics in public hospitals to be imposed on you, in the name of free movement of services?
In actual fact, because the first duty of friendship is frankness, we say to the governments of eastern Europe: you want to join the European Union because you want to adopt the prosperity, what is more, the relative prosperity of our nations in relation to your own. But this prosperity, where it still exists, is the fruit of liberty and not of a Europe of the Maastricht Treaty. Is Switzerland, for example, is Norway - which rejected membership of the European Union - the poorer for it? It is therefore because we are the friends of these nations of eastern Europe that we say to them: do not embark upon this brilliant and luxurious cruise which you are being offered. Rather, think about the name of the ship. The ship is called the Titanic!
Madam President, thank you very much indeed and I hope that my contribution will be somewhat more constructive than the previous one. Could I say that I warmly support the broad thrust of the Agenda 2000 document. I believe that enlargement is an historic opportunity for the European Union and we should not shy away from the challenges which are presented to us.
Could I also say that in particular I warmly support the fact that the Commission, very realistically, says that the own resources ceiling should stay at 1.27 % of Community GNP. That is quite right and proper.
More specifically, with regard to the references to economic and social cohension, I think the maintenance of the 0.46 % of allocations for cohesion policies is something which should command a consensus amongst all Member States. It takes fully into account the economic realities. Similarly, I note what he said about the cohesion fund and its continuation and what he said about the new objective 1 which is outlined in the document.
These are all supportive comments I am making but I would like to express three reservations.
Firstly, I would like to say with regard to the proposals for the new objective 2 that we need far more clarity from the Commission with regard to this new objective. It is simply not enough to put together industrial, rural, fishing and urban areas and somehow make the assumption that in practice things will work out alright in terms the addressing the needs of these specific areas. We actually need commitments and clarity as to how the very particular demands of these areas can sufficiently be met in future. Secondly, while I accept what he said about Community initiatives - we have had too many of them in the past - I think it is rather too draconian to reduce their number in one fell swoop from thirteen to three. Finally, could I say with regard to the suggestion for an efficiency reserve that it is great in principle but I think there will be problems here. It could lead to confusion and conflict and I certainly hope that does not happen.
I am hopeful that many of these points will be taken on board by the Commission and that something will be clarified between now and the publication of the regulations. I also hope that a constructive dialogue between the Regional Policy Committee and the Commission will continue in the future.
Madam President, basically everything has been said in the debate. We all wish that at the end of a process eleven eastern European states and Cyprus will be members of the European Union, and we know that not all will enter at the same point in time. We have found a compromise between the regatta model and five plus one. Therefore, I would summarize it as follows: if lack of clarity is a feature of good policy then we shall win a prize for good policy with what we decide tomorrow! You notice the irony; I hope it also comes across in the translation. If of course the New Testament is to be taken as a guideline when it says your words should be yes and no, then tomorrow we shall fail! Well, that is politics.
What I found lacking in the debate is a reference to the fact that the European Council will set in motion a process in the course of which we must find the answers to three questions. We must find those answers, I tell you! The first question is: how big can Europe become? The European Union cannot be extended to infinity. We are however acting as if it could irrespective of whether or not that is in the interest of the Union or in the interest of other states. We talk of not putting up barriers at the start of negotiations, and we do not mention that during the process, when one joins and the other does not, much higher barriers will be erected. We do not talk about that!
The second question is how expensive may Europe become? We are here throwing around billions and percentages! We also know that we must not calculate small-mindedly, that we must not only add up what entry costs but we must also add up what non-entry costs. All that is true. But we must also know more clearly than hitherto that there are limits to the loads which can be borne by the Member States and by the population of the Member States. I say to everyone in advance: if it is a question of making sacrifices in the sphere of agricultural policy, if it is a question of making sacrifices in the sphere of the structural funds then all the Member States and all our colleagues from the corresponding Member States here will speak a completely different language than that being used in many contributions to today's debate!
The third question of principle is: how strong is Europe becoming? Or, how strong must Europe become in order to cope with enlargement? On this point, I tell you, what is described in the Treaty of Amsterdam is in any case too little, as we all know. With the consequences of what we decide in our resolutions on the reform of the treaty, we are nowhere near as advanced as we really ought to be if we are talking about a stronger Union. Where were the Member States in the past? Where were our colleagues who now talk about the Union having to become stronger and deeper? Where were they in the past, when it was a question of making sure that concrete progress was made, in Maastricht for example? I did not see them there!
The states in eastern Europe basically have an easier task than ours. They start from a position which from their point of view is very bad and they want to develop into members of the European Union. Everything they do is basically a step in that direction. Our situation is much more difficult. We must ensure that they can join us and at the same time ensure that what we have achieved in the past 40 years is preserved. To combine both things is a much more difficult process than just concentrating on entry.
A final point which I shall phrase in very general terms: the generation of politicians of the 1950's had the courage and the foresight to remove the thousand-year-old antagonism between France and Germany in a European Community. Our generation of politicians will have to develop the courage and foresight to give the whole continent, for the first time in a thousand years, an organization of peace and cooperation. Here we must be alert. The courage and foresight of the 1950s' generation of politicians consisted of making progress, not with all European states, not even with all the states in the west, but with those which were ready and able. Their courage and foresight consisted of holding fast to the goal of a United States of Europe. To set themselves intermediate goals which were achievable in single steps, that was a sign of the courage and foresight of this generation. I am eager to find out whether we in this Parliament and also our Heads of State and of Government can produce the same courage and foresight. The opportunity is there, do not let is pass us by unused!
Madam President, may I as Chairman of the Foreign Affairs Committee start by thanking the Commission and the Presidency of the Council for their close cooperation in the somewhat hectic months since July. I would also like to thank the rapporteurs, not just the three primary rapporteurs but all 13 on my committee, the draftsman of the opinion and the chairmen of the Joint Parliamentary Committees. This has been a joint effort by hundreds of people in this Parliament so that we could do our duty today, which is to give the first political response of this Parliament to the Agenda 2000 document.
I do not want to repeat the excellent speeches we have heard this afternoon but I do want to do two things. The first is to respond to Mr Pasty's speech in which he said not to open negotiations with Slovakia was to interfere in the private affairs of a democratic sovereign state. That is to miss the point entirely. It is precisely because Slovakia is not by our standards a democratic state that it would be utterly wrong to open negotiations with Slovakia.
I also want to address myself to what Mr Swoboda described elegantly some hours ago as enlargement fever, the excitement of the debates about regattas and five plus-ones, buses, stadiums and the rest. We have generated a great deal of energy but I suspect that history may show that the details of the debate are less important than its educational effect. I suspect that the last six months have been a crash course for all of us in the geopolitics of eastern Europe, particularly for the existing Member States of the Union.
I want to play tribute tonight to the governments of Bulgaria, Romania, Lithuania and the rest. By their efforts they have inserted themselves into the political reality of the European Union. In recent weeks, and indeed in recent days, we have seen for the first time what a political system with 26 countries would actually look like and we have learnt and benefitted from the experience.
I regard our key parliamentary role as being to act a reflector of reality into the sometimes arcane discussions in this Union of ours. I am pleased that we have played that role in this discussion amongst enlargement fever. On 17 November the Commissioner will recall that my committee voted a triple response, what we have come to know as the Russian dolls approach to enlargement strategy. We said that we want everyone in the enlargement process, we want to open negotiations with all the applicants except Slovakia and we want to open intensive negotiations with the five plus one countries identified by the Commission.
As I understand it, yesterday's meeting of COREPER produced a diagram; I have not had the privilege of seeing that diagram officially but if I understand it correctly it may well be the precursor of what is agreed in the Luxembourg Summit. It seems to me very much to reflect the Russian dolls approach. As I understand it, they are suggesting a European conference, which is the enlargement process, with a side helping of extra political support for Turkey. Then in the second doll, free accession discussions with the ten plus one, supplemented by additional preparatory discussions with those countries which have not immediately been selected for the opening of article O negotiations. It is that third doll, that central doll, the need to proceed with those negotiations with the five plus one countries, which I particularly welcome here tonight. I think it would be a mistake if we regarded our discussions here tonight as the end of our discussions of enlargement - they are hardly even the end of the beginning.
In my remaining seconds I would like to warn anyone who is listening against the dangers of seeking to take hostages in this process that will stretch out in the years ahead. These negotiations on the enlargement of our Europe, and the extension of the practice which, as Mr Hänsch pointed out, started on the Rhine and is now to be carried down the Danube and into the Baltic, are too important to be taken hostage either by a country, by an institution or by a lobby. I believe in December 1997 we have made a good start, even if I suspect that the conversation will stretch many years ahead of us.
Thank you, Mr Spencer. Before I give Commissioner van den Broek the floor, I shall allow Mr FabreAubrespy to rise on a point of order.
Madam President, I see that, in effect, Mr van Den Broek has asked to speak pursuant to Rule 107, paragraph 5. I do not deny him that right, quite the contrary. We will be very happy to hear the replies he wishes to provide regarding the different comments, but I note that he is making his request in this third series of speeches, even though all of the speakers have not yet been heard, and that he wishes to speak after the representatives of the Group of the Party of European Socialists and the Group of the European People's Party have spoken. There is still a representative for each political group. For my group, it is Mr Blokland. I wonder why he makes such a distinction between Members of Parliament. Would it not be wiser, out of respect for equality amongst Members, to wait until all have been heard?
Mr Fabre-Aubrespy, Mr Commissioner van den Broek will now address the House pursuant to Rule 5 of the Rules of procedure, and he will also speak again at the end of the debate. There is nothing at all in the Rules which objects to that.
Madam President, I certainly will be here for the rest of the debate tonight and will also listen very carefully to the other speakers. There are very few subjects where so many speakers are involved in the debate. We appreciate that very much, so maybe I can give an interim reaction.
My feeling as I listen carefully to the various interventions is that there is more that unites us than divides us. The prime approach which we have in common is that we all feel very motivated, both Parliament and Commission, to make absolutely clear to the candidate countries that they are all part and parcel of the same process and that nobody is left out.
The difference between us may be how we want to make that clear. To be very frank, when I look at the various amendments such as Nos 12 and 101, I am afraid there is a risk of a certain ambiguity towards those countries which we recommend to continue their preparations as if they were fully entitled to start the negotiations while recognizing that they are actually not sufficiently prepared. I agree with Mr Hänsch that we could get into a situation, by starting negotiations with those who are not sufficiently prepared, that halfway, when things are not moving fast enough, the pressure is going to mount, for purely political reasons, to accelerate that negotiation process and maybe eventually settle for less fulfilment of the acquis or other conditions from Copenhagen than we normally would have imposed upon new members of the European Union. I think that is also a factor which we have to take into account.
Finally on this point, when I read those amendments, what strikes me very much is that there is mention on the one hand of the accession process and on the other hand negotiations. In our approach and concept, negotiations are part and parcel of the accession process. The accession process contains both, negotiations and preparations. When you make a recommendation to the Council for an official launch of the enlargement process which implies negotiations for those who are fit for it and preparations for the others, with the whole of the pre-accession strategy attached to it including the partnerships, in which the Council also is going to be involved because it wants to co-decide with us on the priorities to be set, then the signal in the direction of all candidates would be one of being part and parcel, all without exception, of an all-inclusive process. Whereas now I fear that we are going to have a debate between the Member States in Luxembourg and ambiguity will come out of it as a result.
I obviously respect that the Parliament says that we have to look at this process and at the solutions that we are proposing in a political way. Of course, and although we have been analyzing a lot of technical data and statistics for a year and a half, I hope that Parliament understands that the Commission is not there only to look at the figures but has a political notion of its own. It has been in regular contact with each and all of these countries and knows full well what it means to give the wrong political signals. That is exactly why the all-inclusiveness of the process, with all the elements and instruments that we have put into place: finance, procedures, annual reports, partnerships and everything has been worked out so scrupulously in the very first place for that political reason.
I think that the Commission may ask the Parliament for a minimum of recognition for its work of that kind. We should not be accused of not knowing about the past of these countries, that they were behind an Iron Curtain and we must indeed watch out that no fear of discrimination is provoked. Again, if we have a difference of opinion there then I hope it is more a difference in wording than substance and certainly not a difference in political approach.
Thank you, Mr Commissioner. Perhaps because of this different interpretation of the decision-making an accession process we should accept a new chapter in the dictionary. I have already been asked about it several times. There does in fact seem to be some confusion. But now we in fact have the official interpretation of the Commission and that is recorded in the minutes!
The sitting was suspended at 8 p.m. and resumed at 9 p.m.
Mr President, at the outset I wish to congratulate the rapporteurs and the draftsmen on their reports which give an excellent opportunity to Parliament to debate the future of the Union, its enlargement and the consequent cost. My contribution may appear to be narrowly focused in European terms. I merely wish to look at enlargement and how it might affect my country and my constituency of Connaught Ulster which is on the periphery of the Union. I welcome the recent statement of the Regional Affairs Commissioner, Mrs Wulf-Mathies, when she stated that adequate funds must remain for continuing special support to the present four cohesion countries, namely Spain, Portugal, Greece and my own country of Ireland during the next structural funds round. I hope this will help to assuage some of the concerns of my own country and my own constituency regarding the future allocation of funding to Ireland.
Enlargement of the Union is not conceivable economically or politically without firm guarantees in favour of the Union's existing poorest regions. If such guarantees are not put in place the whole enlargement project is threatened. I am confident, however that the poorer regions which suffer from infrastructural deficiencies will not be left behind and the Commission will ensure that these regions continue to receive the necessary funding to bring the infrastructure in those regions up to reasonable and realistic standards. If such regional policies as outlined by the Regional Affairs Commissioner are implemented, it will be good news for my country but particularly good news for the western seaboard and the border counties which I represent. This will entitle such regions to the maximum amount of European regional, agricultural, fisheries, social and cohesion funds post-1999.
Regions within Ireland, such as the western seaboard and the border counties will therefore continue to merit the designation of objective 1 status in accordance with the average standard of living in these areas. In other words, the situation may well arise whereby the region of the north of Ireland and the west will secure greater European monies post-1999 by being granted objective 1 status, while other areas in Ireland will lose objective 1 status due to enhanced prosperity. I wish to put down a marker at this stage. There is no doubt that arrangements are needed to ease the passage for a country losing objective 1 status to provide for a softer economic landing. It is important that any agreement on concentration - in particular geographical concentration - should have clearly linked to it a firm commitment to adequate transitional arrangements as envisaged by the Commission. But there are regions that need more than merely transitional arrangements. These regions must retain their objective 1 status. I represent the most peripheral region in Europe - the west of Ireland and the border counties - one which for decades has lived in the shadow of the conflict of Northern Ireland, has suffered unemployment and emigration among the worst in Europe.
In discussing the status of less well-off regions, there is often too much emphasis on economic statistics. Ultimately what really matters is people and communities and the structures that must be put in place to maintain these communities. In conclusion, these regions still have very basic infrastructural needs in terms of roads, transport and water treatment and these issues must be addressed.
Mr President, ladies and gentlemen, when the Commission's proposed financial framework for the period from 2000 to 2006, contained in the document commonly known as Agenda 2000, was submitted in July, it was clear to us that the laissez-faire attitude and general inadequacy of that document was incompatible with the political and socio-economic challenges facing a Union which could be enlarged to embrace an almost indeterminate number of new Member States in the course of that period.
Apart from being a document which in certain respects contains omissions or incorrect data and figures, making it difficult or indeed impossible to make a comparative study, the Commission's proposal on new financial perspectives does not represent an accurate and rigorous estimate of the costs that will inevitably arise from the new needs enlargement will bring with it. At the same time, furthermore, the foundation it offers for any increase in resources is no more than a frankly optimistic, and for that reason alone more than doubtful, economic growth forecast.
The Commission's proposal keeps the same limit on internal resources, without taking into account the conditionality and the economic and social consequences of economic and monetary union. In the same way, it makes no allowance for the need to maintain and develop efforts to achieve the minimum acceptable levels for real internal cohesion, whether it be the level that the existing Member States are aiming at or the level that is increasingly imposing enlargement on countries which generally represent a third of the per capita gross domestic product of the fifteen-State European Union.
Contrary to the proposals in Agenda 2000, that conditionality, and those old and new needs, call for the clear and unequivocal strengthening of the resources and instruments designed to bring about economic and social cohesion, for which no provision whatever is made in the Commission's proposal. The reforms suggested by the Commission in the document do not, therefore, make it their central objective to achieve any kind of cohesion in an enlarged Union. Their objective is to aim to mobilize resources found by means of cuts and savings and do not genuinely take any account of the real need to make the Commission's instruments more efficient.
Thus the Commission mentions the reform of the common agricultural policy, which is bound up with the interests and opinions of the World Trade Organization, and will involve re-nationalization and continuing imbalances, particularly for production in the Mediterranean countries and for small producers. The Commission talks about reforming the structural funds, which will involve substantial cuts for existing beneficiaries. This plan may result in the least developed countries in the Union at present becoming the principal sources of finance for the new needs that will come with enlargement. And so far as internal policy is concerned, there is likely to be a major reduction in spending, which could be the ruin, right from the start, of the resources recently made available at the Luxembourg summit to fight the scourge of unemployment, resources which in themselves are already restricted and worse than inadequate.
The Colom i Naval report seems positive to us, because it brings together most of these ideas, although in some respects it could have been clearer. The inclusion of the alteration concerning the future of the cohesion fund does certainly contribute to clarifying it, while at the same time we hope this House will reject any alterations which would neutralize the significance of the report completely or at any rate render it completely toothless and inconsequential.
Mr President, ladies and gentlemen, the fact is that in our view European solidarity will not be achieved at the cost of those who already have little or continue to need a great deal. On the contrary, European solidarity will be effective only if those who continue to have much more - and on top of that are getting ready to demand the lion's share of the economic benefits of enlargement - are aware of the need to contribute more.
Mr President, does the EU really want to enlarge into a general, pan-Europe cooperation organization? Or is the enlargement project just an example of the classic divide and rule strategy, a tactical trick to enlarge the power of the Brussels bureaucracy. Even Carl Bildt has criticized the EU in his new book because of divisive tactics in the former Yugoslavia. Is there going to be more of that? That is what is being decided now.
The fundamental question is this: is there to be a joint start to negotiations or not? The Commission's proposal divides not least the Baltic states. The Committee's proposal is unclear. Should the applicant countries be divided into first and second class? On this point it must be made clear that real negotiations will start with all nine applicant countries.
Another key question is whether the new Member States will have a say in the EU's future or not. By demanding a new treaty amendment before any new members are admitted the Commission is saying no. The existing EU States would therefore have a monopoly on the future. This is a slap in the face for the applicant countries which the Green Group cannot accept.
New walls are now being built between the Czech Republic and Slovakia, something which the EU could aggravate if Slovakia is completely isolated. Of course Cyprus cannot become a member of the EU if only the Greek population is involved. The accession process must therefore be part of a peace process. Turkey must have a full right to EU membership in principle, otherwise the EU will become an appendage to the Christian Religion. Finally, a Fortress Europe must be avoided, that is, border contacts with Russia and Ukraine should not be made more difficult for countries which are close to these two countries.
Are the people or the elite to decide? The Green Group wants it to be done by the people through referenda. It should be obvious that an EU which has been enlarged to cover the whole of Europe, cannot have the same centralized character as the original association of six states. Many people want to have more members, but still the same EU. Those who do not submit to the prevailing EU ideology are described as anti-Europeans. Swedish criticism of EMU is seen as blasphemy. Enlargement will be a success if it puts an end to such totalitarian tendencies and shows that European cooperation is something other than Franco-German power politics.
Mr President, both the Commission and the rapporteurs stress that enlargement of the Union should go hand in hand with a further intensification of the European integration process. This overlooks the fact that an increase in the number of Member States puts limits on the communal approach, and the job responsibilities of the European administration. Why has no attention been paid to the question whether it might be possible to simply elaborate on the existing model? The problems this model presents with regard to manageability, legitimacy of the European Administration and democratic control are being ignored.
This leaves unimpeded that the enlargement of the Union with central and eastern European countries is extremely important. We support the rapporteurs' idea to start simultaneous negotiations with all candidate countries. Because the terms under which the candidate countries are able to meet the conditions for membership vary, some kind of selection takes place automatically. The fact, that for the time being, Slovakia is excluded from the entry negotiations, seems right to us. Recent contact with a Slovakian parliamentary delegation made it clear to us that in Slovakia the constitutional state and democracy are not fully developed.
As a matter of fact, should it not be a clearly specified where the geographical border of the European Union is to be? Otherwise there is a great danger that in some countries expectations may be raised which will never be fulfilled. Will countries like Russia or the Ukraine in future be able to lay claim to membership? Should it not be brought home to Turkey that membership of the Union looks unlikely?
We regret that, as far as structural measures are concerned, a mere ECU 45 billion has been set aside for the candidate countries. Considering the ECU 230 billion which remains available for the present Member States, that is a mere pittance. We call upon the Council and the Commission to share the deployment of resources more evenly.
We support the Commission's proposal to set the expenditure for the period 2000-2006, as well as its proposal to maintain the maximum ceiling at 1.27 %. We can do without all kinds of escape clauses to get out from underneath.
Mr President, long term financial planning must also take into particular account the border regions along the present-day external EU frontiers. Not only the applicant countries themselves but also their neighbouring regions ought to be prepared for the eastward enlargement. Negative consequences, which could result from the anticipated distortion of competition, must be prevented by a specific support system. We must provide our own border country support which complements our support for the applicant countries. In the regions of Austria's very long EU border the citizens have justified fears of economic disadvantages which might arise because of the eastward enlargement. This is an extraordinarily sensitive question which must not be disregarded during overall planning of enlargement and in the reforms of the agricultural and structural spheres. Eastward enlargement must not create winners and losers. The concept of cohesion must in this connection be given a new dimension.
Another essential point which in connection with the planned reforms must not be allowed to drop is the preservation of the rural Alpine area. This landscape formed and given a special character over many centuries by farming is threatened with economic ruin and emigration. The current agricultural policy is not applicable to the higher Alpine regions and 5b support is not being continued. Farmers in the Alpine valleys form the backbone of the economic and cultural life of large areas in some Member States, including above all Austria. This section of the population must not become the victim of an agricultural and structural policy which applies totally inappropriate standards. It is therefore absolutely necessary with regard to the maintenance of cultural and scenic diversity and to the strengthening of farming jobs in the Alps, to set up in this region their own target area.
Mr President, I want to speak to the Colom report, not the others. I have to say that during previous debates on enlargement members of the Committee on Budgets have been called all kinds of names. At one time Mr Spencer referred to us as mere bean counters. Mr Titley once referred to us as those tyrants in the Committee on Budgets. They say those things because we look for the pragmatic approach. One of the answers we were looking for in the previous debate was what price were we prepared to pay for enlargement. That seems to give the impression that we are against enlargement when we are not. The members of the Committee on Budgets are fully supportive of enlargement but at the same time, as I said, we are pragmatic about what will be needed.
The Agenda 2000 documents set out what the Commission believes that cost will be. If you read Mr Colom's report and you look at the total amount compared to the GNP of the Member States over that amount of time, one could say that it is peanuts. We will not use that word in these harsh economic times but it is not great amounts of money we are talking about. However, that cost still has to be borne by the taxpayers and by the Member States. The Commission has agreed with the Member States that the finances have to be strict but let us be clear that Parliament also has to agree what those finances will be.
In his speech Mr Colom outlined a Committee on Budgets position absolutely perfectly. His report is to be commended to Parliament as a sensible approach to what lies ahead. As the coordinator for the Socialist Group, I believe that report should be unamended. We should vote on it as it is without any additions. We should not be trying to implement structural or agricultural policy or any other type of policy through this report. It should be seen for what it is. It is a rapier going straight to the point. It is not a broadsword that has to be weighted down with unnecessary amendments. Whilst I believe it should be unamended, you cannot win them all. Therefore, our group will be supporting four amendments, namely Nos 2, 26, 27 and 28. We consider they do not take anything away from the report. It still maintains its thrust and they do not give excess baggage to it.
This is a report that will not lie on some shelf collecting dust. It will be read in depth by the Council and by the Commission and they will know exactly Parliament's starting point when it comes to getting an agreement on a future financial perspective. There are differences in our approach compared to that of the Commission and we need to make one or two things absolutely clear. We have to say loud and clear, as it says in the explanatory statement, that there will be no financial perspective without an interinstitutional agreement. A financial perspective which is adopted unilaterally by the Council would in no way be binding on the European Parliament and that would not be in anyone's interest.
The Colom report shows the necessity for the Council and Parliament to get an interinstitutional agreement and an agreement on a financial perspective. If we manage that, enlargement will be much easier. The process will go far smoother. This report is one of those that is genuinely worth reading and supporting. For those who make the effort to do so, they will see Parliament at its best.
Mr President, we all realize that the European Union is at a crucial stage and that if we do the right thing we can create an unprecedented area of peace, democracy, liberty and economic development. Indeed, this is a historic opportunity which we cannot pass up or fail to make use of, as the rapporteurs, Mr Barón Crespo and Mr Colom i Naval, have already said.
We Spaniards are perhaps more sensitive to this challenge than other Europeans, because of all the citizens of the European Union, we were the last to move from an autocratic regime to democracy, twenty years ago. Therefore, it is easier for us to remember what it means to achieve two aspirations: membership of the European Union, and the consolidation of a system of democratic liberties. Therefore, we have an increased share of the responsibility for opening the door to those who knock, asking to be let in. This responsibility is shared by us all, the only condition being that the candidates must fulfil the political criteria expressed at Copenhagen, of a stable political order, respect for human rights and protection for minorities.
It would not be fair to make distinctions between the candidates, since none of them fulfils the economic criteria, and if anyone is excluded the result will be political instability and irreparable economic damage, for which we will be partly to blame. So let us allow each country to determine its own accession timetable, according to its own efforts. Commissioner van den Broek said that to allow multilateral negotiation could provoke frustration in the candidate countries. Our opinion is that such frustrations, if there are any, should arise from those countries' own inability to fulfil the criteria, not as a result of a political decision.
Mr President, the Union we offer to the candidate countries should be in no way inferior to the one we enjoy today. Tomorrow this Parliament is going to make an important statement about the problems which an inadequate financial framework could cause in relation to enlargement, the consolidation of the internal market, economic and monetary union and, above all, cohesion, which is a real keystone in the building of Europe.
Discussions of the Colom i Naval report, both in the Committee on Budgets and in the main political groups, have been dominated by consensus. This is the best indication that this Parliament feels responsible for providing the European Union with an adequate and stable financial framework to cover the seven years of the forthcoming financial perspectives. However, this consensus should not hide the fact that Agenda 2000 contains underlying problems. For example, if the Union is to be financed in such a way that the budgetary burdens of enlargement are borne by cohesion, then that method of financing will lack solidarity and the political groups will object strongly. Any proposal for a method of financing will be doomed to failure if it does not resolve the threat of a potential budgetary crisis caused by a lack of resources to fund the Community policies of an enlarged Europe. Finally, if the principle aim of a financing proposal is to ensure that budget lines are limited by an unassailable ceiling of 1.27 %, then that proposal can very quickly lead to a drop in the quality of Community policy overall.
Nevertheless, we have high hopes for Agenda 2000 because it is a serious attempt to provide stability for the process of enlargement. We hope that in the negotiations which are about to begin, between us we will be able to solve all the problems which I have just outlined.
Mr President, the implications of Agenda 2000 are of great importance to my country, Ireland. It goes without saying that any sudden adjustment or withdrawal of funds would have a detrimental effect on the Irish economy and would serve to undermine the success that we have achieved in recent times. Tonight, while I welcome the Commission's presentation of Agenda 2000, I remain to be convinced in relation to certain aspects of the budget implications.
Due to our economic success in recent years, Ireland is set to reach the threshold of 75 % of average per capita GDP. Consequently, there is great concern about the implications for the Irish economy and for the employment situation in particular, resulting from a loss of objective 1 status. It is vital therefore that any financial adjustment must be gradual and carefully planned. In other words, well-constructed, transitional arrangements should be put into place to provide an economic soft landing for the Irish economy.
Additionally, there are regions within Ireland, including the midland region, that still fall well below the EU average in terms of employment and economic growth. It is vital that these regions continue to retain objective 1 status if they are to achieve the same level of growth as other regions within the European Union.
Within the overall context of the European Union, Ireland is uniquely dependent upon agriculture; it is one of the foundation stones of the Irish economy. The common agricultural policy has served Ireland well over the years and while we accept that it is in our interest that European agriculture becomes more competitive on the world market, there are very legitimate concerns about the effects of future CAP reform.
Reform must take place in such a way that it ensures that the interests of all Member States are taken into account in a balanced manner and above all else, that the interests of farmers and rural communities are fully respected. Most importantly and in conclusion, we must be ensured guaranteed compensation for any reduction in market support.
Mr President, with enlargement, once again, the European vision is back on home territory in many ways. Once again, we are striving for peace, democracy and security, this time across the central and eastern regions of our continent. As opposed to 40 years, there is a big difference. Our citizens are bored, they are uninspired and the mission of building a new Europe has little resonance with them now.
There is very much a practical outcome in that you could say there is no appetite for extra taxation. This is in many ways the irony of monetary union. By the need to meet the Maastricht criteria with the EMU project, we are offering unprecedented unity for present members, that is true, but we are actually threatening the integration of new members because of the financial stringency that is being introduced across the continent.
So I believe that the 1.27 % ceiling is very realistic but to actually achieve it, and achieve it we must, real internal reforms have to be delivered. There is no walking away from them. So, yes, keeping within 1.27 % must be kept a firm target but at the death it must not become an unyielding barrier that prevents enlargement.
The last thing I want to say is about Turkey. I feel personally very strongly about this issue. To me, the Copenhagen summit laid down fundamental principles for accession They were very clear, they were democracy, rule of law, human rights and respect for minorities. To me there must be no discrimination between Turkey and the other states that are trying to accede to the Union. There need be no discrimination, it is not necessary. Like every other applicant, Turkey's candidature must succeed or fail on those same principles.
Mr President, it is quite incredible that the Union is entering into this mammoth political project with such poor preparation and poor ground-work. No cost analysis has been carried out. There is no overall concept on budgetary policy. There is no analysis of the effects on the current Member States. There is no analysis of the social effects, or of what greatly increased food costs will mean for the people of central and eastern Europe. Dictatorial demands are being made on the countries to submit to the whole of the "acquis communautaire' , demands which would, among other things, have a negative effect on certain environmental regulations in some of the applicant countries.
You have to ask yourself whether people in the main EU institutions really believe you can have 25 countries in a giant supranational organization which concerns itself with almost every policy area in existence? People ought to see that the only sensible option is an intergovernmental organization which concentrates on some of the major pan-European problems and they should instead carry out a corresponding transfer and decentralization of a lot of other matters to national responsibility.
Mr President, the proposals before us this evening and for the last number of months will ultimately change dramatically the European Union we have known and it will open up vast opportunities in the years, and indeed the decades, that lie ahead.
I believe very strongly that we must move forward with caution. It would be intolerable if, by expanding the European Union and by encouraging other countries to come in, we encouraged increased resentment within the existing Member States. We must ensure that those countries who enter the Union have a long lead-in period so they can evolve towards the standards we would require of them. We must not force the pace. Such a policy would not succeed and certainly would also be detrimental.
I am extremely concerned at the financial implications of enlargement and the effect this will have on the existing regions within the European Union, the future of the common agricultural policy and the very existence of our family farm structure.
None of these proposals can be expected to cost any less at any time in the future. There must be greater in-depth budgetary scrutiny before we move any further forward. I understand these proposals will change and develop over the next two or three years but I certainly believe that we require firmer proposals from the Commission on the reform of the common agricultural policy. There must be wider consultation before we go further down this unknown route.
Could I make it very clear, Mr President, while I am totally in favour of enlargement in principle, that I feel there are those who want to achieve this goal without giving the real recognition that is required to the major problems that enlargement will create for the existing Member States. That is a challenge that beholds us all.
Mr President, in this Parliament I represent the Northern League for the independence of Padania, a nation and people steeped in authentic history, today engaged in a struggle for freedom against the Roman centralism of the Italian Government. The very fact that I am speaking indicates Padania's readiness to give new nations, new states, a positive welcome to the Union. We are convinced that the Union has to fight two important battles simultaneously: the first task is to create a Europe with democratic instruments, that is, with a Parliament able to legislate freely, a Parliament based on the peoples, the lifeblood of democracy, before the leaders of the nation states succeed in their project of cancelling out the people and consigning Europe to American globalization.
The second battle is to enlarge western Europe to the countries of eastern Europe, so as to have a state reality not only democratic, that is, based on the peoples, but in a position to block the bi-polar world reality project which would contrast with the spirit of peace and development, the development of the whole world.
Padania and its constituent parliament therefore welcome the new member countries today and hope that together we will build the real Europe of the peoples and not the Europe of the merchants.
Mr President, Mr Commissioner, ladies and gentlemen, to give an opinion today on Agenda 2000 is to give an opinion on the future geography of our Union, for we today have the opportunity of reuniting our continent. After the fall of the Berlin wall we must define our political project, and know where our border lies. In fact, this enlargement is not really an enlargement, it is more a conclusion, with one or two exceptions, which requires us to consider it as a global package.
No-one should have the impression that we are diluting the process, or that the first served will be the best served. For that, two conditions are necessary. Firstly, that we give full meaning to the European Conference, that it caters for us as fifteen plus twelve, that is, including Turkey, and that within it we may discuss all subjects, including economic cooperation, projects of common interest, particularly everything regarding infrastructure networks on a European scale and, to give but a few examples, the question of nuclear safety. The second condition is that the negotiations commence as soon as possible, I would even say the very day it becomes possible, for each of the other applicant countries, beyond the Commission's proposal, without waiting for the first round of negotiations to be concluded.
But to enlarge our Union is also to wonder about the impact of enlargement. It will not be a success for the new members unless it is also a success for its current members. And from this point of view, I think that we must ask three preliminary questions: first the question of cost: it has obviously not been clearly raised. They tell us 1.27 %, fine, but is it reasonable? Let us recall, for example, the conditions of enlargement to include Spain and Portugal. We had to pay for it. Enlargement has a cost, we must say how we are going to achieve it.
The second precondition is clearly the institutional question. The building work will commence next December, after Luxembourg II, for we know that institutional reform is, by definition, long and difficult: we have sad experiences of it. The desire for enlargement means recommencing institutional reform immediately, as from the date of the December Council, without awaiting the end of the ratification process of the Treaty of Amsterdam. If not they will say to us: but no, you see, it is too late, these countries are waiting, we cannot say no. And I mean institutional reform and not simply a rearrangement of the sense of the Treaty of Amsterdam. We think that enlargement must be on condition that true institutional reform is undertaken. In my opinion, this has a minimum of three factors. Of course, balance, the composition of the Commission, increase in the qualified majority, in codecision. But also the question of the way of working out article N, and also the question of democratic control of EMU.
Finally, and I will finish on this point, Mr President, third precondition, we must define our political project: the "acquis communautaire' is also a project in the area of defence. Let me state that for the political project of the Union, the market is not sufficient. We want a political union, we want a successful enlargement.
Mr President, Mr Commissioner, ladies and gentlemen, first of all I want to express my appreciation of the reports under discussion, in particular that presented by Mr Colom i Naval, on behalf of the Committee on Budgets, inasmuch as it frankly faces up to what I consider the main problems. First of all, the recognition of the right of all the applicant countries to a simultaneous start to negotiations, without prejudice to the fact that the rate of progress and date of conclusion of the same will depend on the capacity of the candidate countries to meet the conditions and criteria of membership. The report is also appreciated for having also seized the opportunity, finally, to deal seriously and carefully with the question of Turkey's candidature.
Another point that is fully supported is the need for adequate institutional reforms, which are already indispensable today and will be even more so in such an enlarged Europe. In this respect the institutional framework resulting from the Treaty of Amsterdam delivers us a Europe with a paralyzed decision-making capacity, increasingly resembling a huge market and less and less like the Europe our fathers wanted and this Parliament hoped for.
Coming to the financial aspects of the enlargement, it has to be stressed that the restrictive policy of budgetary improvement, pursued by member countries with a view to monetary union, makes the financially painless achievement of a political operation as extensive as the enlargement an absurd idea. Hence the pretext that the own resources ceiling is sacrosanct until 2006. I am convinced that the start of monetary union will revive the process of development and growth, much decelerated today, and this could lead to revision of the financial perspectives at the mid-term assessment rightly called for in the report we are debating.
From the sacrosanct 1.27 % derives the consequence of financing the enlargement by squeezing either the agricultural policy or the cohesion policy. The Commission has decided the enlargement should substantially be paid for by the cohesion policy, and I think that is a mistake. It involves the risk of further weakening regions which are already the weakest in Europe. This is demonstrated by the fact that the 0.46 % of Community GDP decided on at Edinburgh at the time of the enlargement to Fifteen, will fall to 0.39 % in 2006, still in relation to the existing member countries.
So to guarantee solidarity between regions of Europe and genuine balance in their development, we need to be thinking, as of now, from the current design stage for the new structural funds, about policies and instruments which will avert the risk, in the early years of the new millennium, of the great majority of currently disadvantaged regions of the Union ending up excluded from the cohesion policy.
So in conclusion, taking the cue from the title of Agenda 2000, a definite yes to a wider Union, provided that the conditions for an institutionally and financially stronger Union, which do not exist today, are created.
Mr President, ladies and gentlemen survivors of the "nutritional decimation' , along with the achievement of the single currency, the enlargement of the European Union to ten new countries is for Europe the major issue of the end of the 20th Century, that of the advent of a great Europe.
Enlargement, a process which is going to be undertaken in a difficult period of austerity, unemployment and also doubts, is an historic opportunity, but also a true challenge. Its need cannot seriously be questioned. In effect, Europe's vocation is to develop itself, unite itself. In the absence of progress in this direction, it could not acquire the importance it aims to achieve on the international scene, nor play the role it wants to play and would thus condemn itself to stagnation.
The problem is another, it is that of conditions and means, which must not conceal the extent to which this enlargement is a difficult one. Enlargement must be thought of in terms of budgetary cost, and to want it is one thing, but to want to pay the price is another. I admit that the Council's attitude which, at least for the moment, is that of wanting a cut-price enlargement, is a continual source of worry. Already, they can be heard stating that whatever the cost of enlargement, the ceiling of 1.27 % of GNP cannot be transgressed and must remain as it is. In other words, it is for us to define the new financial framework within the context and objective of stabilization of Community expenditure, which can be translated as: in line with the balancing of national budgets. Certain delegations within the Council even theoretically qualify any debate on a possible increase in the GNP ceiling. So without a new financial perspective and without any reevaluation of the GNP ceiling, where will the money come from?
Let us make no mistake. If you follow the Council's position, the money will come from common policies, by reforming and adjusting them, in the name of solidarity, to the new needs. I am thinking here of the structural funds, cohesion funds, and above all the common agricultural policy, that obvious expiatory victim of financial solidarity, as we noted last week during the Trialogue on the 1998 budget, for where farmers are concerned, solidarity is often synonymous with sacrifice. How far can you go in the implementation of anticipated CAP measures: a planned overall decrease in prices and a maximal decoupling of compensatory aid, in order not to compromise the situation of farmers, who are often living at the limit of what is tolerable. An enlargement of the unbearable conditions of agriculture would be unacceptable.
Whoever says enlargement says financial framework appropriate to enlargement, and this financial framework, as the rapporteur Joan Colom i Naval clearly highlighted, remains to be built. Not all of the uncertainties have been raised on the conditions for the future financing of the European Union, far from it, and this is the true keystone of the envisaged reforms. It is the maintenance, or surpassing, of the 1.27 % GNP ceiling which will largely determine the content of the reform of common policies. Yes, enlargement must be a factor in the development of the European Union. Yes, enlargement must be a factor in institutional progress, but enlargement must be just as much about avoiding the dismantling of existing policies, and even be about consolidating them.
Enlargement of the European Union must mean the deepening of the policies of the European Union. It will require a new interinstitutional agreement. A revision of the financial perspective will be required. And the GNP own resources ceiling will need to be considered according to the financial needs of the Union, in accordance with its objectives. But in no case can our group accept that the enlargement should serve as a pretext for an automatic revision of the financial perspective or of an uncontrolled explosion of the Community's own resources. And I think that this should be an excellent occasion for us to reflect on how we must participate in the development, but also in the balancing, of the budget. The path towards a successful enlargement is a difficult one and the achievement of the financial aspect is an essential factor.
Other than these difficulties, it is our obligation to respond to the immense hope that Europe represents for the applicant countries, of whom the majority are discovering, after long dark years of communist totalitarianism, the promising road to democracy.
Mr President, I am not going to talk about Padanian independence or other such grandiose issues. Instead I will restrict myself to certain specific points which may seem modest but which are concurrent with the enlargement. Amongst these, the position of the European regions bordering on the CEECs deserves particular attention. Although proximity offers them greater prospects of collaboration, it is also true that this makes them more exposed to a competition still impaired by the existing socio-economic disparities. So the European Union, which needs to reduce pre-accession friction, should avoid any possibility of such regions suspecting they are having to pay a higher price than the rest of Europe. That suspicion is all the more pernicious because the frontier areas have already suffered the chains of half a century of cold war, so in recovering funds for the pre-accession process, it is important not only to avoid taking away those they enjoy today but also to promote programmes to mitigate the competitive aspects and encourage the development of cross-border cooperation in the interests of the enlargement process.
Mr President, the eastward enlargement project is without doubt of historic significance. After the fall of the Iron Curtain it is a logical consequence that the Union continues with the building of the common house of Europe. In order to do justice to this historic task, the people who already live in this house must be given the security that both the foundations and the enlarged structure are built on solid bases. Without doubt broad sectors of the population have a sceptical view of our steps towards enlargement. It must be the task of this Parliament to take seriously the fears and anxieties of the Union's citizens and to incorporate these into the assessment of the enlargement project.
With Agenda 2000 the Commission presented a paper designed to show the way to an enlarged Union. To stay with my image: Agenda 2000 represents only a sketch of the enlargement structure but not by any means a detailed building plan. Therefore a large number of corrections of an institutional, financial and political nature are still necessary. I am an Austrian member. Austria is like no other country in the Union, surrounded by potential candidates for entry. So it will probably feel the effects of the eastward enlargement of the EU more directly and more sensitively than many other Member States. Just how sensitive the question of enlargement actually is can be seen from a unanimously passed resolution of the Upper Austria State Parliament. In this all party representatives were requested to ensure that there would be no entry negotiations with the Czech Republic until further work on the building of the Temelin nuclear power station was abandoned. This is the stated wish and aim of a democratically legal Austrian Parliament which the Austrian MEPs were requested to represent.
The house of Europe needs solid foundations. In order to enlarge it stone must be laid on stone, or rather stone after stone. Willy Brandt declared at the time of the fall of the Berlin Wall that what belongs together, grows together. Let us give Europe the time to grow together!
Mr President, as I follow today's debate in the House I find myself being reminded of the miracle of the strange enlargement of the loaves. I want to stay with that image. Because today we are still discussing the fairly abstract structures we can also quite quickly come to agreements and understandings on matters. But you will have noticed in the most recent contributions that when it is actually a concrete question of a particular colleague's own preserves then generosity quickly recedes! We have a cake which at the moment we divide into fifteen pieces both in our agricultural and our structural policy. We know that we might possibly - so the Commission presumes - increase it with an annual growth of 2.5 %. We then say that the pieces will remain almost the same, we shall just cut ECU 1.5 billion out of the agricultural and structural fund and we shall use what grows on top of it for the purpose of bringing in new members.
There are moreover some others - I come from this country too - who say that they want to pay less for the cake in future. That is all very marvellous! Those are in fact also the ones who scream loudest that the first candidates should become members of the European Union around the year 2000. This is a madman's debate! It is full of lies and deception! I say here quite clearly: you need all your fellow citizens in your countries, in the countries of the fifteen Member States for the entry of central and eastern European countries, and we must convince the people in the fifteen Member States of the fact that the candidates can only become members if extremely drastic reforms take place!
Where are we living if a country like the Czech Republic has the lowest unemployment in the entire European continent? Certainly not in reality! Now we see of course where the crown has gone! The problem which arises there is that there was so much downright lying, for if the public domains would get out of their aid policy, if the right to Community aid in the Czech Republic became a reality, then there would be unemployment figures which would rise in double figure leaps! This lying debate which claims that those who shout loudest are the ones who really accept the central and eastern European countries is going to take place without me!
I want enlargement! I really want it, but if I really want it then I have to make it possible. Then I must also mobilize majorities for it in the Member States of the Union and in the eastern European countries. Therefore it will be inevitable that we carry out agricultural reform and what is more within the Community. It cannot possibly be a healthy relationship when the European Union supplies more potatoes to Poland today than the Poles supply potatoes to the European Union. Not because the potatoes in Poland were of poorer quality but because we subsidize them with 50 pfennigs per mark or with half an ECU per ECU, which the Poles, however, are actually in a position to subsidize 15 %. Therefore we are using our subsidized potatoes to oust their own potatoes from their own market! Anybody who cannot understand that reform must begin in our own house, if we are to be capable of enlargement is completely and utterly our of touch with the real world!
The same applies to the structural policy. When I hear that the Irish need money, when I hear that the objective 1 areas need money, when I look at my own Federal States in the Federal Republic of Germany, which on Friday in the Federal Parliament made the decision that everything in our structural policy must remain unchanged, then I tell you that that is impossible! We need a reduction in the population limit, we need a reform, just for our own sakes. But we need them even more for enlargement, for it is absolutely unrealistic to accept Member States which have a current per capita GNP on average 31 % of the Community GNP!
I once said in a discussion in the House of Lords in Great Britain that if we try to bring the two curves of 2.5 % growth in the Community and 4 % growth in the central European countries to a single point - and there we see moreover how far apart these countries are - then Slovenia needs fourteen years to reach the average GNP of the Community, Poland well over thirty and Romania even over fifty. If then a colleague from the Green Party will sit down and explain to me that we would introduce a first and second division then I can only say that we have a ten-division league! The countries are so very different and therefore to create the impression that one can pack up large parcels here and accept everybody quickly has something to do with heresy and absolutely nothing to do with politics!
Therefore I am very much in favour of us becoming much clearer and much more honest. The Commission's solution - and I say that also to my own group - would be preferable for me. We should have said five plus one, no more no less, for everything else is unreal! This is all sham and facade, it is not realistic politics. Here I entirely agree with what Klaus Hänsch said today. I wish there were much more honesty, for that is what the people in eastern Europe really deserve - much more honesty, so that they really have a chance of becoming members!
Mr President, Mr Commissioner, I too am in favour of honesty but I believe that we are not all lying ourselves into the bag, as Mr Samland has said - very well then into the potato bag - but I really do believe that the Parliamentary paper as well as the Commission's paper, Agenda 2000, leave room for manoeuvre. Some people call it Russian dolls, but it is possible to choose and to continue with negotiations depending on individual progress. The enlargement of the European Union is part of the basic idea of integration, it is a building principle of the Community and a historic necessity.
Austria, which will take over the EU Presidency in the second half of 1998, has, by virtue of its geopolitical situation and its historical ties with central Europe, an interest in seeing that its neighbour countries do not languish in a political noman's-land and lock into the economic standards of the west. Only by removing economic imbalances on our old continent can Europe become safer, wealthier and more peaceful.
In this context let me quote an idea of the Czech President Vaclav Havel, who once wrote that it is not simply a question of Membership of the club of the wealthy but also of an acknowledgment of western civilization and an escape from the vacuum between east and west. Of course the per capita income of the central and eastern European states is considerably lower than our own. In addition there are burdens due to the high proportion of workers in these countries who work in agriculture, as for example in Poland, and structural problems in the spheres of coal, steel and heavy industry. In particular in the sphere of environmental policy great deficits must be made up, obsolete nuclear power stations represent a safety risk. The eastern European countries should therefore commit themselves in the long term to abandon nuclear energy. Until then everything should be done to make the existing nuclear power stations as safe as possible.
For Austria in particular, which has the longest borders with applicant countries, support for the border regions is important in order to absorb the effects of structural adaptation problems and transition periods for freedom of movement in personal traffic, transition periods in agriculture, as was the case in Portugal and Spain. Above all, however, net payers must not face excessive demands for money. I am very much in favour of a limit of 1.27 % of the gross national product, for the eastward enlargement must be conceived as an all-European project.
Solidarity has to apply to everybody, to net payers and to net receivers. Ultimately it is also a question of applicant countries having to meet the EU standards of democracy and human rights. This should not lead to the situation where we block out problem cases like Slovakia but offer an incentive so that these countries develop in the direction of democracy, human rights and the protection of minorities.
No country should feel that it is excluded from the enlargement process. There must be no European two-class society. The enlargement process must lead to the export of security and not the import of insecurity!
Mr President, I would like to thank the rapporteurs for their excellent work. It has been estimated that enlargement in the East will cost around ECU 15 billion net a year. This, however, should not raise the percentage contribution to costs on the part of Member States. Why? First, the overall increase in member costs could be used, at the same time exploiting the ECU 4 billion cut in structural funding. Secondly, ECU 11 billion is expected to be saved in expenditure on agriculture, compared to other areas. Agriculture cannot claim compensation on rises in costs or inflation. I think this is unacceptable, and European agriculture will not stand for it.
In the Agenda 2000 regional policy programme the seven present objective programmes will be combined into just three. It is unfortunate that objective 6, which was meant for the cold and sparsely-inhabited regions, should be just a component of objective 1, because the objective 1 criteria do not take into account the special problems of the objective 6 regions. The aid level should not be allowed to drop. Furthermore, the inclusion of the objective 5b regions in objective 2 would mean drastic restrictions for these regions and, at the same time, exacerbate the difficulties the agricultural regions have as a result of agricultural policy reforms.
I nevertheless support the Agenda 2000 approach, that is to say, that membership costs do not increase and that negotiations will start in the way prescribed by the Commission.
Mr President, Mr Oostlander's report is clear on one point: all countries applying for accession to the European Union must be democratic. Freedom of the press must be guaranteed. In Belgium, a founder member of the Union, there is a free press, but one that is subsidized by the powers that be on condition that it is politically correct, that is, supportive of the system. Free elections must be organized. In Belgium, elections are free, but fixed due to the public financing that is reserved for the old parties of the establishment, fixed due to the control of the media, fixed due to the judiciary arbitrarily throwing out, when it wants to, the National Front list, a party which represents 175, 000 voters in Brussels and in Wallonia. And we have the impertinence to demand protection of the Hungarian minority in Slovakia, protection which is, however, quite evident, or protection of the Russian speaking minority in Latvia.
Ladies and gentlemen, 150, 000 French-speaking Belgians with less rights than the Hungarians in Slovakia and no more rights than the Russians in Latvia live only a few kilometres away from our Parliament. I will finish by asking this question: how should we describe this obstinate wish to see a non-European country, Turkey, join the Union? Neo-colonialism or cultural and intellectual poverty?
Mr President, I would like to agree in general with what Detlev Samland said about enlargement. I think he struck the right chord on that subject. I would like to add one more remark about the general problems. I think Turkey should be included in the conference, and that this conference should be substantive, or to quote my late group member Mr Schäfer: the Turks cannot live on rubbish either.
I will limit myself to the Colom i Naval report. I support the report, no problem. But I would like to point out that the report is surrounded by a large number of uncertainties. The data the Commission has supplied is theoretical. The Commission's forecast on spending, and to which it adheres at 1.27 %, is extremely theoretical speculation. If I look at the present political situation in the Council, I am extremely doubtful that the Commission will be able to stick to this time frame. Because it looks unlikely that the financial problems within the Council will have led to the necessary solutions, enabling us to take the lead in the enlargement negotiations. I think that the disagreement which is already there, and where there are different positions with regard to agriculture as well as structural funds, will continue for some time yet. If the enlargement process is to be taken seriously, then it is advisable that the finances are geared to the policy to be pursued. The impression I have at the moment - and Mr Samland has in fact already said this - is that we seem to be more engaged in distributing money among the fifteen existing Member States than in an enlargement process. This has been confirmed from all sides in this plenary. I cannot hide my concern about the scandalousness of these views. With great regret I even begin to gain greater understanding of the Dutch net position discussion. Because, of course, it should not be permissible that enlargement is transferred to those countries which find themselves in an exceedingly difficult net position. I find the net position discussion, and I say this immediately, a mistaken discussion, but it happens to belong to the political reality that countries like Germany and the Netherlands are faced with. When the discussion goes the way it does in this debate, with the Irish wanting their money, the Portuguese wanting their money, and the Spaniards wanting their money, then at some point the moment will have to come when we find ourselves in a political crisis in this Community, with the risk that the candidates for enlargement, which should be able to benefit from the relationship with the European Union on time, will end up being the victims. I wanted to raise that in this context.
I would like to make another point with regard to accession. The Commission based their forecast on growth of 2.5 %. Mr Colom i Naval expressly asks whether this is an achievable option. I have another question. What is the relationship between this 2.5 % and the time frame which the Commission specified with respect to accession? Moreover, the agricultural policy reform, the structural funds reform are sufficient to cushion the problems within the 1.27 %. On that, too, the Commission is extremely ponderous. When I look at the objective 1 areas I notice that there are considerable opportunities for savings, for instance. I take as my example the Dutch Flevoland, but I think that a large number of objective 1 areas can do without the fact that, now that there are no more objective 1s, it will take another six years to cut back the objective 1 position. This can be done in a much shorter space of time. They either are or are not. If they are not, there is no automatic right to benefit from their advantageous position.
I think that the transition arrangement which the Commission has in mind will, as a result of restrictions in duration, have to offer further opportunities for adjustment than are presently provided for, and to see that other solutions are found. Because again, the present proposals on the structural funds point to the fact that countries with few objective 1 regions - and who do not even share in the benefit of the shift in agricultural policy - will have to foot the bill for enlargement. If I look at the opinion polls in the Netherlands, Germany and other countries on how the people feel about enlargement, following this scenario will lead to serious political risks. Hence my warning.
I have already said that I think that the discussion on net contribution is a mistaken one, but I have to acknowledge that it has become a political problem in a number of our Member States, and I think it is therefore necessary to arrive at a balanced distribution of the budget, whereby criteria other than the typical net contribution discussion are applied, whereas other criteria are needed. This is also necessary to create more financial space within Agenda 2000 for the entrants than there is at the moment.
Mr President, ladies and gentlemen, I wish to associate myself with what our colleague Mr Dankert has said here. It is very interesting that we are now faced with a more or less concealed fight over distribution within the European Union which very much reminds me of what we have already discussed at the beginning of the 1980s. I am sometimes amazed that the arguments which at that time were ranged against the southward enlargement of the European Union are coming today from those countries which were at the time accepted into the European Union. People ought to search their conscience to see if the arguments were not wrong even then which persuaded us not to accept these countries. We should not follow the bus theory: we ourselves are sitting in the bus and the bus is full. That is, I believe, sometimes a difficult situation.
The significance of the enlargement of the European Union, the historic opportunity has frequently been evoked, and I can only underline this. In my opinion we should use two definitions when it is a matter of not discriminating. We must not discriminate in the sense that we give some candidates no hope. We must set in motion a process which offers them objective chances of becoming members of the European Union. At the same time we must arm the chief negotiators with objective criteria so that they can make such a differentiation so that the countries which have developed further do not have to wait when they have finished negotiations, for the others who are not so well developed.
For this reason I believe that the compromise solutions we have reached meanwhile can be interpreted in such a way that the Commission and the Council have at their disposal this scope for differentiation. This is of extraordinary significance, for when the first country comes in much later than it would have been possible then this means falling hopes for those countries which would come in later in any case. Therefore it is the wrong start to just throw everything into one pot.
We must all do our homework. The applicant countries must do their homework in order to get fit to be in the European Union, but we must also do our homework, on the structural policy, on the agricultural policy, on the institutional reforms, not in the exaggerated sense but in a way which is necessary for enlargement. We must do this homework and we organize ourselves so that the opportunity to enlarge the European Union does not lead to new conflicts. Enlargement must have opportunities for transition so that it does not end up in a conflict between the applicant countries and the present day Member States of the European Union. Also the new border of the European Union means that we must build bridges to those countries who in the long term or in the foreseeable future will not get into the European Union and if in building bridges we lose sight of the Ukraine and Russia then we shall also be making a mistake.
Mr President, I would like to support our colleague Mr Samland's appeal for honesty and add three aspects to it. First, as Elmar Brok has just said, it would really be a scandal if a country which already meets the criteria and a Member State of the European Union imposes a veto until its candidate for entry is ready. Mr Brok knows what I am talking about, I am referring to Poland. That must not happen!
Second point: the reform of the institutions. I cannot get rid of the suspicion that many people address the reform of the institutions with the ulterior motive of using it to postpone enlargement for a while. Therefore we must be on our guard to ensure that the institutional reform is tackled quickly and logically so that we do not waste any time and the enlargement process is not thereby delayed.
A third point, which is also not very straightforward: I have the impression that several countries who are now doing particularly well out of the support system, have no interest whatsoever in enlargement because they will then lose their financial privileges. That too must not happen. In these points we need a great deal of honesty and political logic, and I hope that we can really manage this, at least here in the European Parliament!
Mr President, I am delighted with the Colom i Naval report because of the quality and precision of the motion for a resolution. I substantially agree with its premises and the criticisms of the Agenda 2000 document presented by the Commission. Important historical processes like the enlargement to the countries of central and eastern Europe and the achievement of economic and monetary union, which are now being initiated, will reach their culmination, in terms of results and consequences, actually within the timespan covered by the financial perspectives and paradoxically, for the first time, notwithstanding the importance of such changes, we are faced with a political context which is not open to the prospect of increasing the financial resources of the Union. The reason for this position is twofold: on the one hand I believe there is a pause for reflection on the process of European integration and, on the other, the choice - supported - to prioritize the Maastricht convergence criteria.
This faces us with the need to be realistic and effective with regard to the range of the objectives set by Agenda 2000, objectives which involve not only the enlargement but all the policies the Union will pursue. There is no ignoring the fact that the Commission bases its forecasts on a rate of growth for member countries of 2.5 %, which majority opinion considers an over-optimistic estimate, and keeping a fixed ceiling on the resources for funding expenditure. This necessarily implies the reform key Union policies, that is, the CAP and the structural funds, to finance the enlargement in the long term.
The process of enlargement in still undefined in terms of timescale and cost, and the forecasts for the economies of the candidate countries remain uncertain. So it is evident that the purpose of achieving an enlargement in stable financial conditions requires a realignment of expenditure between the various Union policies.
As already emphasized in Agenda 2000, the Commission is espousing a principle, a procedure, which is the opposite of what has happened in the past. We are faced with a financial package where political and economic objectives are absent while the resources ceiling constitutes a given, established a priori. This is a low profile approach and there is therefore a strong risk that the scope of the simultaneous objectives of enlargement and deeper integration may be changed.
Left out of consideration from the ceiling is the actual system of own resources which ought to be the subject of serious rethinking and reform to bring them more into line with the wealth and prosperity of the citizens and more transparent in their eyes. Unfortunately the Commission has not actually proposed this objective, even at a propitious time like this.
Agenda 2000 is based on automatic renewal of the financial perspectives which does not strengthen Parliament's room for political manoeuvre as a budgetary authority. So I share the rapporteur's view when he emphasizes the need to improve the operation and flexibility of the agreement itself. For this reason, and for the better functioning of the institutions, a review of the agreement would be useful. I also agree with the rapporteur that given the many relevant uncertainty factors involved in the seven-year period for the financial perspectives, it is right to envisage the possibility of a financial re-examination by including a revision clause. So regular checking is necessary. The development of the process and the financial consequences of enlargement, which constitute the central question and the major concern of the financial perspectives, are not exactly foreseeable; basing ourselves on the Commission's figures we recognize that, in actual fact, the estimate of the cost of the enlargement for the timescale of this perspective constitutes a sum which, in absolute and percentage terms, does not represent an impossible challenge; notwithstanding this there will be a significant impact on the continuation of certain internal policies of Member States.
Taking account of this and of the considerations already developed on the centrality of the question of the enlargement and the need for a realignment of Union policies, it is confirmed that, in the present situation, the financial perspectives must provide for a margin of development for existing policies, both internal and external, from the viewpoint of the need to calibrate in an intelligent and effective way the management of the existing policies and concentrate more specifically on the difficult challenges of today, for example unemployment, and balanced socio-economic development within the integration.
This means that it is necessary to confront decisively certain reforms, for example in the agricultural sector - the success of the enlargement depends notably on the capacity of the Fifteen to modernize agriculture - just as more attention needs to be devoted to regional policy and employment, following up the new approach in the Treaty of Amsterdam.
Mr President, firstly I should like to pay tribute to my colleagues Mr Oostlander and Mr Barón Crespo for their excellent report which I support. Personally, I am an enthusiastic supporter of enlargement but equally I have strong views as to how that enlarged Europe should be constructed. In retrospect, the last enlargement, without deepening, was premature. As a consequence we have inherited a large body of political and public opinion which is not committed to European integration and this has acted as a brake on our European ambitions. We must not repeat this mistake. The European Parliament must make it clear that we will not give our assent to any accession unless and until there is fundamental institutional reform. We must use the powers we have to force Member State governments to convene another IGC and rectify the failures of Amsterdam. If we fail to resolve this issue before enlargement we will have abandoned the goal of a United States of Europe and replaced it with a glorified large free trade area with additional rules and regulations.
While we maintain this pressure on governments, we should in parallel open negotiations simultaneously with all applicant states with the exception of Slovakia. This would send a symbolic message to the citizens of these countries. We would indicate that we want them to join as soon as possible and as soon as they fulfil the necessary conditions. By not creating a first and second class category of membership we would also be sending a positive message to potential investors which is essential if these countries are to successfully meet the economic criteria for membership.
I conclude by saying that I have no time for the arguments of those who view enlargement in selfish nationalist budgetary terms. Where is their vision? There may well be an initial demand on the EU budget but such costs will be minimal when compared to the huge peace dividend that will accrue from an enlarged and fully integrated Europe.
Mr President, my watchwords for enlargement are peace and stability in Europe. Therefore we must not create instability through a selection method which enforces distinctions between the applicant countries. Regardless of how well Commissioner Hans van den Broek argues his case, which he did excellently here earlier this afternoon, he cannot escape the fact that the Commission has created a distinction which is not even strictly objective, but political, which the Commissioner also said himself. With its chosen strategy the Commission has turned enlargement into a horse race in which the participants will inevitably feel like winners and losers. An A team and a B team have been created. It is clear enough that there are differences between the countries, including with regard to how close they are to fulfilling the requirements made by the EU, but seen in the light of the process of change Europe is in the middle of, it is the wrong time to make such a static division. The Commission's strategy is connected with the fact that its watchwords are something other than peace and stability. Agenda 2000 talks of the strengthening and enlargement of the Union, but it is not the Union which is to be strengthened, it is instead the citizens of Europe which are to be strengthened, and it is the ability of the citizens to decide over their own lives which shall be enlarged through Union cooperation. Therefore the enlargement process must also not be taken hostage for the Union's need for reform. Only through an equal cooperation with the applicant countries will we be able to secure popular backing for the EU, and without that the project will collapse.
Mr President, Agenda 2000 for a larger and more powerful European Union, and the enlargement of the European Union through the incorporation of the countries of eastern Europe, constitute the historic integration of Europe, reparation for the historic paradox of a divided Europe, and at the same time, a guarantee of growth and stability in Europe and throughout the world. This is a great political choice for the European Union concerning its evolution, a choice which I want to believe constitutes a decision that has already been taken at all levels of the European Union.
All aspects of this historic undertaking have been analysed from every angle in a process which is, by definition, in parallel with, and bound up with, the deepening, strengthening and reinforcing of the European Union in its present form. Of course, this evolution must be unambiguous, and devoid of inconsistencies, paradoxes and procrastination.
With the Copenhagen decisions and criteria, in accordance with the specific demands of the Treaty of Amsterdam, and following the lengthy pre-accession processes of the structured dialogue in the context of European association agreements, we are now on the threshold of the final decision concerning the implementation of this policy with the onset of accession negotiations.
I am delighted to see that the European Parliament as a whole is coming to the view that the process of accession negotiations must begin simultaneously and from the same starting point for all applicant countries in eastern, central, northern and south-east Europe. The ten applicant countries have thrown themselves with determination into the long and difficult fight for rapprochement. Or should I say, the ten plus one, or rather, and I emphasize, the one plus ten countries. Cyprus is surely a completely separate case. I remind you and refer to the positive decision taken by the European Union in 1995 on the accession of Cyprus. According to this decision accession negotiations are to start in April 1998. This constitutes the European Union's historic debt to Cyprus.
Unfortunately, within this overall picture, Turkey has no place. I totally agree with Commissioner van den Broek on the following: there must be no sidelining or overshadowing of the important issue of enlargement by the matter of TurkeyEuropean Union relations. This does not mean, however, that we can allow Turkey to worm its way stealthily into the European Union. Some governments may need a certain leeway in the exercise of their foreign policies. The European Commission may aim for overall regulations. But we, the European Parliament, must maintain firm principles. I agree that the matter of Turkey is open for debate. However, it does not fall within the remit of this debate. Today Turkey does not fulfil the basic conditions, unfortunately for Turkey, and unfortunately for the European Union.
Mr President, I would like to make three remarks on this debate which essentially revolves around enlargement. Nine years ago a border fence came down in Hungary, a wall came down in Berlin, yearned for by some, feared by others: the revolution had arrived. At the time we were already agreed that the greatest challenge to the European Community would be not only to have achieved the unification of Western Europe but also to contribute to the process of unification of the whole of Europe. It was not merely a matter of the re-unification of Germany, to a certain extent it was also about the reunification of the European continent and we are quite clear about it: this could only happen under the symbol of democracy, of the rule of law, of human rights and the market economy. Today we are discussing the implications of this response which, we have decided, and the others are waiting for our answers and above all for us to display our will to give this answer.
Second remark: countries are coming to us which are completely changing their historical role. I take Poland as an example. Poland has always been crushed between its powerful neighbours. Today it is to change from the suppressed country to the partner. It is a country with borders. The border is changing as it were from the west as the borderland to the east, where it will later be the borderland for the European Union. For the first time in its history - at least in its recent history - it will have to take on an active role for its neighbours, which certainly is not easy.
Applying to join is not hard, but becoming and being a member is on the other hand very difficult. This is what the other countries which have applied for membership ought to know. We must also see, and this is the third remark, that we have compiled an examination paper, according to which, as it were, entry is the certificate of capacity for democracy, and all countries are measured against this capacity for democracy. Therefore we must approach this question with great sensitivity.
Human rights, constitutionality, democratic procedures, the protection of minorities: these are the examination questions. This is a difficult path - I have just come from Romania - if one has long experience of dictatorship. Democracy, and we must all learn this, nevertheless needs constant supervision, even amongst friends! We must learn to tolerate this, for it is the cement which ultimately binds us together and the fact that we can also argue in friendship about political goals is itself also a little bit of freedom!
Mr President, I would like to support the critical comments contained in Mr Colom i Naval's report. The Commission is caught up in the role of a Molière character, who is asked to eat well with little money. It tries to show us that enlargement can take place without much expense, or more precisely, without Member States having to pay more. Hence this basic premise and own resources ceiling of 1.27 % which governs the overall thinking.
We can see the reasoning behind this. The Commission wanted to pre-empt the desire, or more precisely the lack of desire, of the Council, instead of making proposals based on consideration of the realities. And it is galling to note that, whilst after Amsterdam we were requesting institutional strengthening as a precondition of enlargement, the thinking on enlargement today shows us the current insufficiencies of one of the institutions of our Union, the Commission, which is abandoning its previously dynamic role in order to become a planning committee of the Council.
Mr President, the end of communism and the division of Europe have opened the way to a change in the very nature of the European Union, which can now include all European peoples and states. This is the historic change enlargement represents. The Union and its Member States must therefore be capable of adopting enlargement as a political objective which is essential to the future of peace and democracy in Europe. It is a case of supporting the consolidation of democracy and human rights and also a sustainable transition to the market economy, making allowance for the noble aim of resolving as quickly as possible the serious social crisis into which undisciplined liberalism has plunged nearly all the countries which have emerged from Communism.
For a country like Portugal, whose democratic consolidation and economic development has benefitted so greatly from joining the Community, there can be no doubting our support for the central and eastern European countries' applications for membership, in addition to those of the other candidates. So I reject any internal institutional, financial or other strategy of the present Member States which involves taking applicant countries hostage.
This great historic design of enlargement therefore renders politically and morally illegitimate any attempt to rank the candidate countries, as the Commission has tried to do in the famous five plus one proposal. I congratulate myself on the fact that the European Parliament is moving in the opposite direction. I congratulate myself on the fact that Parliament demands that everyone should start off equal, regardless of the results, and the completion date for the negotiations should be decided according to objective Community criteria. I also reject any attempt to exclude Turkey for cultural or religious reasons, overlooking Turkey's European history and the decisive contribution her membership would make to peace and unity in Europe, provided the democratic requirements are fulfilled. We need to help Turkey to join and not exclude her from the start.
Mr President, ladies and gentlemen, it is clear that such a great historic design requires more than weak-kneed accountants to deal with governments! It needs political and moral leadership that can build solidarity and has a sense of history. That leadership is frankly lacking in the European Union. It is only thus, by displaying political courage and telling the truth to electorates whipped up by populist, nationalist and anti-European rabble-rousers, that we shall be able to bring to fruition a process which will demand wide reforms of certain existing policies, such as the CAP, and an increase in the Community budget to back the structural support policies that are needed by the prospective member countries, without causing them to be financed exclusively at the cost of the under-developed countries and to the detriment of economic and social cohesion. That is what it would mean if the internal resources maximum limit is held at 1.27 % of GDP.
Enlargement is indeed a new opportunity for Europe, for peace, for democracy and for solidarity between its peoples. That objective is incompatible with divisions between the applicant countries or a reduction in social and economic cohesion funds, both of which could in themselves bring about the disintegration of the European Union.
Mr President, ladies and gentlemen, from an economic point of view Slovakia is not one of the strongest applicant countries. It quickly overcame the difficulties of its separation from the former Czechoslovakia. The high economic per capita growth, the fall in the unemployment rate, the inflation rate and the foreign debt, which compared to other countries is low, are impressive elements in this. Politically the constitutional framework for democratically constituted and effectively operating institutions has already been in place for some years. But one institution, the government, and for this Prime Minister Meciar and some of his ministers bear the major responsibility, is not working in the way that one might expect in a constitutional state. His attitude to the role of the State President, his disregard of the decision of the constitutional court, the partial exclusion of the parliamentary opposition from important decision-making bodies and his treatment of the Hungarian minority are important proof of his hitherto antidemocratic attitude.
On the other hand the Slovakian administration and the Parliament are in the process of adapting the relevant legislative areas quickly to the Community law of possession. The recommendations of the joint EU-Slovakia Parliamentary Committee about which my colleague Rübig will speak later, have set some things in motion. All in all, however, we find that the Slovakian government does not meet all the political criteria of Copenhagen and great efforts on the part of the Government and in particular of the Prime Minister are still needed to achieve more democratic practice and constitutionality in order to be given a place in the group of candidates to be taken seriously.
Mr President, I welcome the great role that Parliament has in the process of Agenda 2000. With regard to Agenda 2000, it has been said over and over this afternoon that the Commission is proposing a whole new financial perspective for the period under review. It covers the entire broad range of EU policies and assumes that expansion towards the east will take place over the next ten years. We all know that the European Union will face its greatest challenges over this period. We have to move to EMU. We have to incorporate anything up to ten additional Member States. On a personal level, I regret that Malta, by its own decision, is not one of those countries. As you probably know, I was the rapporteur for Parliament on Malta's accession and I hope that at some stage it comes on board. Another challenge we shall have to take into account is another round of international trade negotiations.
With regard to the financial perspective, the present one which runs from 1993 to 1999 was accompanied by an increase in the EU budget ceiling to 1.27 % of EU GNP. The Commission is rash in assuming an average EU growth rate of 2.5 % for the present Member States. The Commissioner does not seem to be taking into account the possibility of unexpected economic shocks under EMU. For this reason I have serious doubts about the proposal to maintain the present budget ceiling into the next perspective.
The structural funds have been very effective in poorer areas and peripheral regions in helping Ireland to reach the average standard of living of the richer regions of the Union. Ireland has benefited enormously over the past ten years and we have made very good use of our structural funds. Our standard of living has now reached the EU average for the first time ever. Today's budget in Ireland reflects the good health of our celtic tiger. However, we still have enormous developmental and structural needs. Anybody who has been to Dublin recently will know of the seriousness of our traffic congestion problems. It is emerging as a huge barrier to investment and the government is doing very little to remedy this situation, apart from giving endless employment to consultants.
I accept the Commissioner's reasoning that there must be greater concentration of resources in the next perspective. It makes little sense that almost half of the EU population lives in areas that are eligible for structural funding. There should however be no sudden cutting off of structural funds. Even though structural funding represents an everdecreasing factor in our economic prosperity in Ireland, no country could go through a drastic cutting away of investment without undergoing enormous internal disruption. The Commission has confirmed that this will not happen. Any agreement on concentration must include a firm commitment to proper transitional arrangements.
Mr President, first of I all I should like to say that I agree completely with the sentiments and the concerns expressed by my colleague John Cushnahan. I too am concerned about diluting and weakening the European Union through too quick enlargement, although I am encouraged by progress towards monetary union..
I want to address the Colom i Naval report and say that ever since the Berlin Wall came down there has been a remarkable consensus in favour of admitting the countries of eastern Europe. This consensus applied not only in the institutions and the national governments but with the EU public as well. It was also accepted that enlargement would not be achieved without some cost and that a contribution would be required from all Member States in proportion to their ability to contribute.
So, we might ask why the Commission is proposing to admit 75 or 100 million very poor people without any expansion of the resources of the Union. At this point we know that the new countries will come in - at the most optimistic estimate - with something like 30 % of the GDP of existing Members. In the old European Union of twelve Member States there were 80 million people with a GDP of 65 % of the average and in order to bring about an acceptable convergence of economies, we raised resources of ECU 24 billion per year in order to encourage their development. How can the Commission propose that an acceptable regional policy can be extended to the new states with just ECU 11 billion?
The situation in agriculture is similar. It is extremely difficult to project how the economies of the 15 members will go, how the cost of the CAP will go, how the applicant countries will go over the next five to eight years. But, within that limit of 1.27 % it is very difficult to see adequate resources being provided to ensure that this enlargement will satisfy the applicants and their citizens.
Mr President, ladies and gentlemen, first a brief word about Mr Schwaiger who spoke just before about Slovakia. I do not wish to anticipate my colleague, Mr Rübig. However, when we look at the reports on the countries which our rapporteurs have written, and, for example, look at the report on Estonia and think that Slovakia would treat its Hungarian-speaking minority in the same way as Estonia would treat its Russian-speaking minority, then I do not know what the verdict on Slovakia would be. I doubt that this five plus one formula is the best solution and I believe that should be stated clearly in this House. I also hope that the Member States ultimately come to similar conclusions in Luxembourg.
The rapporteur for the Budget Committee, Mr Colom i Naval, added in point 37 of the supporting statement of his report what he calls a final note on the administrative expenditure. He states that the Commission did not include in the accounts any charge relating to the linguistic problems of an enlargement of the Union additional to the direct costs, that is, the employment of administrative staff, linguists, etcetera, the costs of the infrastructure such as offices, booths in the assembly halls etc. I quote this apparently minor example - perhaps not too many colleagues noticed it - because it is very indicative of the imperfection of Agenda 2000 submitted to us by the Commission.
Once again we are shirking a very sensitive question, which is in this case not so much budgetary as political. Let us stay with the example of Slovakia. What is the difference between the right of five million Danes to speak their own language and that of five million Slovaks? In the context of Agenda 2000 we did not ask ourselves this question. We failed in Agenda 2000 to speak clearly to each other and I believe it is one of the achievements of Mr Colom i Naval as rapporteur of the Budget Committee, that at exactly the right time he also addressed the right questions. To reduce it to a common denominator: anyone who does not want to reform the agricultural and structural policy, anyone who does not then at the same time want to pay more, that person cannot or will not enlarge.
I say that in this debate also to all the colleagues some of whose government representatives have taken up extremely strange positions in the various Councils in the past in Luxembourg. On the one hand they wanted to pay in less, at the same time they turned a blind eye to the agricultural policy and its share in expenditure of 50 % of our budget, and then the Foreign Minister said: we want to enlarge eastward. These are things which we cannot tell our citizens and therefore it was important that for once we tabled clear and also critical questions above all in the budget area. We owed that to our people and we likewise owe it to our future colleagues in central and eastern Europe.
Mr President, Mr Commissioner, ladies and gentlemen, enlargement is indeed a very great historic challenge. It is first and foremost a complex political act and, above all, the supreme expression of European Union foreign policy.
In consequence, insistence on, or gnawing away at, only the economic aspects of enlargement devalues its very essence. What would be of great significance is the message that must be given to all who are in need of it following the 1989 earthquake which demolished integration on our continent. Unfortunately, however, there is a discrepancy in the timing, if not a paradox, in the announcement of this lofty policy. The European Union is moving towards enlargement without first having institutionally consolidated the common foreign and security policy, and without having solved the crucial problems of its fundamental and effective operation. The revision of the Treaty of Amsterdam, with the focus of attention on economic and monetary union, has seen fit to defer the solving of these fundamental problems. The shortfall is huge. At the very least let us not compound the shortfall by making mistakes.
It would be a mistake to divide the countries who wish to accede to the European Union into category A and category B. It would be a mistake to embark on accessions without first confronting unresolved institutional issues. It would be a dangerous mistake, for the sake of economic interests or even strategic considerations, to devalue respect for human rights or to underestimate the coercive, aggressive policy of certain states towards Member States of the European Union.
It would be a tragic mistake for the European Union to appear unreliable concerning the accession of Cyprus, to which it has committed itself, by laying aside this issue out of friendship towards a country which, moreover, recently declared that it was not interested, that it indeed disregarded the Conference for which its friends are going to so much trouble, and for Cyprus, to which the European Union has an obligation, to remain at the mercy of Turkey, as Commissioner van den Broek has quite rightly pointed out.
Mr President, the European Union is embarking upon one of its most historically important projects since its inception; enlargement to eastern and central Europe, taking in the island of Cyprus. EU membership will help underpin democracy, peace and prosperity in central and eastern Europe. At last, that Iron Curtain, which in Churchill's memorable phrase stretched from Stettin in the Baltic to Trieste in the Adriatic, has been lifted.
Enlargement will ensure that the old iron curtain is not replaced by a velvet one, excluding part of the continent from the benefits of belonging to the European family. It is right, of course, that the enlargement process should be allinclusive. None of the eleven applicant countries should feel excluded from enlargement. All eleven have an equal chance for membership, with reinforced accession partnerships and annual reviews of progress towards the aim of accession.
Much needs to be done, as has been said this evening, by both the applicant countries to prepare for membership and the EU itself so that its policies and institutions are reformed in order to meet the challenges of enlargement.
Inevitably, this includes reforming the common agricultural policy. The Commission is also right in its report, Agenda 2000, to point out that some countries are further down the road to accession than others. The five plus one option involving early negotiations with Hungary, Poland, the Czech Republic, Slovenia, Estonia and Cyprus is the only realistic strategy. To pursue other options, such as the regatta formula of starting negotiations with all the applicant states, bar Slovakia, would merely slow down the whole process and encourage unrealistic expectations.
Finally, I welcome the proposal to call a European Conference in London next February, where all applicant countries can come and discuss matters of concern to all Europeans, including the common foreign and security policy, justice and home affairs.
Mr President and Mr Commissioner, enlargement must succeed for all our sakes.
Mr President, drafting this report has proved to be a difficult job. Combing the work of several reports it has turned out to be pretty coherent, for which thanks are due especially to Mr Oostlander and also to the chairman of the Standing Committee on Foreign Affairs, Tom Spencer. The report is Parliament's message to the Luxembourg summit on how to proceed in this historical enlargement process. It is, as such, a marvellous opportunity to be heard.
I am satisfied that the fine line in the report between the Commission's five plus one option and the regatta formula will not be interpreted as a clash of ideas. The report approves, albeit in unclear terms, the marching order proposed by the Commission, making sure it includes all applicant countries in the process.
One serious drawback in the report is the vagueness of the terminology used, both intentional and otherwise. The arguments for separately staged negotiations or the effective negotiation and accession process as a counter-weight to the option put forward by the Commission lack any concrete sense. Semantic gobbledy-gook is of no interest to Parliament. Parliament desired responsibility for, and a clear role in, the enlargement process, but now it appears that it cannot take a position on the form of negotiations nor on questions of funding.
Proper negotiations cannot be conducted simultaneously with all applicant countries. The Commission is seeking, through its own proposal, a dynamic enlargement process, which will not be achieved through the so-called regatta formula. Might one ask what reasons there are for a joint accession process? Such a process would become a kind of power struggle, where countries with strong support in the present EU, would perhaps selfishly elbow their way to the front. It would also prolong things, making it easy to put off changes in Union policy. Is this what we really want?
It is good to see that Parliament does not have an opinion on separate negotiations and accession timetables for the various countries. The committee was quite horrified that many members wished to lump together the Baltic states as one block, sweeping away these countries' entirely different historical, social, and socio-economic backgrounds. As chairman for the Estonian delegation I can say that we are fully aware of the sacrifices Estonia will have to make, and we support this country's place in the front row of applicants. Estonia's inclusion on the Commission's five plus one list will not only be a step in the direction for Latvia and Lithuania, but for the Union's whole northern aspect.
In summary it might be said that, in the light of the content of the report, in voting for it support is given for no one enlargement strategy, or possibly all of them, so subtly does this paper deal with them.
It is enough to hope that in the future the commitment of individuals to the enlargement process is dealt with better than in the EMU projects now in progress. Otherwise, in the final straight the politicians will be talking but the people will not be interested.
Mr President, if the Union gets larger, what else grows? Stability? Security? Human rights? We hope so. There are still a few problems to solve, though.
Differences in social conditions in the Union must not get larger as we extend towards the east. Neither must the intellectual differences among us broaden as we grow and change into an information-based society. That is what is happening, though. So the borders that exist within our societies must not be allowed to get larger, as we extend eastward.
In the candidate countries we must expect social problems, not to say social upheaval, as a result of stringent application of the demands of membership. The criteria for economic and monetary union have caused such phenomena already amongst ourselves. Enlargement will not bring security unless the basis for it survives.
We cannot bring down our border with Russia either. We therefore need the northern dimension view and a Baltic Sea policy. We need the commitment of Russia to Europe and not Asia or a Greater Russia, which are the alternatives. There is no European security without the participation of Russia. You could say that NATO's spread eastward is seen in Russia as a gift to the Communists. EU enlargement, though, is regarded as something positive for Russia. That is why we should be concerned, not that Europe should extend its borders, but that those borders should decrease in number.
Mr President, I would like towards the end of our debate, which has quantitatively certainly been extensive but also qualitatively appropriate to the subject, to try, both for the relationship of the European Union with Latvia and also for its neighbour states Estonia and Lithuania, in other words for the relationship of the European Union with the Baltic states at least to indicate a greater connection in time and space. One of the topical and more particularly future basic questions of European policy will be the form of relationship between the European Union and the Russian Federation. In this matter I can only agree with Mr Paasilinna.
It is clearly in the interests of the European Union that this relationship should be constructive and stability - orientated. In this respect particularly important is direct cross-border regional cooperation. This is shown particularly by experiences of recent years of an increasingly intensive cooperation, the formation of numerous euro regions on the eastern borders of the European Union. We should project these explicitly positive experiences of recent years and decades into the future. It is precisely the three Baltic states which would as members of the European Union be potential partners in cross-border cooperation between the European Union and the Russian Federation.
The Baltic states could thus make a specific, almost irreplaceable, substantial contribution to the solution of one of the key problems of European policy. The next and most important condition for this is the possibility of being able to join the European Union. Estonia, Latvia and Lithuania will only be able to perceive and desire this desirable political function, that is supporters of cooperation between the European Union and the Russian Federation when they are firmly anchored in the European Union and when they feel themselves to be equally valuable and justified partners.
Accession strategy should not be characterized only by the current framework conditions but also by future factors which are deliberately influenced and formed by us. To enter the European Union as quickly as possible would also help to solve other marginal problems, about which I can unfortunately not go into detail at the moment.
Mr President, the enlargement of the EU will be an historic decision. The instruments which the EU has at its disposal, that is, the political, economic and diplomatic tools, are extremely valuable and much more effective than military ones for building lasting intergovernmental cooperation.
Parliament's work has been both extensive and intensive. It was not easy to find a compromise between immediate negotiations for all and negotiations just for some. The most important element must be that all applicant countries are included in the enlargement process, regardless of their level of readiness. Obviously all countries must be judged on the same terms and be treated in an even way. It has to be clear to all the applicant countries and their populations that they are part of an enlargement process and that they will become members when they fulfil the criteria for membership.
None of the countries fulfills these criteria today. Under those circumstances it is hardly appropriate to select just a few countries. Nobody knows with certainty what the situation will be in the applicant countries in a few years' time. There is a political will to enlarge the EU. It is important to encourage this will, not least among the applicant countries. These are young, fragile democracies. To close the door in their faces is not right. We would send the wrong signals by only selecting certain states. All the applicant states must be given the opportunity to begin negotiations for membership at the same time. Concerns have been expressed that that would risk delaying the process for those countries who are regarded as being ready for negotiations.
It is important that the applicant countries are not set up against each other. Therefore a common start to negotiations should be made with all at the same time. After these multilateral "acquis' negotiations, which could take a year, bilateral negotiations should be started with those countries who are ready, probably the five plus one which the Commission has selected, but also other states if they are ready. What we gain by such a solution is that we do not rule out certain countries in advance, but encourage them to continue their ambitious efforts to be ready for membership.
Mr President, in December 1997 the future of Europe will begin. Ultimately this is only an opportunity to be allowed to live in the future in peace, prosperity and security. We see that opening up of the east has accelerated the economy, that mutual relationships have become very much closer, that trade will profit, that both sides are profiting from this opening up. My first concern - and I come from a blacksmith's forge in Austria - about the opening up of the east was, what does the future hold for us? I went over to these countries and saw for myself the opportunities which exist there. If one sees the demand which prevails there for products, for services, what all these things can do for us, then that is twice the opportunity. I believe we must place these opportunities which this eastward enlargement gives us at the centre of our policy, although we must also not forget the risks.
But it is above all an opportunity because of course market restrictions disappear and globalization has a positive effect. We cannot on Sunday talk about jobs and on Monday be against eastward enlargement. I believe that eastward enlargement will create jobs on both sides. This is a chance we must take! In particular, security considerations such as Schengen, nuclear safety, are also absolutely central issues for us and I believe that in future we shall also in this sphere still have a great deal to do.
As vice-chairman of the Delegation for Slovakia, it is my concern to say that very probably enormous progress has been made and in particular we should see that the opposition became more deeply involved, but that also on the other hand the Gaulieder case is not yet solved, but will be solved next year at the latest with the Elections. Therefore we should not here choose the formula minus one but plus one. That is a very important aspect. I would like to say: the door is open, but we are not forcing our way in!
Mr President, I found this a lengthy and interesting debate, and I have already trespassed on your generosity to intervene twice, so I will be brief, and thank the speakers for the important interventions which we have been able to hear today, which covered a large part of what the Commission together with the proposals on EMU regards as one of its most important proposals during this term of office. The debate today has, I think, given a quite a complete picture about what discussions are awaiting us between the Member States. I am not so much and not primarily thinking of discussions about the enlargement scenario, and of trying to prevent any country from feeling excluded. I am thinking more of the discussions which are to take place about financing the enlargement.
Now, I believe that we do not have to or are able to draw any conclusions from this in view of the fact that the European Commission will also have to make further proposals. But it is in any case good to be able to ascertain that today the uncertainty which still exists about certain sections of the internal policy reforms, and their financial consequences, as well as about the financing of enlargement in its totality, evidently give no cause for the overwhelming majority of this House to exercise restraint with regard to starting the further enlargement process. I am more inclined to detect an encouragement to speed up the programme. If financial motives should disturb the enlargement rhythm as such, or would occur at the cost of the least advanced candidate countries, only then there would be a case of actual discrimination. Today it became very obvious that in this House, too, there would objections to this.
We await tomorrow's votes with interest, and over the coming months we would very much like to exchange views further about how satisfactory answers can be given to the as yet unanswered questions.
Thank you very much Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 11.15 p.m.)